Exhibit 10.3

Credit Agreement

(18-Month)

among

Quantum Corporation

and

KeyBank National Association
as Administrative Agent,
Sole Arranger,
Sole Book Manager and

Letter of Credit Issuing Lender
and

Fleet National Bank as Syndication Agent
and

Union Bank of California, N.A. as Documentation Agent

and

The Other Financial
Institutions Parties Hereto

Dated as of December 17, 2002

--------------------------------------------------------------------------------

TABLE OF CONTENTS

PAGE

SECTION 1

DEFINITIONS AND ACCOUNTING TERMS

1

1.01

Defined Terms

1

1.02

Use of Certain Terms.

24

1.03

Accounting Terms

25

1.04

Rounding

25

1.05

Exhibits and Schedules

25

1.06

References to Agreements and Laws

25

SECTION 2

THE COMMITMENTS AND EXTENSIONS OF CREDIT

25

2.01

Loans; Maximum Amounts

25

2.03

Borrowings, Conversions and Continuations of Loans

27

2.04

Letters of Credit

28

2.05

Prepayments

32

2.06

Reduction or Termination of Commitments

32

2.07

Principal and Interest

33

2.08

Fees

33

2.09

Computation of Interest and Fees

34

2.1

Making Payments

34

2.11

Funding Sources

35

2.13

Collateral

35

SECTION 3

TAXES, YIELD PROTECTION AND ILLEGALITY

36

3.01

Taxes

36

3.02

Illegality

37

3.03

Inability to Determine Rates

37

3.04

Increased Cost and Reduced Return; Capital Adequacy

37

3.05

Breakfunding Costs

38

3.06

Matters Applicable to all Requests for Compensation

39

3.07

Survival

39

SECTION 4

CONDITIONS PRECEDENT TO EXTENSIONS OF CREDIT

40

4.01

Conditions of Initial Extension of Credit

40

4.02

Conditions to all Extensions of Credit

41

SECTION 5

REPRESENTATIONS AND WARRANTIES

42

5.01

Existence and Qualification; Power; Compliance with Laws

42

5.02

Power; Authorization; Enforceable Obligations

42

5.03

No Legal Bar

43

5.04

Financial Statements; No Material Adverse Effect

43

5.05

Litigation

43

5.06

No Default

43

5.07

Ownership of Property; Liens

44

5.08

Taxes

44

5.09

Margin Regulations; Investment Company Act; Public Utility Holding Company Act

44

5.1

ERISA Compliance

44

5.11

Intangible Assets

45

5.12

Compliance With Laws

45

5.13

Environmental Compliance

45

5.14

Insurance

45

5.15

Swap Obligations

45

5.16

Disclosure

45

SECTION 6

AFFIRMATIVE COVENANTS

46

6.01

Financial Statements

46

6.02

Certificates, Notices and Other Information

47

6.03

Payment of Taxes

48

6.04

Preservation of Existence

48

6.05

Maintenance of Properties

48

6.06

Maintenance of Insurance

48

6.07

Compliance With Laws

49

6.08

Inspection Rights

49

6.09

Keeping of Records and Books of Account

49

6.1

Compliance with ERISA

49

6.11

Compliance With Agreements

49

6.12

ALTA Survey

50

6.13

Securities Account Control Agreements

50

6.14

Boulder Deed of Trust; California Deed of Trust

50

6.15

Hypothecation of Material Leases

50

6.16

Use of Proceeds

51

SECTION 7

NEGATIVE COVENANTS

51

7.01

Indebtedness

51

7.02

Liens

52

7.03

Fundamental Changes

53

7.04

Dispositions

54

7.05

Investments

54

7.06

Restricted Payments

55

7.07

ERISA

55

7.08

Change in Nature of Business

56

7.09

Transactions with Affiliates

56

7.1

Use of Proceeds

56

7.11

Certain Indebtedness Payments, Etc.

56

7.12

Financial Covenants

57

7.13

Accounting Changes

58

7.14

Tax Losses

58

SECTION 8

EVENTS OF DEFAULT AND REMEDIES

58

8.01

Events of Default

58

8.02

Certain Financial Covenant Defaults

60

8.03

Remedies Upon Event of Default

61

SECTION 9

ADMINISTRATIVE AGENT

62

9.01

Appointment and Authorization of Administrative Agent

62

9.02

Delegation of Duties

63

9.03

Liability of Administrative Agent

63

9.04

Reliance by Administrative Agent

63

9.05

Notice of Default

64

9.06

Credit Decision; Disclosure of Information by Administrative Agent

64

9.07

Indemnification of Administrative Agent

65

9.08

Administrative Agent in Individual Capacity

65

9.09

Successor Administrative Agent

65

9.1

Syndication Agent; Documentation Agent

66

SECTION 10

MISCELLANEOUS

66

10.01

Amendments; Consents

66

10.02

Transmission and Effectiveness of Communications and Signatures

67

10.03

Attorney Costs, Expenses and Taxes

68

10.04

Binding Effect; Assignment

68

10.05

Set-off

70

10.06

Sharing of Payments

70

10.07

No Setoff

71

10.08

No Waiver; Cumulative Remedies

71

10.09

Usury

72

10.1

Counterparts

72

10.11

Integration

72

10.12

Nature of Lenders’ Obligations

72

10.13

Survival of Representations and Warranties

72

10.14

Indemnity by Borrower

73

10.15

Nonliability of Lenders

73

10.16

No Third Parties Benefited

74

10.17

Severability

74

10.18

Confidentiality

74

10.19

Further Assurances

75

10.2

Headings

75

10.21

Time of the Essence

75

10.22

Foreign Lenders

75

10.23

Removal and Replacement of Lenders

76

10.24

Governing Law

76

10.25

Waiver of Right to Trial by Jury

77

10.26

Entire Agreement

77

--------------------------------------------------------------------------------

CREDIT AGREEMENT

        This CREDIT AGREEMENT (“Agreement”) is entered into as of December 17,
2002, by and among QUANTUM CORPORATION, a Delaware corporation (“Borrower”),
each lender from time to time party hereto (collectively, “Lenders” and
individually, a “Lender”), and KEYBANK NATIONAL ASSOCIATION, as Administrative
Agent and Issuing Lender.

RECITAL

        Borrower has requested that Lenders and Issuing Lender provide a
revolving line of credit, and Lenders, Issuing Lender and Administrative Agent
are willing to do so on the terms and conditions set forth herein.

        In consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:


SECTION 1
DEFINITIONS AND ACCOUNTING TERMS


        1.01   Defined Terms.     As used in this Agreement, the following terms
shall have the meanings set forth below:

         “Acquisition” means any transaction or series of related transactions
for the purpose of or resulting, directly or indirectly, in (a) the acquisition
of all or substantially all of the assets of a Person, or of any line of
business or any division of a Person, (b) the acquisition of in excess of 50% of
the capital stock, partnership interests or equity of any Person, or otherwise
causing any Person to become a Subsidiary, or (c) a merger or consolidation or
any other combination with another Person (other than a Person that is a
Subsidiary).

         “Adjusted Leverage Ratio” means, as of any date of determination, for
Borrower and its Subsidiaries on a consolidated basis, the ratio of (a) Senior
Indebtedness as of such date to (b) Consolidated EBITDA for the period of the
four fiscal quarters ending on, or ending most recently prior to, such date.

         “Administrative Agent” means KeyBank National Association, in its
capacity as administrative agent under any of the Loan Documents, or any
successor administrative agent.

         “Administrative Agent’s Office” means Administrative Agent’s address
and, as appropriate, account as set forth on Schedule 10.02, or such other
address or account as Administrative Agent hereafter may designate by written
notice to Borrower and Lenders.

         “Administrative Agent-Related Persons” means Administrative Agent
(including any successor agent), together with its Affiliates (including, in the
case of KeyBank in its capacity as Administrative Agent, the Arranger), and the
officers, directors, employees, agents and attorneys-in-fact of such Persons and
Affiliates.

1.

--------------------------------------------------------------------------------

         “Affiliate” means any Person directly or indirectly controlling,
controlled by, or under direct or indirect common control with, another Person. 
A Person shall be deemed to be “controlled by” any other Person if such other
Person possesses, directly or indirectly, power (a) to vote 10% or more of the
securities (on a fully diluted basis) having ordinary voting power for the
election of directors or managing general partners; or (b) to direct or cause
the direction of the management and policies of such Person whether by contract
or otherwise.

         “Agreement” means this Credit Agreement, as amended, restated,
extended, supplemented or otherwise modified in writing from time to time.

         “Applicable Amount” means the following amounts per annum (expressed in
basis points per annum), based upon the Leverage Ratio as set forth in the most
recent Compliance Certificate received by Administrative Agent pursuant to
Section 6.02(a), provided, however, that, until the Administrative Agent's
receipt of Borrower's Form 10-K Annual Report filed with the Securities and
Exchange Commission for the fiscal year ending March 31, 2003, such amounts
shall be fixed as indicated for pricing level IV set forth below:

Level

Leverage Ratio

Applicable Offshore Rate Margin

Applicable Base Rate Margin

Facility Fee

I

X < 0.75:1.00

162.50

0.00

25.00

II

0.75 < X <1.25

187.50

0.00

37.50

III

1.25 < X <2.00

212.50

50.00

50.00

IV

2.00 < X

237.50

75.00

62.50

For purposes of Borrower's payment of interest in accordance with Section 2.07
and the facility fee specified in Section 2.08(a), each Applicable Amount
calculated in accordance with the most recent Compliance Certificate shall be in
effect from the date such Compliance Certificate is received by Administrative
Agent to but excluding the date the next Compliance Certificate is received.

         “Applicable Payment Date” means, (a) as to any Offshore Rate Loan, the
last day of the relevant Interest Period, any date that such Loan is prepaid or
converted in whole or in part and the Maturity Date; and (b) as to any other
Obligations, the last Business Day of each calendar quarter and the Maturity
Date; provided, further, that interest accruing at the Default Rate shall be
payable from time to time upon demand of Administrative Agent.

         “Applicable Time” means California time.

         “Arranger” means KeyBank, in its capacity as sole arranger and sole
book manager.

         “Assignment and Acceptance” means an Assignment and Acceptance
substantially in the form of Exhibit D.

         “Attorney Costs” means and includes all reasonable attorney's and other
fees and disbursements of any law firm or other external counsel and the
allocated cost of internal legal services and all disbursements of internal
counsel.

2.

--------------------------------------------------------------------------------

         “Audited Financial Statements” means the audited consolidated balance
sheet of Borrower and its Subsidiaries for the fiscal year ended March 31, 2002,
and the related consolidated statements of income and cash flows for such fiscal
year of Borrower.

        "Availability Limit" means the sum of the following, all as determined
in the reports delivered to Administrative Agent and each Lender in accordance
with Sections 6.01(a) and (b) of this Agreement: (a) a percentage of the book
value of Borrower's inventory determined as follows: (i) from the Closing Date
through the earlier of December 31, 2003 or the date of sale of any portion of
the Colorado Springs Real Property Security which gives rise to a reduction of
$15,000,000 or more in the amount of the combined Commitments in accordance with
Section 2.02(a) (the "Availability Limit Reduction Date"), 35% of the book value
Borrower's inventory, or (ii) from the calendar day next following the
Availability Limit Reduction Date through the Maturity Date, 20% of the book
value of Borrower's inventory; plus (b) 80% of the book value of Borrower's
accounts receivable; plus (c) 100% of any funds maintained in the Borrower's
Supplemental Borrowing Account.

         “Base Rate” means a fluctuating rate per annum equal to the higher of
(a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in effect
for such day as publicly announced from time to time by KeyBank as its “prime
rate.”  Such prime rate is a rate set by KeyBank based upon various factors
including KeyBank’s costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans, which
may be priced at, above, or below such announced rate.  Any change in such prime
rate announced by KeyBank shall take effect at the opening of business on the
day specified in the public announcement of such change   If KeyBank ceases to
establish or publish a prime rate, the applicable Base Rate thereafter shall be
instead the prime rate reported in The Wall Street Journal (or the average prime
rate if a high and a low prime rate are therein reported).

         “Base Rate Loan” means a Loan made hereunder and specified to be a Base
Rate Loan in accordance with Section 2.

         “Borrower” has the meaning set forth in the introductory paragraph
hereto.

         “Borrowing” and “Borrow” each mean a borrowing of Loans hereunder.

         “Borrowing Date” means the date that a Loan is made, which shall be a
Business Day. 

        "Boulder Deed of Trust" means a Leasehold Deed of Trust, Assignment of
Leases and Rents, Security Agreement and Fixture Filing in commercially
reasonable, recordable form to be granted by Borrower, as Trustor, in favor of
Administrative Agent, as Beneficiary (for the account of each Lender in
accordance with its Pro Rata Share), encumbering Borrower's leasehold interest
in the Boulder Real Property Security as security for the performance of all
Obligations of Borrower.

        "Boulder Real Property Security" means Borrower's leasehold interest in
(a) certain premises consisting of approximately 43,600 square feet located at
3122 Sterling Circle, Boulder, CO pursuant to that certain Lease dated June 16,
1999 between Benchmark Tape Systems Corporation, a Delaware corporation, as
Tenant, and Aweida Ventures, a Colorado General Partnership, as Landlord, as
amended from time to time; and (b) certain premises consisting of approximately
95,290 square feet located at 4001 Discovery Drive, Boulder, CO pursuant to that
certain Lease dated September 29, 2000 between Borrower, as Tenant, and Qwest
Business Resources, Inc., a Colorado corporation, as Landlord, as amended from
time to time.

3.

--------------------------------------------------------------------------------

         “Business Day” means each Monday, Tuesday, Wednesday, Thursday and
Friday which is not a day on which banks in Albany, New York, New York, New
York, San Francisco, California, Bellevue, Washington or (if interest is being
determined by reference to the Offshore Rate) London, England, are generally
authorized or obligated, by law or executive order, to close.

        "California Deed of Trust" means a Leasehold Deed of Trust, Assignment
of Leases and Rents, Security Agreement and Fixture Filing in commercially
reasonable, recordable form to be granted by Borrower, as Trustor, in favor of
Administrative Agent, as Beneficiary (for the account of each Lender in
accordance with its Pro Rata Share), encumbering Borrower's leasehold interest
in the California Real Property Security as security for the performance of all
Obligations of Borrower.

        California Real Property Security" means Borrower's leasehold interest
in certain premises consisting in the aggregate of approximately 206,400 square
feet located at 101, 141 and 151 Innovation Drive, Irvine, CA; 2801 Kelvin
Avenue, Irvine, CA; and 17071 Murphy, Irvine, CA.

         “Capital Leases” means any and all leases under which certain
obligations are required to be capitalized on the books of a lessee in
accordance with GAAP.

         “Change of Control” means the direct or indirect acquisition by any
person (as such term is used in Section 13(d) and Section 14(d)(2) of the
Exchange Act, but excluding any employee benefit plan of Borrower or its
Subsidiaries, or any person or entity acting it its capacity as trustee, agent
or other fiduciary or administrator of any such plan) or related persons
constituting a group (as such term is used in Rule 13d-5 under the Exchange
Act), of (a) beneficial ownership of the issued and outstanding shares of voting
stock or similar equity interest of a corporation or other entity, the result of
which acquisition is that such person or group possesses in excess of 40% of the
combined voting power of all then-issued and outstanding voting stock of such
corporation or other entity, or (b) the power to elect, appoint, or cause the
election or appointment of at least a majority of the members of the board of
directors of such corporation or other entity.

         “Closing Date” means the date all the conditions precedent in Section
4.01 are satisfied or waived in accordance with Section 4.01.

         “Code” means the Internal Revenue Code of 1986, as amended from time to
time, or any successor statute thereto.

        "Colorado Springs Deed of Trust" means that certain Deed of Trust,
Assignment of Leases and Rents, Security Agreement and Fixture Filing dated of
even date herewith and executed by Borrower, as Trustor, in favor of
Administrative Agent, as Beneficiary (for the account of each Lender in
accordance with its Pro Rata Share), encumbering the Colorado Springs Real
Property Security as security for the performance of all Obligations of
Borrower.

4.

--------------------------------------------------------------------------------

        "Colorado Springs Real Property Security" means the Borrower’s right,
title and interest in that certain real property located in Colorado Springs,
Colorado and more specifically described in the Colorado Springs Deed of Trust,
together with all improvements thereon or which may hereafter be constructed
thereon and all appurtenances thereto.  The Colorado Springs Real Property
Security presently consists of two separate parcels of land: (a) "Parcel 1"
(including improvements located at 10125 and 10205 Federal Drive, Colorado
Springs, CO.); and (b) "Parcel 2" (including improvements located at 10285
Federal Drive, Colorado Springs, CO., and vacant land).  Parcel 1 and Parcel 2
are collectively referred to herein the "Existing Colorado Springs Parcels"). 
In accordance with the terms and conditions of the Master Lease and the
Participation Agreement, Borrower may, in Selco's name but at Borrower's sole
cost and expense, subdivide the Colorado Springs Real Property Security into not
more than four (4) parcels (the "Subdivided Colorado Springs Parcels").  The
Subdivided Colorado Springs Parcels shall be referred to individually herein as
"Building A" (10125 Federal Drive), "Building B" (10205 Federal Drive),
"Building C" (10285 Federal Drive) and "Vacant Land" (no address).

         “Commitment” means, for each Lender, the amount set forth opposite such
Lender’s name on Schedule 2.01, as such amount may be reduced or adjusted from
time to time in accordance with the terms of this Agreement (collectively, the
“combined Commitments”).

         “Compliance Certificate” means a certificate substantially in the form
of Exhibit B, properly completed and signed by a Responsible Officer of
Borrower.

         “Consolidated EBITDA” means the sum of the following, provided that the
items contained in (b)-(g) below shall be added to (a) only to the extent they
have been deducted in the calculation of Consolidated Net Income and, therefore,
form no part of Consolidated Net Income:

                (a)   Consolidated Net Income, provided that (i) all gains and
all losses realized by Borrower and its Subsidiaries upon the sale or other
disposition (including, without limitation, pursuant to sale and leaseback
transactions) of property or assets that are not sold or otherwise disposed of
in the ordinary course of business, or pursuant to the sale of any capital stock
of Borrower or any Subsidiary, shall be excluded from such Consolidated Net
Income, (ii) net income or net loss of Borrower and its Subsidiaries combined on
a “pooling of interests” basis attributable to any period prior to the date of
such combination shall be excluded from such Consolidated Net Income, (iii) all
items of gain or income that are properly classified as extraordinary in
accordance with GAAP or are unusual or non-recurring shall be excluded from such
Consolidated Net Income; and

                 (b)  Consolidated Interest Charges; and

                 (c)  The amount of taxes, based on or measured by income, used
or included in the determination of such Consolidated Net Income; and

5.

--------------------------------------------------------------------------------

                 (d)  The amount of depreciation and amortization expense
deducted in determining such Consolidated Net Income, including any impairment
of goodwill as defined under FAS 142; and

                 (e)  Any non-cash stock based compensation charges per GAAP;
and

                 (f)  Non-cash charges related to Borrower's sale of the Network
Attached Storage business and the outsourcing of its manufacturing operations to
Jabil Circuit, Inc., both net of any tax benefits or liabilities created by the
same, for the quarters ending September 2002, December 2002 and March 2003; and

                 (g)  Cash charges related to Borrower's facilities and
personnel reductions, the sale of the Network Attached Storage business and the
outsourcing of its manufacturing operations to Jabil Circuit, Inc., for the
quarters ending September 2002 (not to exceed $17,600,000), December 2002 (not
to exceed $20,000.000) and March 2003 (not to exceed $5,000,000).

         “Consolidated Interest Charges” means, for any period, for Borrower and
its Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, fees, charges and related expenses payable by Borrower and its
Subsidiaries in connection with borrowed money (including capitalized interest)
or in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, (b) the portion of rent
payable by Borrower and its Subsidiaries with respect to such period under
Capital Leases that is treated as interest in accordance with GAAP and (c) the
portion of rent under any Synthetic Lease Obligation that would be treated as
interest in accordance with GAAP if the Synthetic Lease Obligation were treated
as a Capital Lease under GAAP.

         "Consolidated Net Income” means, for any period, for Borrower and its
Subsidiaries on a consolidated basis, the net income of Borrower and its
Subsidiaries in accordance with GAAP.

         “Consolidated Tangible Net Worth” means, as of any date of
determination, for Borrower and its Subsidiaries on a consolidated basis,
Shareholders’ Equity of Borrower and its Subsidiaries on that date minus the
Intangible Assets of Borrower and its Subsidiaries on that date.

         “Continuation” and “Continue” mean, with respect to any Offshore Rate
Loan, the continuation of such Offshore Rate Loan as an Offshore Rate Loan on
the last day of the Interest Period for such Loan.

         “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or undertaking to
which such Person is a party or by which it or any of its property is bound.

         “Conversion” and “Convert” mean, with respect to any Loan, the
conversion of such Loan from or into another type of Loan.

6.

--------------------------------------------------------------------------------

         “Convertible Subordinated Debentures” means the 7% Convertible
Subordinated Notes due 2004 issued by Borrower pursuant to the Indenture dated
as of August 1, 1997 and the Supplemental Indenture dated as of August 1, 1997
between Borrower and LaSalle National Trust Company, N.A., as Trustee.

         “Debtor Relief Laws” means the Bankruptcy Code of the United States of
America, and all other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States of America or
other applicable jurisdictions from time to time in effect affecting the rights
of creditors generally.

         "Deeds of Trust" means the Colorado Springs Deed of Trust., the Boulder
Deed of Trust, the California Deed of Trust and any trust deed granted by
Borrower with respect to Material Leases in accordance with Section 7.15 hereof.

         “Default” means any event that, with the giving of any notice, the
passage of time, or both, would be an Event of Default.

         “Default Rate” means an interest rate equal to the Base Rate plus the
applicable margin specified in the definition of Applicable Amount, if any,
applicable to Base Rate Loans, plus 2% per annum; provided, however, that with
respect to an Offshore Rate Loan, the Default Rate shall be an interest rate
equal to the interest rate otherwise applicable to such Loan, plus the
applicable margin specified for Offshore Rate Loans in the definition of
Applicable Amount, plus 2% per annum, in each case to the fullest extent
permitted by applicable Laws.

         "Deposit Account Control Agreements" means the respective Deposit
Account Control Agreements to be entered into among Borrower, as Customer,
Administrative Agent (for the account of each Lender in accordance with its Pro
Rata Share), as Secured Party, and the following, as Depository Banks: Silicon
Valley Bank, Union Bank of California, N.A., and any other depository
institutions at which Borrower maintains deposit accounts from time to time.

         “Designated Deposit Account” means a deposit account maintained by
Borrower with KeyBank, as from time to time designated by Borrower to
Administrative Agent by Requisite Notice.

         “Disposition” or “Dispose” means the sale, transfer, License
Disposition or other disposition (including any sale and leaseback transaction)
of any property by any Person, including any sale, assignment, transfer or other
disposal with or without recourse of any notes or accounts receivable or any
rights and claims associated therewith.

         “Dollar” and “$” means lawful money of the United States of America.

         “Eligible Assignee” means (a) a financial institution organized under
the laws of the United States, or any state thereof, and having a combined
capital and surplus of at least $100,000,000; (b) a commercial bank organized
under the laws of any other country which is a member of the Organization for
Economic Cooperation and Development, or a political subdivision of any such
country, and having a combined capital and surplus of at least $100,000,000,
provided that such bank is acting through a branch or agency located in the
United States; (c) a Person that is primarily engaged in the business of
commercial banking and that is (i) a Subsidiary of a Lender, (ii) a Subsidiary
of a Person of which a Lender is a Subsidiary, or (iii) a Person of which a
Lender is a Subsidiary; (d) another Lender; (e) any other entity which is an
“accredited investor” (as defined in Regulation D under the Securities Act of
1933, as amended) which extends credit or buys loans as one of its businesses,
including but not limited to, insurance companies, mutual funds and lease
financing companies; or (f) other lenders or institutional investors consented
to in writing in advance by Administrative Agent and Borrower.  Neither Borrower
nor any Affiliate of Borrower shall be an Eligible Assignee.

7.

--------------------------------------------------------------------------------

         “Employee Benefit Plan” means any employee benefit plan within the
meaning of Section 3(3) of ERISA, maintained or contributed to by Borrower or
any ERISA Affiliate, other than a Multiemployer Plan.

         “Environmental Laws” means all Laws relating to environmental, health,
safety and land use matters applicable to any property of Borrower.

         “Equity Securities” of any Person means (a) all common stock, preferred
stock, participations, shares, partnership interests or other equity interests
in such Person (regardless of how designated and whether or not voting or
non-voting) and (b) all warrants, options and other rights to acquire any of the
foregoing, other than convertible debt securities which have not been converted
into common stock, preferred stock, participations, shares, partnership
interests or other equity interests in any such Person.

         “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, or any successor Federal statute.

         “ERISA Affiliate” means any trade or business (whether or not
incorporated) under common control with Borrower within the meaning of Sections
414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code for purposes
of provisions relating to Section 412 of the Code).

         “ERISA Event” means (a) a Reportable Event with respect to a Pension
Plan; (b) a withdrawal by Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by Borrower or any ERISA Affiliate
from a Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Plan amendment as a termination under Sections 4041 or 4041A of ERISA, or
the commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition which might reasonably be expected
to constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan or Multiemployer Plan;
or (f) the imposition of any liability under Title IV of ERISA, other than PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon Borrower or
any ERISA Affiliate.

         "Eurodollar Reserve Percentage” means, for any day during any Interest
Period, the reserve percentage (expressed as a decimal, rounded upward to the
next 1/100th of 1%) in effect on such day, whether or not applicable to any
Lender, under regulations issued from time to time by the Board of Governors of
the Federal Reserve System for determining the maximum reserve requirement
(including any emergency, supplemental or other marginal reserve requirement)
with respect to Eurocurrency funding (currently referred to as “Eurocurrency
liabilities”).  The Offshore Rate for each outstanding Offshore Rate Loan shall
be adjusted automatically as of the effective date of any change in the
Eurodollar Reserve Percentage.  The determination of the Eurodollar Reserve
Percentage and the Offshore Rate by Administrative Agent shall be conclusive in
the absence of manifest error.

8.

--------------------------------------------------------------------------------

         “Event of Default” means any of the events specified in Section 8.

         "Exchange Act" means the Securities Exchange Act of 1934, as amended
from time to time, or any successor federal statute.

         “Extension of Credit” means (a) a Borrowing, Conversion or Continuation
of Loans and (b) a Letter of Credit Action wherein a new Letter of Credit is
issued or which has the effect of increasing the amount of, extending the
maturity of, or making a material modification to an outstanding Letter of
Credit or the reimbursement of drawings thereunder.

         “Federal Funds Rate” means, for any day, the rate per annum (rounded
upwards to the nearest 1/100 of 1%) equal to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers on such day, as published by the
Federal Reserve Bank on the Business Day next succeeding such day; provided that
(a) if such day is not a Business Day, the Federal Funds Rate for such day shall
be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate charged to KeyBank on such day on such
transactions as determined by Administrative Agent.

         “GAAP” means generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board and the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or such other principles as may be
approved by a significant segment of the accounting profession, that are
applicable to the circumstances as of the date of determination, consistently
applied.  If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either
Borrower or Requisite Lenders shall so request, Administrative Agent, Lenders
and Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of Requisite Lenders), provided that, until so amended, (a) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (b) Borrower shall provide to Administrative Agent
and Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP.

         "General Security Agreement" means that certain Security Agreement
(Personal Property) dated as of the date hereof, between Borrower, as Debtor,
and Administrative Agent (for the account of each Lender in accordance with its
Pro Rata Share), as Lender, securing the Obligations of Borrower.

9.

--------------------------------------------------------------------------------

         “Governmental Authority” means (a) any international, foreign, federal,
state, county or municipal government, or political subdivision thereof, (b) any
governmental or quasi-governmental agency, authority, board, bureau, commission,
department, instrumentality, central bank or public body, or (c) any court,
administrative tribunal or public utility.

         “Guaranty Obligation” means, as to any Person, any (a) guaranty by such
Person of Indebtedness of, or other obligation payable or performable by, any
other Person or (b) assurance, agreement, letter of responsibility, letter of
awareness, undertaking or arrangement given by such Person to an obligee of any
other Person with respect to the payment or performance of an obligation by, or
the financial condition of, such other Person, whether direct, indirect or
contingent, including any purchase or repurchase agreement covering such
obligation or any collateral security therefor, any agreement to provide funds
(by means of loans, capital contributions or otherwise) to such other Person,
any agreement to support the solvency or level of any balance sheet item of such
other Person or any “keep-well” or other arrangement of whatever nature, in each
such case, given for the purpose of assuring or holding harmless such obligee
against loss with respect to any obligation of such other Person; provided,
however, that the term Guaranty Obligation shall not include endorsements of
instruments for deposit or collection in the ordinary course of business.  The
amount of any Guaranty Obligation shall be deemed to be an amount equal to the
stated or determinable amount of the related primary obligation, or portion
thereof, covered by such Guaranty Obligation or, if not stated or determinable,
the maximum reasonably anticipated liability in respect thereof as determined by
the Person in good faith.

         "Hazardous Substance" means mean any substance, material or waste,
including asbestos and petroleum (including crude oil or any fraction thereof),
which is or becomes designated, classified or regulated as "toxic," "hazardous,"
a "pollutant" or similar designation under any Laws.

         “Indebtedness” means, as to any Person at any date of determination,
all items which would, in conformity with GAAP, be classified as liabilities on
a balance sheet of such Person as at such date excluding (i) trade and other
accounts payable in the ordinary course of business in accordance with customary
trade terms and which are not overdue for a period of more than 60 days (unless
contested in good faith by Borrower or any Subsidiary), (ii) deferred taxes, and
(iii) accrued interest and expenses, except to the extent capitalized, and in
any event including:

                 (a)  all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes or other
similar instruments;

                 (b)  any direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), banker’s
acceptances, bank guaranties, surety bonds and similar instruments;

                 (c)  whether or not so included as liabilities in accordance
with GAAP, net obligations under any Swap Contract in an amount equal to (i) if
such Swap Contract has been closed out, the termination value thereof, or (ii)
if such Swap Contract has not been closed out, the mark-to-market value thereof
determined on the basis of readily available quotations provided by any
recognized dealer in such Swap Contract;

10.

--------------------------------------------------------------------------------

                 (d)  whether or not so included as liabilities in accordance
with GAAP and whether with or without recourse, all obligations of such Person
to pay the deferred purchase price of property or services, and indebtedness
(excluding prepaid interest thereon) secured by a Lien on property owned or
being purchased by such Person (including indebtedness arising under conditional
sales or other title retention agreements);

                 (e)  Capital Leases or Synthetic Lease Obligations, provided,
however, that Synthetic Lease Obligations shall be excluded from Indebtedness to
the extent they are secured by cash collateral or a Letter of Credit.  The
amount of Indebtedness in the case of Capital Leases shall be the amount of the
capitalized lease liability appearing on Borrower's financial statements
delivered in accordance with Sections 6.01(a) and (b) of this Agreement.  The
amount of Indebtedness in the case of Synthetic Lease Obligations shall be the
sum of all outstanding principal advances and any other sums advanced and
outstanding pursuant to the Synthetic Lease Obligations.

                 (f)  all Guaranty Obligations of such Person in respect of any
of the foregoing obligations of any other Person.

         For all purposes of this Agreement, the Indebtedness of any Person
shall include, at any such time as such partnership or joint venture is not
Solvent, the Indebtedness of any partnership or joint venture in which such
Person is a general partner or a joint venturer, unless such Indebtedness is
expressly made non-recourse to such Person (subject to customary recourse
exceptions acceptable to Requisite Lenders).

         “Indemnified Liabilities” has the meaning set forth in Section 10.13.

         “Indemnitees” has the meaning set forth in Section 10.13.

         “Intangible Assets” means assets that are required to be disclosed as
intangible assets in accordance with GAAP on Borrower’s balance sheet, including
customer lists, goodwill, computer software, copyrights, trade names, trade
marks, patents, unamortized deferred charges, unamortized debt discount and
capitalized research and development costs.

         "Intellectual Property Security Agreement" means that certain
Intellectual Property Security Agreement of even date herewith entered into by
Borrower, as Debtor, and Administrative Agent (for the account of each Lender in
accordance with its Pro Rata Share), as Lender, securing the Obligations of
Borrower.

         “Interest Period” means for each Offshore Rate Loan, (i) initially, the
period commencing on the date such Offshore Rate Loan is disbursed or Continued
or Converted into such Offshore Rate Loan, and (ii) thereafter, the period
commencing on the last day of the preceding Interest Period, and ending, in each
case, on the earlier of (x) the scheduled Maturity Date, or (y) one month
thereafter; provided that:

11.

--------------------------------------------------------------------------------

              (A)  any Interest Period that would otherwise end on a day that is
not a Business Day shall be extended to the next succeeding Business Day unless
such Business Day falls in another calendar month, in which case such Interest
Period shall end on the next preceding Business Day;

              (B)  any Interest Period which begins on the last Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the calendar month at the end of such Interest Period) shall end on the
last Business Day of the calendar month at the end of such Interest Period; and

              (C)  unless Administrative Agent otherwise consents, there may not
be more than eight Interest Periods for Offshore Rate Loans in effect at any
time.

         “Investment” means, as to any Person, any investment by such Person,
whether by means of the purchase or other acquisition of stock or other
securities of any other Person or by means of a loan, creating a debt, capital
contribution, guaranty or other debt or equity participation or interest in any
other Person.  For purposes of covenant compliance, the amount of any Investment
shall be the amount actually invested, without adjustment for subsequent
increases or decreases in the value of such Investment.  Notwithstanding the
foregoing, the term "Investment" shall not include purchases of Convertible
Subordinated Debentures made in compliance with Section 7.11 of this Agreement.

         “IRS” means the United States Internal Revenue Service.

         “Issuing Lender” means KeyBank National Association, or any other
Lender who from time to time effects a Letter of Credit Action in accordance
with the terms of this Agreement.

         “KeyBank” means KeyBank National Association

         “Laws” or “Law” means all international, foreign, federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

         “Lender” means each lender from time to time party hereto and, as the
context requires, Issuing Lender.

         “Lending Office” means, as to any Lender, the office or offices of such
Lender described as such on Schedule 10.02, or such other office or offices as a
Lender may from time to time notify Administrative Agent.

         “Letter of Credit” means any standby letter of credit issued or
outstanding hereunder.  A Letter of Credit may be a performance letter of credit
or a financial letter of credit.

12.

--------------------------------------------------------------------------------

         “Letter of Credit Action” means the issuance, supplement, amendment,
renewal, extension, modification or other action relating to a Letter of Credit
hereunder.

         “Letter of Credit Application” means an application for a Letter of
Credit Action from time to time in use by Issuing Lender.

         “Letter of Credit Cash Collateral Account” means a blocked deposit
account at KeyBank with respect to which Borrower agrees to execute and deliver
from time to time such documentation as Administrative Agent or Issuing Lender
may reasonably request to grant to Administrative Agent and Issuing Lender a
security interest therein as security for the Letter of Credit Usage.

         “Letter of Credit Expiration Date” means the scheduled Maturity Date.

         “Letter of Credit Sublimit” means an amount equal to $100,000,000.  The
Letter of Credit Sublimit is part of, and not in addition to, the combined
Commitments.

         “Letter of Credit Usage” means, as at any date of determination, the
aggregate undrawn face amount of outstanding Letters of Credit plus the
aggregate amount of all drawings under the Letters of Credit not reimbursed by
Borrower or converted into Loans.

         “Leverage Ratio” means, as of any date of determination, for Borrower
and its Subsidiaries on a consolidated basis, the ratio of (a) Indebtedness as
of such date to (b) Consolidated EBITDA for the period of the four fiscal
quarters ending on, or ending most recently prior to, such date.

         “License Disposition” means, in respect of any patent, trademark,
copyright, mask work, trade secret or other intellectual property right owned or
held by Borrower or any of its Subsidiaries (the “IP Holder”) which is material
to Borrower or any of its Subsidiaries (together, “Material IP”), (i) the
granting by the IP Holder of an exclusive license across all or substantially
all fields, uses or regions to any Person other than Borrower or another
Subsidiary, (ii) the granting of any license by the IP Holder that conveys
directly or indirectly to any Person other than Borrower or its Subsidiaries all
or substantially all of the economic value of such Material IP, or (iii) the
abandonment by the IP Holder of such Material IP.

         “Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement (including in the nature of, cash collateral accounts or security
interests), encumbrance, lien (statutory or other), fixed or floating charge, or
other security interest of any kind or nature whatsoever (including any
conditional sale or other title retention agreement, any financing lease having
substantially the same economic effect as any of the foregoing, and the filing
of any financing statement under the Uniform Commercial Code or comparable Laws
of any jurisdiction), including the interest of a purchaser of accounts
receivable.

         “Loan” means any advance made by any Lender to Borrower as provided in
Section 2 (collectively, the “Loans”).

         “Loan Documents” means this Agreement and each Note, the Deeds of
Trust, the General Security Agreement, the Stock Pledge Agreement, the
Intellectual Property Security Agreement, the Deposit Account Control
Agreements, the Securities Account Control Agreements, each Letter of Credit
Application, each Request for Extension of Credit, each certificate, each fee
letter, and each other instrument or agreement from time to time executed by
Borrower or any of its Subsidiaries or any Responsible Officer and delivered in
connection with this Agreement.

13.

--------------------------------------------------------------------------------

         “Master Agreement” has the meaning set forth in the definition of “Swap
Contract”.

         "Master Lease" means that certain Amended and Restated Master Lease,
Deed of Trust with Absolute Assignment of Leases and Rents, Security Agreement
and Fixture Filing dated of even date herewith between Selco Service
Corporation, as Lessor, and Borrower, as Lessee.

         “Material Adverse Effect” means any set of circumstances or events
which (a) has any material adverse effect upon the validity or enforceability of
any Loan Document, (b) is material and adverse to the financial condition,
business, assets or operations of Borrower, (c) has any material adverse effect
upon the value or condition of the collateral under the Deeds of Trust, the
General Security Agreement, the Intellectual Property Security Agreement, the
Stock Pledge Agreement, the Deposit Account Control Agreements or the Securities
Account Control Agreements, or (d) materially impairs the ability of Borrower to
perform the Obligations.

         "Material Lease" means any lease entered into by Borrower or its
Subsidiaries after the Closing Date for premises in excess of 25,000 square
feet.

         “Material Subsidiaries” means each Subsidiary of Borrower which has
assets with a total book value greater than 10% of the consolidated total assets
of Borrower and its Subsidiaries, determined as of the end of the fiscal quarter
immediately preceding the date of determination.

         “Maturity Date” means (a) June 1, 2004, or (b) such earlier date upon
which the combined Commitments may be terminated in accordance with the terms of
this Agreement.

         "Maxtor" means Maxtor Corporation, a Delaware corporation.

         "Maxtor Reimbursement Agreement" means that certain Reimbursement
Agreement between Borrower and Maxtor dated as of April 2, 2001.

         “Minimum Amount” means, with respect to each of the following actions,
the minimum amount and any multiples in excess thereof set forth opposite such
action:

Type of Action       

Minimum Amount

Multiples in excess thereof

Borrowing or prepayment of, or Conversion into, Base Rate Loans

$1,000,000

$500,000

Borrowing, prepayment or Continuation of, or Conversion into, Offshore Rate
Loans

$1,000,000

$500,000

Letter of Credit Action

$100,000

None

Reduction in Commitments

$10,000,000

$10,000,000

Assignments

$5,000,000

None

14.

--------------------------------------------------------------------------------

         “Multiemployer Plan” means any employee benefit plan of the type
described in Section 4001(a)(3) of ERISA.

         “Net Proceeds” means, with respect to any sale or issuance of any
Equity Security or other security by any Person (including in the case of
Borrower, any sale or issuance of any Subordinated Debt), the aggregate
consideration received by such Person from such sale or issuance less the actual
amount of fees and commissions payable to Persons other than such Person or any
Affiliate of such Person.

         “Note” means a promissory note made by Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit C
(collectively, the “Notes”).

         “Obligations” means all advances to, and debts, liabilities,
obligations, covenants and duties of, Borrower arising under any Loan Document,
whether direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest that accrues after the commencement of any proceeding under
any Debtor Relief Laws by or against Borrower or any Subsidiary or Affiliate of
Borrower.

         “Offshore Rate” means for any Interest Period with respect to each
Offshore Rate Loan comprising part of the same Borrowing, a rate per annum
determined by Administrative Agent as the offered rate for Dollar deposits in
the approximate amount of the requested Offshore Rate Loan and having a maturity
comparable to such Interest Period, which rate appears (i) on the British
Bankers’ Association internet web page (http://www.bba.org.uk/public/libor/), or
via (ii) Reuters (BBALIBORS), Bloomberg, Moneyline Telerate (Page 3750) or any
other information provider of the British Bankers’ Association daily Libor rates
as of 11:00 A.M., London time, on the date (an "Interest Determination Date")
which is the second day on which banks are open for interbank deposits in London
prior to the commencement of such Interest Period.  If, on the Interest
Determination Date for such Interest Period, the Administrative Agent is unable
to obtain any quotation as provided above, the Offshore Rate for the relevant
Interest Period shall be the rate per annum that the Administrative Agent
determines in good faith to be the arithmetic mean (rounded, if necessary, to
the nearest sixth decimal place) of all the per annum rates of interest at which
deposits in Dollars in an amount comparable to the requested Offshore Rate Loan
in Dollars in respect of which the Offshore Rate is then being determined for a
period comparable to such Interest Period are offered by the Administrative
Agent to prime banks in the London interbank market at approximately 11:00 A.M.,
London time on such Interest Determination Date.  The Administrative Agent shall
provide to the Borrower, upon request, details as to the manner in which the
Offshore Rate is calculated, but such calculation shall be conclusive and
binding absent manifest error.

15.

--------------------------------------------------------------------------------

         “Offshore Rate Loan” means a Loan made hereunder and specified to be a
Offshore Rate Loan in accordance with Section 2.

         “Ordinary Course Dispositions” means:

                 (a)  Dispositions of surplus equipment or damaged, obsolete or
worn out property, whether now owned or hereafter acquired, in the ordinary
course of business;

                 (b)  Dispositions in the ordinary course of business;

                 (c)  Dispositions of property to the extent that such property
is exchanged for credit against the purchase price of similar replacement
property, or the proceeds of such sale are reasonably promptly applied to the
purchase price of such replacement property or where Borrower or its Subsidiary
determine in good faith that the failure to replace such equipment will not be
detrimental to the business of Borrower or such Subsidiary;

                 (d)  Dispositions of assets or property by any Subsidiary of
Borrower to Borrower or another Subsidiary of Borrower;

                 (e)  Dispositions which constitute the making or liquidating of
Permitted Investments; and

                 (f)  Dispositions which constitute the incurrence (but not the
enforcement) of Permitted Liens;

         provided, however, that, other than with respect to Dispositions of the
types described in clauses (a) and (d) of this definition, no such Disposition
shall be for less than the fair market value of the property being disposed of.

         “Ordinary Course Indebtedness” means:

                 (a)  Indebtedness under the Loan Documents;

                 (b)  Intercompany Guaranty Obligations of Borrower or any of
its Subsidiaries guarantying Indebtedness otherwise permitted hereunder of
Borrower or any Subsidiary of Borrower;

                 (c)  Indebtedness arising from the honoring of a check, draft
or similar instrument against insufficient funds or from the endorsement of
instruments for collection in the ordinary course of Borrower's or any
Subsidiary's’ Subsidiary’s business;

                 (d)  Permitted Swap Obligations;

                 (e)  Indebtedness of Borrower or any of its Subsidiaries with
respect to surety, appeal, indemnity, performance or other similar bonds in the
ordinary course of business; and

16.

--------------------------------------------------------------------------------

                 (f)  Indebtedness with respect to cash deposited by customers
to obtain the right to delivery of future goods or services; provided, however,
that all such cash deposits are held in an account subject to a Deposit Account
Control Agreement.

         “Ordinary Course Investments” means Investments consisting of:

                 (a)  Investments in other assets properly classified as
“marketable securities” or “cash” or “cash equivalents” under GAAP, and which
conform to the investment policies adopted by the Board of Directors of Borrower
from time to time;

                 (b)  advances to officers, directors and employees of Borrower
and its Subsidiaries for travel, entertainment, relocation and analogous
ordinary business purposes;

                 (c)  Investments of Borrower in any of its Subsidiaries and
Investments of any Subsidiary of Borrower in Borrower or another Subsidiary of
Borrower;

                 (d)  extensions of credit to customers or suppliers of Borrower
and its Subsidiaries in the ordinary course of business and any Investments
received in satisfaction or partial satisfaction thereof;

                 (e)  Guaranty Obligations permitted by Section 7.01.

                 (f)  Investments received by Borrower or any of its
Subsidiaries as distributions on claims in connection with the bankruptcy or
reorganization of customers or suppliers and in settlement of delinquent
obligations of, and other disputes with, customers and suppliers arising in the
ordinary course of business;

                 (g)  Investments of any Subsidiary existing at the time it
becomes a Subsidiary of Borrower, provided that such Investments were not made
in anticipation of such Person becoming a Subsidiary of Borrower; and

                 (h)  Investments consisting of loans to employees, officers and
directors, the proceeds of which shall be used to purchase Equity Securities of
Borrower or its Subsidiaries and other loans to employees, officers and
directors.

         “Ordinary Course Liens” means:

                 (a)  Liens pursuant to any Loan Document;

                 (b)  Liens for taxes not yet due or which are being contested
in good faith and by appropriate proceedings, if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP;

                 (c)  carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s, landlord's or other like Liens arising in the ordinary course of
business which are not overdue for a period of more than 30 days or which are
being contested in good faith and by appropriate proceedings, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person in accordance with GAAP;

17.

--------------------------------------------------------------------------------

                 (d)  pledges or deposits in connection with worker’s
compensation, unemployment insurance and other social security legislation;

                 (e)  deposits to secure the performance of bids, trade
contracts (other than for borrowed money), leases, statutory obligations, surety
and appeal bonds, performance bonds and other obligations of a like nature
incurred in the ordinary course of business;

                 (f)  easements, rights-of-way, restrictions and other similar
encumbrances affecting real property which, in the aggregate, are not
substantial in amount, and which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of any Person;

                 (g)  attachment, judgment or other similar Liens arising in
connection with litigation or other legal proceedings (and not otherwise an
Event of Default hereunder) in the ordinary course of business that is currently
being contested in good faith by appropriate proceedings, adequate reserves have
been set aside, and no material property is subject to a material risk of loss
or forfeiture;

                 (h)  Liens on the property or assets of any Subsidiary of
Borrower in favor of Borrower or any other Subsidiary of Borrower;

                 (i)  Liens in favor of customs and revenue authorities arising
as a matter of law to secure payment of customs duties and in connection with
the importation of goods in the ordinary course of Borrower’s and its
Subsidiaries’ businesses;

                 (j)  Liens arising solely by virtue of any statutory or common
law provision relating to banker’s liens, rights of set-off or similar rights
and remedies as to deposit accounts or other funds maintained with a creditor
depository institution; provided that (i) such deposit account is not a
dedicated cash collateral account and is not subject to restrictions against
access by Borrower in excess of those set forth by regulations promulgated by
the Federal Reserve Board, and (ii) such deposit account is not intended by
Borrower or any Subsidiary to provide collateral to the depository institution;
and

                 (k)  Liens on insurance proceeds in favor of insurance
companies with respect to the financing of insurance premiums.

         “Organization Documents” means, (a) with respect to any corporation,
the certificate or articles of incorporation and the bylaws; (b) with respect to
any limited liability company, the articles of formation and operating
agreement; and (c) with respect to any partnership, joint venture, trust or
other form of business entity, the partnership or joint venture agreement and
any agreement, instrument, filing or notice with respect thereto filed in
connection with its formation with the secretary of state or other department in
the state of its formation, in each case as amended from time to time.

18.

--------------------------------------------------------------------------------

         “Outstanding Obligations” means, as of any date, and giving effect to
making any Extensions of Credit requested on such date and all payments,
repayments and prepayments made on such date, (a) when reference is made to all
Lenders, the sum of (i) the aggregate outstanding principal amount of all Loans,
and (ii) all Letter of Credit Usage, and (b) when reference is made to one
Lender, the sum of (i) the aggregate outstanding principal amount of all Loans
made by such Lender, and (ii) such Lender’s ratable risk participation in all
Letter of Credit Usage.

         “PBGC” means the Pension Benefit Guaranty Corporation or any successor
thereto established under ERISA.

         "Participation Agreement" means that certain Participation Agreement
dated as of even date herewith among Borrower, as Lessee, Selco, as Lessor and a
Participant, and KeyBank and the other parties listed therein as Participants
(the "Participation Agreement")

         “Pension Plan” means any “employee pension benefit plan” (as such term
is defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by Borrower or any
ERISA Affiliate or to which Borrower or any ERISA Affiliate contributes or has
an obligation to contribute, or in the case of a multiple employer plan (as
described in Section 4064(a) of ERISA) has made contributions at any time during
the immediately preceding five plan years.

         "Permitted Exceptions" means with respect to the Colorado Springs Real
Property Security, the Boulder Real Property Security, the California Real
Property Security and the property subject to any Material Lease as to which
Lender is granted a security interest in accordance with Section 6.15: (a) Liens
arising by operation of law, materialmen's, mechanics', workers', repairmen's,
employees', carriers', warehousemen's and other like Liens in connection with
any improvements or arising in the ordinary course of business for amounts that
either are not more than sixty (60) days past due or are being diligently
contested in good faith by appropriate proceedings and that have been bonded for
not less than the full amount in dispute (or as to which other security
arrangements satisfactory to the Administrative Agent have been made), which
bonding (or arrangements) shall comply with applicable requirements of Laws, and
has effectively stayed any execution or enforcement of such Liens; (b) Liens
arising out of judgments or awards with respect to which appeals or other
proceedings for review are being prosecuted in good faith and for the payment of
which adequate reserves have been provided as required by GAAP or other
appropriate provisions have been made, so long as such proceedings have the
effect of staying the execution of such judgments or awards; (c) all
encumbrances, exceptions, restrictions, easements, rights of way, servitude's,
encroachments and irregularities in title, other than Liens which, in the
reasonable assessment of the Administrative Agent, do not materially impair the
value of the real property security or the use of the such real property
security for its intended purpose; (d) a Lien consisting of a deposit or pledge
made, in the ordinary course of business, in connection with, or to secure
payment of, obligations under worker's compensation, unemployment insurance or
similar legislation; and (e) Permitted Liens.

         “Permitted Indebtedness” has the meaning specified in Section 7.01.

         “Permitted Investments” has the meaning specified in Section 7.05.

19.

--------------------------------------------------------------------------------

         “Permitted Liens” has the meaning specified in Section 7.02.

         “Permitted Swap Obligations” means all obligations (contingent or
otherwise) of Borrower or any of its Subsidiaries existing or arising under Swap
Contracts, provided that such obligations are (or were) entered into by such
Person in the ordinary course of business for the purpose of directly mitigating
risks associated with liabilities, commitments or assets held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person in conjunction with a securities repurchase program not otherwise
prohibited hereunder, and not for purposes of speculation or taking a “market
view.”

         “Person” means any individual, trustee, corporation, general
partnership, limited partnership, limited liability company, joint stock
company, trust, unincorporated organization, bank, business association, firm,
joint venture, Governmental Authority, or otherwise.

         “Plan” means any employee benefit plan maintained or contributed to by
Borrower or by any trade or business (whether or not incorporated) under common
control with Borrower as defined in Section 4001(b) of ERISA and insured by the
Pension Benefit Guaranty Corporation under Title IV of ERISA.

         “Pro Rata Share” means, with respect to each Lender, the percentage of
the combined Commitments set forth opposite the name of such Lender on Schedule
2.01, as such share may be adjusted as contemplated herein.

         "PT" means Pacific Time.

         “Quick Ratio” means, with respect to Borrower and its Subsidiaries at
any time, the ratio, determined on a consolidated basis in accordance with GAAP,
of: (a) the sum at such time of all (i) cash and cash equivalents of Borrower
and its Subsidiaries (excluding restricted cash), and (ii) accounts receivable
of Borrower and its Subsidiaries, less all reserves therefor; to (b) the current
liabilities of Borrower and its Subsidiaries other than current liabilities in
connection with the Convertible Subordinated Debentures.

         “Reportable Event” means any of the events set forth in Section 4043(b)
of ERISA or the regulations thereunder, a withdrawal from a Plan described in
Section 4063 of ERISA, or a cessation of operations described in Section 4062(e)
of ERISA.

         “Request for Extension of Credit” means, unless otherwise specified
herein, (a) with respect to a Borrowing, Conversion or Continuation of Loans, a
written request substantially in the form of Exhibit A, and (b) with respect to
a Letter of Credit Action, a Letter of Credit Application; in each case duly
completed and signed by a Responsible Officer of Borrower and delivered by
Requisite Notice.

         “Requisite Lenders” means, as of any date of determination: (a) if the
Commitments are then in effect, Lenders having in the aggregate more than 66
2/3% of the combined Commitments then in effect and (b) if the Commitments have
then been terminated and there are Outstanding Obligations, Lenders holding
Outstanding Obligations aggregating more than 66 2/3% of such Outstanding
Obligations; provided, however, that the voting rights of any Lender that has
failed to fund any amounts when required to do so hereunder shall be limited to
the Outstanding Obligations with respect to such Lender.

20.

--------------------------------------------------------------------------------

         “Requisite Notice” means, unless otherwise provided herein, (a)
irrevocable written notice to the intended recipient or (b) except with respect
to Letter of Credit Actions (which must be in writing), irrevocable telephonic
notice to the intended recipient, promptly followed by a written notice to such
recipient.  Such notices shall be (i) delivered to such recipient at the address
or telephone number specified on Schedule 10.02 or as otherwise designated by
such recipient by Requisite Notice to Administrative Agent, and (ii) if made by
Borrower, given or made by a Responsible Officer of Borrower.  Any written
notice delivered in connection with any Loan Document shall be in the form, if
any, prescribed herein or therein.  Any notice sent by other than hardcopy shall
be promptly confirmed by a telephone call to the recipient and, if requested by
Administrative Agent, by a manually-signed hardcopy thereof.

         “Requisite Time” means, with respect to any of the actions listed
below, the time and date set forth below opposite such action:

Type of Action

Applicable
Time

Date of Action

Delivery of Request for Extension of Credit for, or notice for:

 

 

-Borrowing or prepayment of, or Conversion into, Base Rate Loans

8:00 a.m. PT  

Same date as such Borrowing, prepayment or Conversion

-Borrowing, prepayment or Continuation of, or
 Conversion into, Offshore Rate Loans

9:00 a.m. PT

3 Business Days prior to such Borrowing, prepayment Continuation or Conversion

-Letter of Credit Action

10:00 a.m. PT

2 Business Days prior to such action (or such lesser time which is acceptable to
Issuing Lender)

Voluntary reduction in or termination of Commitments

10:00 a.m. PT

3 Business Days prior to such reduction or termination

Payments by Lenders or Borrower to Administrative Agent

11:00 a.m. PT

On date payment is due

         “Responsible Officer” means the president, the chief financial officer,
the vice president, the treasurer or the assistant treasurer of Borrower.  Any
document or certificate hereunder that is signed by a Responsible Officer of
Borrower shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of Borrower and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
Borrower.

21.

--------------------------------------------------------------------------------

         “Restricted Payment” means:

                 (a)  the declaration or payment of any dividend or distribution
by Borrower or any Subsidiary, either in cash or property, on any shares of
Equity Securities of any class of Borrower or any Subsidiary; and

                 (b)  any other payment or distribution by Borrower or any
Subsidiary in respect of its Equity Securities, either directly or indirectly.

         "Securities Account Control Agreements" means the respective Securities
Account Control Agreements in commercially reasonable form to be entered into
after the Closing Date among Borrower, as customer, Administrative Agent (for
the account of each Lender in accordance with its Pro Rata Share), as secured
party, and the following, as account holders: Lehman Brothers, Money Market One,
Merrill Lynch, Salomon Smith Barney, Blackrock Provident, Nations Trust Bank,
Scudder, AMR Investments and any other account holders with whom Borrower
maintains securities accounts from time to time.

         "Security Documents" means the Deeds of Trust, the General Security
Agreement, the Intellectual Property Security Agreement, the Stock Pledge
Agreement, the Deposit Account Control Agreements and the Securities Account
Control Agreements.

         "Selco" means Selco Service Corporation, an Ohio corporation.

         “Senior Indebtedness” means, with respect to any Person at any time,
all Indebtedness of such Person other than Subordinated Debt.

         “Shareholders’ Equity” means, as of any date of determination for
Borrower and its Subsidiaries on a consolidated basis, shareholders’ equity as
of that date determined in accordance with GAAP.

         “Solvent” means, as to any Person at any time, that (i) the fair value
of the property of such Person is greater than the amount of such Person’s
liabilities (including disputed, contingent and unliquidated liabilities) as
such value is established and liabilities evaluated for purposes of Section
101(32) of the Bankruptcy Code; (ii) the present fair saleable value of the
property of such Person is not less than the amount that will be required to pay
the probable liability of such Person on its debts as they become absolute and
matured; (iii) such Person is able to realize upon its property and pay its
debts and other liabilities (including disputed, contingent and unliquidated
liabilities) as they mature in the normal course of business; (iv) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature; and (v) such Person is not engaged in business or a transaction, and is
not about to engage in business or a transaction, for which such Person’s
property would constitute unreasonably small capital.

22.

--------------------------------------------------------------------------------

         "Stock Pledge Agreement" means that certain Security and Pledge
Agreement dated as of even date herewith between Borrower, as Debtor, and
Administrative Agent (for the account of each Lender in accordance with it Pro
Rata Share), as Lender, securing the Obligations of Borrower.

         “Subordinated Debt” means the Convertible Subordinated Debentures and
any other subordinated debt permitted by Section 7.01.

         “Subsidiary” of a Person means a corporation, partnership, joint
venture, limited liability company or other business entity of which a majority
of the shares of securities or other interests having ordinary voting power for
the election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned or controlled, directly, or indirectly
through one or more intermediaries, or both, by such Person.  Unless otherwise
specified, all references to a “Subsidiary” or to “Subsidiaries” in this
Agreement shall refer to a Subsidiary or Subsidiaries of Borrower.

         "Supplemental Borrowing Account" means that certain deposit account
maintained or to be maintained by Borrower with Administrative Agent for the
purpose of providing additional support and collateral in determining the
Availability Limit.

         “Swap Contract” means (a) any and all rate swap transactions, basis
swaps, forward rate transactions, commodity swaps, commodity options, forward
commodity contracts, equity or equity index swaps or options, bond or bond price
or bond index swaps or options or forward bond or forward bond price or forward
bond index transactions, interest rate options, forward foreign exchange
transactions, cap transactions, floor transactions, collar transactions,
currency swap transactions, cross-currency rate swap transactions, currency
options, or any other similar transactions or any combination of any of the
foregoing (including any options to enter into any of the foregoing), whether or
not any such transaction is governed by or subject to any master agreement, and
(b) any and all transactions of any kind, and the related confirmations, which
are subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., or any other master agreement (any such master agreement, together with
any related schedules, as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

         “Swap Termination Value” means, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a) the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include any Lender).

         “Synthetic Lease Obligations” means all monetary obligations of a
Person under (a) a so-called synthetic, off-balance sheet or tax retention
lease, or (b) an agreement for the use or possession of property creating
obligations which do not appear on the balance sheet of such Person but which,
upon the insolvency or bankruptcy of such Person, would be characterized as
secured debt of such Person, including, without limitation, obligations pursuant
to the Participation Agreement; the Master Lease; and the other Operative
Documents as defined in the Participation Agreement.

23.

--------------------------------------------------------------------------------

         "Tax Loss" means any and all taxes (including interest and penalties)
of the Borrower or any of its Subsidiaries paid, or required to be paid, at any
time as a result of the Maxtor Merger or HDD Redemption not qualifying to be
treated as a tax free transaction or as part of a tax-free reorganization under
the Code (or other applicable tax law), whether as a result of the IRS (or any
other applicable taxing authority) making such a determination or otherwise. 
The "Maxtor Merger" means the merger between Insula Corporation, a Delaware
corporation and formerly a wholly-owned Subsidiary of the Borrower ("Spinco"),
Maxtor Corporation, a Delaware corporation ("Maxtor") and Hawaii Acquisition
Corporation, as described in Borrower's Form 8-K/A filed with the Securities and
Exchange Commission on or about December 14, 2000.  The "HDD Redemption" means
the redemption by Borrower of all or substantially all of the outstanding common
stock, par value $0.01 per share, of Hard Disk Drive Group, formerly a
reportable business segment of the Borrower, pursuant to the Separation and
Redemption Agreement among the Borrower, Spinco and Maxtor.

         “Threshold Amount” means $10,000,000.

         “to the best knowledge of” means, when modifying a representation,
warranty or other statement of any Person, that the fact or situation described
therein is known by such Person (or, (i) in the case of Borrower, known by any
Responsible Officer or executive officer of Borrower, or, (ii) in the case of
any other Person other than a natural Person, known by any officer of such
Person) making the representation, warranty or other statement, or with the
exercise of reasonable due diligence under the circumstances (in accordance with
the standard of what a reasonable Person in similar circumstances would have
done) would have been known by such Person (or, (i) in the case of Borrower,
would have been known by any Responsible Officer or executive officer of
Borrower, or, (ii) in the case of any other Person other than a natural Person,
would have been known by any executive officer of such Person).

         “type” of Loan means (a) a Base Rate Loan and (b) an Offshore Rate
Loan.

         “Unfunded Pension Liability” means the excess of a Pension Plan’s
benefit liabilities under Section 4001(a)(16) of ERISA, over the current value
of that Pension Plan’s assets, determined in accordance with the assumptions
used for funding the Pension Plan pursuant to Section 412 of the Code for the
applicable plan year.

         “Voluntary Redemption Event” means, in respect of any Indebtedness
consisting of bonds, debentures, senior or subordinated notes or other debt
securities, any redemption, prepayment or call for redemption or prepayment of
any or all of such Indebtedness at the election of the issuer and not in
connection with any breach by such issuer of any term or covenant contained in
any instrument, indenture or agreement evidencing such Indebtedness.

24.

--------------------------------------------------------------------------------

        1.02   Use of Certain Terms.    

         (a)  All terms defined in this Agreement shall have the defined
meanings when used in any certificate or other document made or delivered
pursuant hereto or thereto, unless otherwise defined therein.

         (b)  As used herein, unless the context requires otherwise, the
masculine, feminine and neuter genders and the singular and plural include one
another.

         (c)  The words “herein” and “hereunder” and words of similar import
when used in any Loan Document shall refer to the Loan Documents as a whole and
not to any particular provision thereof.  The term “including” is by way of
example and not limitation.  References herein to a Section, subsection or
clause shall, unless the context otherwise requires, refer to the appropriate
Section, subsection or clause in this Agreement.

         (d)  The term “or” is disjunctive; the term “and” is conjunctive.  The
term “shall” is mandatory; the term “may” is permissive.

         1.03   Accounting Terms.   All accounting terms not specifically or
completely defined in this Agreement shall be construed in conformity with, and
all financial data required to be submitted by this Agreement shall be prepared
in conformity with, GAAP applied on a consistent basis, as in effect from time
to time, and applied in a manner consistent with that used in preparing the
Audited Financial Statements, except as otherwise specifically prescribed
herein.

         1.04   Rounding.   Any financial ratios required to be maintained by
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed in this
Agreement and rounding the result up or down to the nearest number (with a
round-up if there is no nearest number) to the number of places by which such
ratio is expressed in this Agreement.

         1.05   Exhibits and Schedules.   All exhibits and schedules to this
Agreement, either as originally existing or as the same may from time to time be
supplemented, modified or amended, are incorporated herein by this reference.  A
matter disclosed on any Schedule shall be deemed disclosed on all Schedules.

References to Agreements and Laws.   Unless otherwise expressly provided herein,
(a) references to agreements (including the Loan Documents) and other
contractual instruments shall include all amendments, restatements, extensions,
supplements and other modifications thereto (unless prohibited by any Loan
Document), and (b) references to any Law shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

25.

--------------------------------------------------------------------------------


SECTION 2
THE COMMITMENTS AND EXTENSIONS OF CREDIT

         2.01 Loans; Maximum Amounts

         (a)   Subject to the terms and conditions set forth in this Agreement,
each Lender severally agrees to make, Convert and Continue Loans until the
Maturity Date in such amounts as Borrower may from time to time request;
provided, however, that the Outstanding Obligations of each Lender shall not
exceed at any time such Lender’s Commitment, and the Outstanding Obligations of
all Lenders shall not exceed at any time the lesser of (i) the combined
Commitments; and (ii) the Availability Limit.  The amount of the combined
Commitments initially totals $100,000,000.  Following the date of this
Agreement, the amount of the combined Commitments may be increased to a total
not to exceed $125,000,000 in the event Administrative Agent secures additional
commitments from the existing Lenders or from new lenders.  If at any time the
combined Commitments are increased beyond $100,000,000 in accordance with the
immediately preceding sentence, the total of the combined Commitments shall be
reduced (and the amount of each Lender's Commitment as set forth in Schedule
2.01 and any amendment thereof shall be reduced in accordance with such Lender's
Pro Rata Share) as set forth in Section 2.02.  This is a revolving credit and,
subject to the foregoing and the other terms and conditions hereof, Borrower may
borrow, Convert, Continue, prepay and reborrow Loans as set forth herein without
premium or penalty.

         (b)    Loans made by each Lender shall be evidenced by one or more
Notes.  The date, amount and maturity of each Lender’s Loans and payments and
other particulars with respect thereto may be endorsed on schedule(s) attached
to its Note by each Lender and/or recorded on one or more loan accounts or
records maintained by such Lender in the ordinary course of business.  Such
Notes, loan accounts and records shall be conclusive absent manifest error of
the amount of such Loans and payments thereon.  Any failure so to record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of Borrower to pay any amount owing with respect to the Loans.

         2.02  Reduction in Amount of Commitments; Required Paydown.  If the
combined Commitments are increased to a total in excess of $100,000,000
following the date of this Agreement in accordance with Section 2.01(a), the
combined Commitments shall be reduced (and the amount of each Lender's
Commitment as set forth in Schedule 2.01 shall be reduced in accordance with
such Lender's Pro Rata Share) during the term of this Agreement as follows:

         (a)    The combined Commitments shall be automatically and irrevocably
reduced upon the sale of any portion of the Colorado Springs Real Property
Security in accordance with the following schedule for the Existing Colorado
Springs Parcels and (if applicable) the Subdivided Colorado Springs Parcels,
respectively; provided, however, that in no event shall the amount of the
combined Commitments be reduced below $100,000,000 pursuant to this Section:


EXISTING COLORADO SPRINGS PARCELS

Existing Parcel

Reduction in combined Commitments

Parcel 1 (10125 and 10205 Federal Drive):

$25,000,000

Parcel 2 (10285 Federal Drive and vacant land):

$12,920,000

Subdivided Colorado Springs Parcels

Subdivided Parcel

Reduction in combined Commitments

Building A 10125 Federal Drive

$25,000,000

Building B 10205 Federal Drive

$8,600,000

Building C 10285 Federal Drive

$11,300,000

Vacant Land (no address)

$1,620,000

26.

--------------------------------------------------------------------------------

         (b)   If the combined Commitments have not previously been reduced to
$100,000,000 in accordance with the provisions of Section 2.02(a) above, the
combined Commitments shall be automatically and irrevocably reduced to
$100,000,000 effective on December 31, 2003 (without regard to the sale of any
portion of the Colorado Springs Real Property Security).

Borrower shall make such Loan repayments as may be necessary in order that the
Outstanding Obligations shall not at any time exceed the amount of the combined
Commitments as the same is reduced in accordance with this Section 2.02.

         2.03  Borrowings, Conversions and Continuations of Loans.

         (a)    Borrower may irrevocably request a Borrowing, Conversion or
Continuation of Loans in a Minimum Amount therefor by delivering a Request for
Extension of Credit therefor by Requisite Notice to Administrative Agent not
later than the Requisite Time therefor.  All Borrowings, Conversions and
Continuations of Loans shall constitute Base Rate Loans unless properly and
timely otherwise designated as set forth in the prior sentence.

         (b)   Following receipt of a Request for Extension of Credit,
Administrative Agent shall promptly notify each Lender of its Pro Rata Share
thereof by Requisite Notice.  In the case of a Borrowing of Loans, each Lender
shall make the funds for its Loan available to Administrative Agent at
Administrative Agent’s Office not later than the Requisite Time therefor on the
Business Day specified in such Request for Extension of Credit.  Upon
satisfaction of the applicable conditions set forth in Section 4.02 (and, if the
initial Extension of Credit hereunder, Section 4.01), all funds so received
shall be made available to Borrower in Dollars.  Administrative Agent shall
promptly notify Borrower and Lenders of the interest rate applicable to any Loan
other than a Base Rate Loan upon determination of same.

         (c)    Except as otherwise provided herein, an Offshore Rate Loan may
be Continued or Converted only on the last day of the Interest Period for such
Offshore Rate Loan.  During the existence of a Default or Event of Default, no
Loans may be requested as, Converted into or Continued as Offshore Rate Loans
without the consent of Requisite Lenders, and Requisite Lenders may demand that
any or all of the then outstanding Offshore Rate Loans be Converted immediately
into Base Rate Loans.

         (d)    If a Loan is to be made on the same date that another Loan is
due and payable, Borrower or Lenders, as the case may be, shall, unless
Administrative Agent otherwise requests, make available to Administrative Agent
the net amount of funds giving effect to both such Loans and the effect for
purposes of this Agreement shall be the same as if separate transfers of funds
had been made with respect to each such Loan.

27.

--------------------------------------------------------------------------------

         (e)    The failure of any Lender to make any Loan on any date shall not
relieve any other Lender of any obligation to make a Loan on such date, but no
Lender shall be responsible for the failure of any other Lender to so make its
Loan.

         2.04  Letters of Credit.

         (a)    The Letter of Credit Sublimit.  Subject to the terms and
conditions set forth in this Agreement, until the Letter of Credit Expiration
Date, Issuing Lender shall take such Letter of Credit Actions as Borrower may
from time to time request; provided, however, that (i) the Outstanding
Obligations of each Lender shall not at any time exceed such Lender’s
Commitment; (ii) the Outstanding Obligations of all Lenders shall not at any
time exceed the lesser of (x) the combined Commitments; and (y) the Availability
Limit; and (iii) Letter of Credit Usage shall not at any time exceed the Letter
of Credit Sublimit.  Subject to subsection (g) below and unless consented to by
Issuing Lender and Requisite Lenders, no Letter of Credit may expire more than
12 months after the date of its issuance or last renewal.  No Letter of Credit
shall expire after the Letter of Credit Expiration Date except that, at the
option of Administrative Agent, Letters of Credit securing Borrower's
obligations pursuant to workers' compensation claims may have an expiration date
not to exceed six (6) months after the Letter of Credit Expiration Date provided
that (A) the aggregate face amount of such Letters of Credit shall not exceed
$2,000,000; and (B) from and after the Letter of Credit Expiration Date, the
Letter of Credit Usage under such Letters of Credit shall be fully secured by
cash collateral in an amount equal to such Letter of Credit Usage deposited in a
Letter of Credit Cash Collateral Account.

         (b)   Letter of Credit Actions.   Subject to the terms and conditions
set forth in this Agreement, until the Letter of Credit Expiration Date, Issuing
Lender shall take such Letter of Credit Actions as Borrower may from time to
time request; provided, however, that the Outstanding Obligations of each Lender
shall not exceed such Lender’s Commitment, and the Outstanding Obligations of
all Lenders shall not exceed the combined Commitments at any time.  Subject to
subsection (g) below and unless consented to by Issuing Lender and Requisite
Lenders, no Letter of Credit may expire more than 12 months after the date of
its issuance or last renewal; provided, however, that no Letter of Credit shall
expire after the Letter of Credit Expiration Date.

         (c)   Requesting Letter of Credit Actions.   Borrower may irrevocably
request a Letter of Credit Action in a Minimum Amount therefor by delivering a
Letter of Credit Application therefor to Issuing Lender, with a copy to
Administrative Agent (who shall notify Lenders), by Requisite Notice not later
than the Requisite Time therefor.  Each Letter of Credit Action shall be in a
form acceptable to Issuing Lender in its sole discretion.  Unless Administrative
Agent notifies Issuing Lender that such Letter of Credit Action is not permitted
hereunder, or Issuing Lender notifies Administrative Agent that it has
determined that such Letter of Credit Action is contrary to any Laws or policies
of Issuing Lender, Issuing Lender shall, upon satisfaction of the applicable
conditions set forth in Section 4.02 with respect to any Letter of Credit Action
constituting an Extension of Credit, effect such Letter of Credit Action.  This
Agreement shall control in the event of any conflict with any Letter of Credit
Application. Upon the issuance of a Letter of Credit, each Lender shall be
deemed to have purchased from Issuing Lender a risk participation therein in an
amount equal to such Lender’s Pro Rata Share times the amount of such Letter of
Credit.

28.

--------------------------------------------------------------------------------

         (d)   Reimbursement of Payments Under Letters of Credit.  Borrower
shall reimburse Issuing Lender through Administrative Agent for any payment that
Issuing Lender makes under a Letter of Credit on or before the date of such
payment; provided, however, that if the conditions precedent set forth in
Section 4.02 can be satisfied, Borrower may request a Borrowing of Loans to
reimburse Issuing Lender for such payment pursuant to Section 2.03, or, failing
to make such request, Borrower shall be deemed to have requested a Borrowing of
Base Rate Loans on such payment date pursuant to subsection (e) below.

         (e)   Funding by Lenders When Issuing Lender Not Reimbursed.  Upon any
drawing under a Letter of Credit, Issuing Lender shall notify Administrative
Agent and Borrower.  If Borrower fails to timely make the payment required
pursuant to subsection (c) above, Issuing Lender shall notify Administrative
Agent of such fact and the amount of such unreimbursed payment.  Administrative
Agent shall promptly notify each Lender of its Pro Rata Share of such amount by
Requisite Notice.  Each Lender shall make funds in an amount equal its Pro Rata
Share of such amount available to Administrative Agent at Administrative Agent’s
Office not later than the Requisite Time therefor on the Business Day specified
by Administrative Agent,  Administrative Agent shall remit the funds so received
to Issuing Lender.  The obligation of each Lender to so reimburse Issuing Lender
shall be absolute and unconditional and shall not be affected by the occurrence
of a Default or Event of Default or any other occurrence or event.  Any such
reimbursement shall not relieve or otherwise impair the obligation of Borrower
to reimburse Issuing Lender for the amount of any payment made by Issuing Lender
under any Letter of Credit, together with interest as provided herein.

         (f)   Nature of Lenders’ Funding.  If the conditions precedent set
forth in Section 4.02 can be satisfied (except for the giving of a Request for
Extension of Credit) on any date Borrower is obligated to, but fails to,
reimburse Issuing Lender for a drawing under a Letter of Credit, the funding by
Lenders pursuant to the previous subsection shall be deemed to be a Borrowing of
Base Rate Loans (without regard to the Minimum Amount therefor) deemed requested
by Borrower.  If the conditions precedent set forth in Section 4.02 cannot be
satisfied on the date Borrower is obligated to, but fails to, reimburse Issuing
Lender for a drawing under a Letter of Credit, the funding by Lenders pursuant
to the previous subsection shall be deemed to be a funding by each Lender of its
risk participation in such Letter of Credit, and each Lender making such funding
shall thereupon acquire a pro rata participation, to the extent of its
reimbursement, in the claim of Issuing Lender against Borrower in respect of
such payment and shall share, in accordance with that pro rata participation, in
any payment made by Borrower with respect to such claim.  Any amounts made
available by a Lender under its risk participation shall be payable by Borrower
upon demand of Administrative Agent, and shall bear interest at a rate per annum
equal to the Default Rate.

         (g)    Special Provisions Relating to Evergreen Letters of
Credit.  Upon request by Borrower, Issuing Lender in its sole and absolute
discretion may issue Letters of Credit that have automatic extension or renewal
provisions (“evergreen” Letters of Credit).  Issuing Lender shall have the right
under any such evergreen Letters of Credit to not permit any such extension or
renewal at least annually within a notice period to be agreed upon at the time
each such Letter of Credit is issued.  Once an evergreen Letter of Credit is
issued, unless Administrative Agent has notified Issuing Lender that Requisite
Lenders have elected not to permit such extension or renewal, the Borrower
Parties, Administrative Agent and Lenders shall be deemed to have authorized
(but may not require) Issuing Lender to, in its sole and absolute discretion,
permit the renewal of such evergreen Letter of Credit at any time to a date not
later than the Letter of Credit Expiration Date, and, unless directed by Issuing
Lender, Borrower shall not be required to request such extension or renewal. 
Issuing Lender may in its sole and absolute discretion elect not to permit an
evergreen Letter of Credit to be extended or renewed at any time.

29.

--------------------------------------------------------------------------------

         (h)   Obligations Absolute.   The obligation of Borrower to pay to
Issuing Lender the amount of any payment made by Issuing Lender under any Letter
of Credit shall be absolute, unconditional, and irrevocable.  Without limiting
the foregoing, Borrower’s obligation shall not be affected by any of the
following circumstances:

               (i)   any lack of validity or enforceability of such Letter of
Credit, this Agreement, or any other agreement or instrument relating thereto;

               (ii)   any amendment or waiver of or any consent to departure
from such Letter of Credit, this Agreement, or any other agreement or instrument
relating hereto or thereto;

               (iii)   the existence of any claim, setoff, defense, or other
rights which Borrower may have at any time against Issuing Lender,
Administrative Agent or any Lender, any beneficiary of such Letter of Credit (or
any persons or entities for whom any such beneficiary may be acting) or any
other Person, whether in connection with such Letter of Credit, this Agreement,
or any other agreement or instrument relating thereto, or any unrelated
transactions;

               (iv)   any demand, statement, or any other document presented
under such Letter of Credit proving to be forged, fraudulent, invalid, or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect whatsoever so long as any such document appeared to comply with
the terms of the Letter of Credit;

               (v)   any payment made by Issuing Lender under such Letter of
Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Laws;

               (vi)   the existence, character, quality, quantity, condition,
packing, value or delivery of any property purported to be represented by
documents presented in connection with such Letter of Credit or for any
difference between any such property and the character, quality, quantity,
condition, or value of such property as described in such documents;

               (vii)   the time, place, manner, order or contents of shipments
or deliveries of property as described in documents presented in connection with
such Letter of Credit or the existence, nature and extent of any insurance
relative thereto;

               (viii)   the solvency or financial responsibility of any party
issuing any documents in connection with such Letter of Credit;

30.

--------------------------------------------------------------------------------

               (ix)   any failure or delay in notice of shipments or arrival of
any property;

               (x)    any error in the transmission of any message relating to
such Letter of Credit not caused by Issuing Lender, or any delay or interruption
in any such message;

               (xi)    any error, neglect or default of any correspondent of
Issuing Lender in connection with such Letter of Credit;

               (xii)    any consequence arising from acts of God, wars,
insurrections, civil unrest, disturbances, labor disputes, emergency conditions
or other causes beyond the control of Issuing Lender;

               (xiii)    so long as Issuing Lender in good faith determines that
the document appears to comply with the terms of the Letter of Credit, the form,
accuracy, genuineness or legal effect of any contract or document referred to in
any document submitted to Issuing Lender in connection with such Letter of
Credit; and

               (xiv)    any other circumstances whatsoever where Issuing Lender
has acted in good faith.

         In addition, Borrower will promptly examine a copy of each Letter of
Credit and amendments thereto delivered to it and, in the event of any claim of
noncompliance with Borrower’s instructions or other irregularity, Borrower will
immediately notify Issuing Lender in writing.  Borrower shall be conclusively
deemed to have waived any such claim against Issuing Lender and its
correspondents unless such notice is given as aforesaid.

         (i)   Role of Issuing Lender.  Each Lender and Borrower agree that, in
paying any drawing under a Letter of Credit, Issuing Lender shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.  No Administrative
Agent-Related Person nor any of the respective correspondents, participants or
assignees of Issuing Lender shall be liable to any Lender for any action taken
or omitted in connection herewith at the request or with the approval of Lenders
or Requisite Lenders, as applicable; any action taken or omitted in the absence
of gross negligence or willful misconduct; or the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit.  Borrower hereby assumes all risks of the acts or omissions of any
beneficiary or transferee with respect to its use of any Letter of Credit;
provided, however, that this assumption is not intended to, and shall not,
preclude Borrower’s pursuing such rights and remedies as it may have against the
beneficiary or transferee at law or under any other agreement.  No
Administrative Agent-Related Person, nor any of the respective correspondents,
participants or assignees of Issuing Lender, shall be liable or responsible for
any of the matters described in subsection (g) above.  In furtherance and not in
limitation of the foregoing, Issuing Lender may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and Issuing Lender
shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason.

31.

--------------------------------------------------------------------------------

         (j)   Applicability of ISP98 and UCP.   Unless otherwise expressly
agreed by Issuing Lender and Borrower when a Letter of Credit is issued and
subject to applicable laws, performance under Letters of Credit by Issuing
Lender, its correspondents, and beneficiaries will be governed by, with respect
to standby Letters of Credit, the rules of the “International Standby Practices
1998” (ISP98) or such later revision as may be published by the International
Chamber of Commerce (the “ICC”).

         (k)   Letter of Credit Fee.  On each Applicable Payment Date, Borrower
shall pay to Administrative Agent in arrears, for the account of each Lender in
accordance with its Pro Rata Share, a Letter of Credit fee equal to the
Applicable Amount for Offshore Rate Loans on a per annum basis times the actual
daily maximum amount available to be drawn under each Letter of Credit for the
period since the later of the Closing Date and the previous Applicable Payment
Date.  If there is any change in the Applicable Amount during any quarter, the
actual daily amount shall be computed and multiplied by the Applicable Amount
separately for each period during such quarter that such Applicable Amount was
in effect.

         (l)   Fronting Fee and Documentary and Processing Charges Payable to
Issuing Lender.  On each Applicable Payment Date, Borrower shall pay to
Administrative Agent for the sole account of Issuing Lender a fronting fee in an
amount equal to 0.150% per annum on the daily average face amount of all
outstanding Letters of Credit, payable in arrears.  In addition, Borrower shall
pay directly to Issuing Lender, upon demand, for its sole account its customary
documentary and processing charges in accordance with its standard schedule, as
from time to time in effect, for any Letter of Credit Action or other occurrence
relating to a Letter of Credit for which such charges are customarily made. 
Such fees and charges are nonrefundable.

         2.05  Prepayments.

         (a)   Upon Requisite Notice to Administrative Agent not later than the
Requisite Time therefor, Borrower may at any time and from time to time
voluntarily prepay Loans in part in the Minimum Amount therefor or in full
without premium or penalty.  Administrative Agent will promptly notify each
Lender thereof and of such Lender’s Pro Rata Share of such prepayment.  Any
prepayment of an Offshore Rate Loan shall be accompanied by all accrued interest
thereon, together with the amounts set forth in Section 3.05.

         (b)   If for any reason the Outstanding Obligations exceed the combined
Commitments as in effect or as reduced because of any limitation set forth in
this Agreement or otherwise, Borrower shall immediately prepay Loans in an
aggregate amount equal to such excess.

         2.06  Reduction or Termination of Commitments.   Upon Requisite Notice
to Administrative Agent not later than the Requisite Time therefor, Borrower may
at any time and from time to time, without premium or penalty, permanently and
irrevocably reduce the Commitments in a Minimum Amount therefor to an amount not
less than the Outstanding Obligations at such time or terminate the
Commitments.  Any such reduction or termination shall be accompanied by payment
of all accrued and unpaid commitment fees with respect to the portion of the
Commitments being reduced or terminated.  Administrative Agent shall promptly
notify Lenders of any such request for reduction or termination of the
Commitments.  Each Lender’s Commitment shall be reduced by an amount equal to
such Lender’s Pro Rata Share times the amount of such reduction.

32.

--------------------------------------------------------------------------------

         2.07  Principal and Interest.

         (a)   Except as otherwise provided hereunder, if not sooner paid,
Borrower agrees to pay the outstanding principal amount of each Loan on the
Maturity Date.

         (b)   Subject to subsection (c) below, and unless otherwise specified
herein, Borrower shall pay interest on the unpaid principal amount of each Loan
(before and after default, before and after maturity, before and after judgment,
and before and after the commencement of any proceeding under any Debtor Relief
Laws) from the date borrowed until paid in full (whether by acceleration or
otherwise) on each Applicable Payment Date at a rate per annum equal to the
interest rate determined in accordance with the definition of such type of Loan,
plus the applicable margin specified in the definition in this Agreement of
Applicable Amount with respect to such type of Loan.

         (c)   Notwithstanding subsection (b) of this Section, while any Event
of Default exists or after acceleration, Borrower shall pay interest (after as
well as before entry of judgment thereon to the extent permitted by law) on the
principal amount of all outstanding Obligations, at the Default Rate.

         2.08  Fees.

         (a)   Facility Fee.   Borrower shall pay to Administrative Agent (for
the account of each Lender according to its Pro Rata Share) the respective
facility fee set forth in the definition in this Agreement of Applicable Amount,
calculated on the full amount of the combined Commitments.  The facility fee
shall accrue from the Closing Date until the Maturity Date and shall be
calculated and payable quarterly in arrears on each Applicable Payment Date. 
The facility fee shall accrue at all times, including at any time during which
one or more conditions in Section 4 are not met.

         (b)   Agency and Arrangement Fees.  Borrower shall pay to
Administrative Agent and Arranger an administrative agency fee and a structuring
and arrangement fee, respectively, in such amounts and at such times as set
forth in a separate letter agreement dated December 2, 2002 among Borrower,
Administrative Agent and Arranger (the "Fee Letter").  Such fees are for the
services to be performed by Administrative Agent in acting as Administrative
Agent and for the services of Arranger in structuring and arranging the credit
facilities under this Agreement, respectively, and are fully earned on the date
paid.  Such fees are solely for Administrative Agent’s and Arranger’s own
account and are nonrefundable.

         (c)   Lenders’ Upfront Fee.  On the Closing Date, Borrower shall pay to
Administrative Agent for the account of each Lender an upfront fee in an amount
agreed between Administrative Agent and Borrower, calculated based on each
Lender’s Commitment and allocated by Administrative Agent.  Such upfront fees
are consideration for the Commitments by each Lender under this Agreement and
are fully earned on the date paid.  The upfront fee paid to each Lender is
solely for its own account and is nonrefundable.

33.

--------------------------------------------------------------------------------

         2.09 Computation of Interest and Fees.   Computation of interest on
Base Rate Loans when the Base Rate is determined by KeyBank’s “prime rate” shall
be calculated on the basis of a year of 365 or 366 days, as the case may be, and
the actual number of days elapsed.  Computation of all other types of interest
and all fees shall be calculated on the basis of a year of 360 days and the
actual number of days elapsed, which results in a higher yield to Lenders than a
method based on a year of 365 or 366 days.  Interest shall accrue on each Loan
for the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall bear
interest for one day.

         2.10  Making Payments.

         (a)   Except as otherwise provided herein, all payments by Borrower or
any Lender hereunder shall be made to Administrative Agent at Administrative
Agent’s Office not later than the Requisite Time for such type of payment.  All
payments received after such Requisite Time shall be deemed received on the next
succeeding Business Day.  All payments shall be made in immediately available
funds in lawful money of the United States of America.  All payments by Borrower
shall be made without condition or deduction for any counterclaim, defense,
recoupment or setoff.

         (b)   Upon satisfaction of any applicable terms and conditions set
forth herein, Administrative Agent shall promptly make any amounts received in
accordance with the prior subsection available in like funds as received, as
follows: (i) if payable to Borrower, by crediting the Designated Deposit
Account, and (ii) if payable to any Lender, by wire transfer to such Lender at
its Lending Office.  In the case of amounts held by Administrative Agent that
are payable to Borrower, if any applicable terms and conditions are not so
satisfied, Administrative Agent shall return any funds it is holding that would
otherwise be payable to Borrower to the Lenders making such funds available,
without interest.

         (c)   Subject to the definition of “Interest Period,” if any payment to
be made by Borrower shall come due on a day other than a Business Day, payment
shall instead be considered due on the next succeeding Business Day, and such
extension of time shall be reflected in computing interest and fees.

         (d)   Unless Borrower or any Lender has notified Administrative Agent
prior to the date any payment to be made by it is due, that it does not intend
to remit such payment, Administrative Agent may, in its sole and absolute
discretion, assume that Borrower or Lender, as the case may be, has timely
remitted such payment and may, in its sole and absolute discretion and in
reliance thereon, make available such payment to the Person entitled thereto. 
If such payment was not in fact remitted to Administrative Agent in immediately
available funds, then:

                (i)   if Borrower failed to make such payment, each Lender shall
forthwith on demand repay to Administrative Agent the amount of such assumed
payment made available to such Lender, together with interest thereon in respect
of each day from and including the date such amount was made available by
Administrative Agent to such Lender to the date such amount is repaid to
Administrative Agent at the Federal Funds Rate; and

34.

--------------------------------------------------------------------------------

                (ii)   if any Lender failed to make such payment, Administrative
Agent shall be entitled to recover such corresponding amount on demand from such
Lender.  If such Lender does not pay such corresponding amount forthwith upon
Administrative Agent’s demand therefor, Administrative Agent promptly shall
notify Borrower, and Borrower shall pay such corresponding amount to
Administrative Agent.  Administrative Agent also shall be entitled to recover
from such Lender interest on such corresponding amount in respect of each day
from the date such corresponding amount was made available by Administrative
Agent to Borrower to the date such corresponding amount is recovered by
Administrative Agent, (A) from such Lender at a rate per annum equal to the
daily Federal Funds Rate, and (B) from Borrower, at a rate per annum equal to
the interest rate applicable to such Borrowing.  Nothing herein shall be deemed
to relieve any Lender from its obligation to fulfill its Commitment or to
prejudice any rights which Administrative Agent or Borrower may have against any
Lender as a result of any default by such Lender hereunder.

         (e)   If Administrative Agent or any Lender is required at any time to
return to Borrower, or to a trustee, receiver, liquidator, custodian, or any
official under any proceeding under Debtor Relief Laws, any portion of a
payments made by Borrower, each Lender shall, on demand of Administrative Agent,
return its share of the amount to be returned, plus interest thereon from the
date of such demand to the date such payment is made at a rate per annum equal
to the daily Federal Funds Rate.

         2.11  Funding Sources.   Nothing in this Agreement shall be deemed to
obligate any Lender to obtain the funds for any Loan in any particular place or
manner or to constitute a representation by any Lender that it has obtained or
will obtain the funds for any Loan in any particular place or manner.

         2.12  Supplemental Borrowing Account.  Borrower shall establish a
Supplemental Borrowing Account with Administrative Agent, and Borrower shall
deposit into said account such funds (if any) as may required so that the
Availability Limit shall at all times equal or exceed the total Outstanding
Obligations under this Agreement.  Administrative Agent, on behalf of itself and
all other Lenders, shall have a security interest in the Supplemental Borrowing
Account to secure the Outstanding Obligations under this Agreement.  Borrower
may withdraw funds from the Supplemental Borrowing Account only if, and to the
extent that, the Availability Limit exceeds the total Outstanding Obligations
under the Credit Agreement.

         2.13  Collateral.   Borrower's Obligations are secured by the Deeds of
Trust, the General Security Agreement, the Intellectual Property Security
Agreement, the Stock Pledge Agreement, the Deposit Account Control Agreements
and the Securities Account Control Agreements.

35.

--------------------------------------------------------------------------------


SECTION 3
TAXES, YIELD PROTECTION AND ILLEGALITY

         3.01  Taxes.

         (a)   Any and all payments by Borrower to or for the account of
Administrative Agent or any Lender under any Loan Document shall be made free
and clear of and without deduction for any and all present or future taxes,
duties, levies, imposts, deductions, assessments, fees, withholdings or similar
charges, and all liabilities with respect thereto, excluding, in the case of
Administrative Agent and each Lender, (i) taxes imposed on or measured by its
net income, (ii) franchise taxes imposed on it (in lieu of net income taxes) by
the jurisdiction (or any political subdivision thereof) under the Laws of which
Administrative Agent or such Lender, as the case may be, is organized or
maintains a lending office; (iii) any applicable withholding tax imposed by
Sections 1441 and 1442 of the Code that is withheld by Administrative Agent from
a payment to any Foreign Lender (as defined in Section 10.21 of this Agreement)
pursuant to Section 10.21; and (iv) any penalties, interest, costs and expenses
(including Attorney Costs) imposed on Administrative Agent or any Lender arising
from the assertion by any Governmental Authority that Administrative Agent did
not properly withhold any tax or other amount from payments made in respect of
any Foreign Lender (all such non-excluded taxes, duties, levies, imposts,
deductions, assessments, fees, withholdings or similar charges, and liabilities
being hereinafter referred to as “Taxes”).  If Borrower shall be required by any
Laws to deduct any Taxes from or in respect of any sum payable under any Loan
Document to Administrative Agent or any Lender, (A) the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section),
Administrative Agent and such Lender receives an amount equal to the sum it
would have received had no such deductions been made, (B) Borrower shall make
such deductions, (C) Borrower shall pay the full amount deducted to the relevant
taxation authority or other authority in accordance with applicable Laws, and
(D) within 30 days after the date of such payment, Borrower shall furnish to
Administrative Agent (who shall forward the same to such Lender) the original or
a certified copy of a receipt evidencing payment thereof.

         (b)   In addition, Borrower agrees to pay any and all present or future
stamp, court or documentary taxes and any other excise or property taxes or
charges or similar levies which arise from any payment made under any Loan
Document or from the execution, delivery, performance, enforcement or
registration of, or otherwise with respect to, any Loan Document (hereinafter
referred to as “Other Taxes”).

         (c)   If Borrower shall be required by the Laws of any jurisdiction
outside the United States to deduct any Taxes from or in respect of any sum
payable under any Loan Document to Administrative Agent or any Lender, Borrower
shall also pay to such Lender or Administrative Agent (for the account of such
Lender), at the time interest is paid, such additional amount that the
respective Lender specifies as necessary to preserve the after-tax yield (after
factoring in United States (federal and state) taxes imposed on or measured by
net income) such Lender would have received if such deductions (including
deductions applicable to additional sums payable under this Section) had not
been made.

36.

--------------------------------------------------------------------------------

         (d)   Borrower agrees to indemnify, defend and hold Administrative
Agent and each Lender harmless for (i) the full amount of Taxes and Other Taxes
(including any Taxes or Other Taxes imposed or asserted by any jurisdiction on
amounts payable under this Section) paid by Administrative Agent and such
Lender; (ii) any liability (including penalties, interest and expenses) arising
therefrom or with respect thereto; and (iii) amounts payable under Section
3.01(c); provided that (A) Borrower shall not be obligated to indemnify the
Administrative Agent or any Lender for any penalties described in clause (ii)
above to the extent the Administrative Agent or such Lender (1) had actual
knowledge of the existence of the tax, interest, or expense, the non-payment of
which gave rise to such penalties, and (2) failed to give the Borrower notice of
such tax, interest or expense within ten Business Days after the Administrative
Agent or such Lender received actual knowledge of the existence thereof; and (B)
nothing contained in this subsection (d) shall be deemed to imply any obligation
on the part of the Administrative Agent or any Lender to provide the Borrower
with the notice of any such tax, penalty, interest or expense.  Payment under
this subsection (d) shall be made within 30 days after the date the Lender or
the Administrative Agent makes a demand therefor. 

         3.02  Illegality.  If any Lender determines that any Laws have made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Offshore Rate Loans, or materially restricts the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the applicable offshore
Dollar market, or to determine or charge interest rates based upon the Offshore
Rate, then, on notice thereof by Lender to Borrower through Administrative
Agent, any obligation of such Lender to make Offshore Rate Loans shall be
suspended until Lender notifies Administrative Agent and Borrower that the
circumstances giving rise to such determination no longer exist.  Upon receipt
of such notice, Borrower shall, upon demand from such Lender (with a copy to
Administrative Agent), prepay or Convert all Offshore Rate Loans of such Lender,
either on the last day of the Interest Period thereof, if Lender may lawfully
continue to maintain such Offshore Rate Loans to such day, or immediately, if
Lender may not lawfully continue to maintain such Offshore Rate Loans.  Each
Lender agrees to designate a different Lending Office if such designation will
avoid the need for such notice and will not, in the good faith judgment of such
Lender, otherwise be materially disadvantageous to such Lender.

         3.03  Inability to Determine Rates.   If, in connection with any
Request for Extension of Credit involving any Offshore Rate Loan, Administrative
Agent determines that (a) Dollar deposits are not being offered to banks in the
applicable offshore dollar market for the applicable amount and Interest Period
of the requested Offshore Rate Loan, (b) adequate and reasonable means do not
exist for determining the underlying interest rate for such Offshore Rate Loan,
or (c) such underlying interest rate does not adequately and fairly reflect the
cost to Lender of funding such Offshore Rate Loan, Administrative Agent will
promptly notify Borrower and all Lenders.  Thereafter, the obligation of all
Lenders to make or maintain such Offshore Rate Loan shall be suspended until
Administrative Agent revokes such notice.  Upon receipt of such notice, Borrower
may revoke any pending request for a Borrowing of Offshore Rate Loans or,
failing that, be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.

37.

--------------------------------------------------------------------------------

         3.04  Increased Cost and Reduced Return; Capital Adequacy.

         (a)   If any Lender determines that any Laws:

                (i)   impose on such Lender any Tax, duty, or other charge with
respect to any Offshore Rate Loans or its obligation to make Offshore Rate
Loans;

                (ii)   change the basis on which Taxes are imposed on any
amounts payable to such Lender under this Agreement in respect of any Offshore
Rate Loans;

                (iii)   impose or modify any reserve, special deposit, or
similar requirement (other than the reserve requirement utilized in the
determination of the Offshore Rate) relating to any extensions of credit or
other assets of, or any deposits with or other liabilities or commitments of,
such Lender (including its Commitment); or

                (iv)   impose on such Lender or on the offshore Dollar interbank
market any other condition affecting this Agreement or any of such extensions of
credit or liabilities or commitments;

and the result of any of the foregoing is to increase the cost to such Lender of
making, Converting into, Continuing, or maintaining any Offshore Rate Loans or
to reduce any sum received or receivable by such Lender under this Agreement
with respect to any Offshore Rate Loans, then from time to time upon demand of
Lender (with a copy of such demand to Administrative Agent), Borrower shall pay
to such Lender such additional amounts as will compensate such Lender for such
increased cost or reduction (except to the extent that such increased cost or
reduction is an amount subject to Section 3.01, in which case the sum received
or receivable by such Lender shall be increased in accordance with the
provisions of Section 3.01).

         (b)   If any Lender determines that any change in or the interpretation
of any Laws have the effect of reducing the rate of return on the capital of
such Lender or compliance by such Lender (or its Lending Office) or any
corporation controlling such Lender as a consequence of such Lender’s
obligations hereunder (taking into consideration its policies with respect to
capital adequacy and such Lender’s desired return on capital), then from time to
time upon demand of such Lender (with a copy to Administrative Agent), Borrower
shall pay to such Lender such additional amounts as will compensate such Lender
for such reduction; provided, however, that Borrower shall not be required to
pay additional amounts to compensate any Lender for (i) any applicable
withholding tax imposed by Sections 1441 and 1442 of the Code that is withheld
by Administrative Agent from a payment to any Foreign Lender pursuant to Section
10.21, (ii) any reduction in connection with any penalties, interest, costs and
expenses (including Attorney Costs) arising from the assertion by any
Governmental Authority that Administrative Agent did not properly withhold any
tax or other amount from payments made in respect of any Foreign Lender; or
(iii) any change in the rate of applicable taxes imposed on or measured by net
income.

         3.05  Breakfunding Costs.   Upon demand of any Lender (with a copy to
Administrative Agent) from time to time, Borrower shall promptly compensate such
Lender for and hold such Lender harmless from any loss, cost or expense incurred
by it as a result of:

38.

--------------------------------------------------------------------------------

         (a)   any Continuation, Conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise); or

         (b)   any failure by Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, Continue or Convert any Loan
other than a Base Rate Loan on the date or in the amount notified by Borrower;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were
obtained.  Borrower shall also pay any customary administrative fees charged by
such Lender in connection with the foregoing.

         3.06  Matters Applicable to all Requests for Compensation.

         (a)   The Administrative Agent or any Lender claiming compensation
under this Section 3 shall deliver to Borrower a certificate setting forth in
reasonable detail the additional amount or amounts to be paid to it hereunder,
which shall be conclusive in the absence of clearly demonstrable error.  In
determining such amount, Lenders may use any reasonable averaging and
attribution methods.  For purposes of this Section 3, a Lender shall be deemed
to have funded each Offshore Rate Loan at the Offshore Rate for such Loan by a
matching deposit or other borrowing in the offshore Dollar interbank market,
whether or not such Offshore Rate Loan was in fact so funded.

         (b)   Borrower shall not be obligated to pay any amount under this
Section 3 which arose prior to the date which is 180 days preceding the date of
such demand or is attributable to periods prior to the date which is 180 days
preceding the date of such demand; provided, however, that in the event any Law
is enacted that retroactively imposes any cost or charge upon the Administrative
Agent or any Lender that would otherwise be a basis for compensation under
Sections 3.01 through 3.05, the Administrative Agent or such Lender may make a
demand for such compensation through and including the date which is 180 days
after the date upon which such Law takes effect.

         (c)   Upon any Lender making a claim for compensation under Section
3.01 or 3.04, Borrower may remove and replace such Lender in accordance with
Section 10.22.

         3.07  Survival.   All of Borrower’s obligations under this Section 3
shall survive for a period of one year after the later of termination of the
Commitments, and payment in full of all Obligations; provided, however, that the
obligation of Borrower to make any payment under this Section 3 is contingent
upon the receipt by Borrower of the certificate described in Section 3.06(a)
within the later of (a) 180 days after the later of the repayment of all Loans,
the termination of all Letters of Credit and the termination of the Commitment,
or (b) in the case of any Law retroactively imposing any cost or charge upon the
Administrative Agent or any Lender, 180 days after the date upon which such Law
takes effect.

39.

--------------------------------------------------------------------------------

SECTION 4
CONDITIONS PRECEDENT TO EXTENSIONS OF CREDIT

         4.01  Conditions of Initial Extension of Credit.   The obligation of
each Lender to make its initial Extension of Credit hereunder is subject to
satisfaction of the following conditions precedent:

         (a)   Unless waived by Administrative Agent and Lenders, Administrative
Agent’s receipt of the following, each of which shall be originals or facsimiles
(followed promptly by originals) unless otherwise specified, each properly
executed by a Responsible Officer of Borrower, each dated on, or in the case of
third-party certificates, recently before the Closing Date and each in form and
substance satisfactory to Administrative Agent, Lenders and their legal counsel:

                (i)   executed counterparts of this Agreement, sufficient in
number for distribution to Administrative Agent, Lenders and Borrower;

                (ii)   Notes executed by Borrower in favor of each Lender, each
in a principal amount equal to such Lender’s Commitment;

                (iii)   The original Colorado Springs Deed of Trust;

                (iv)   The original Stock Pledge Agreement;

                (v)   The original Intellectual Property Security Agreement;

                (vi)   The original General Security Agreement;

                (vii)   The original Deposit Account Control Agreements among
Borrower, Administrative Agent (for the account of each Lender in accordance
with its Pro Rata Share) and Union Bank of California, N.A. and Bank of America,
respectively;

                (viii)   The original Fee Letter;

                (ix)   such certificates of resolutions or other action,
incumbency certificates and/or other certificates of Responsible Officers of
Borrower as Administrative Agent and any Lender may require to establish the
identities of and verify the authority and capacity of each Responsible Officer
thereof authorized to act as a Responsible Officer thereof;

                (x)   such evidence as Administrative Agent and any Lender may
reasonably require to verify that Borrower is duly organized or formed, validly
existing, in good standing and qualified to engage in business in Delaware,
California, Colorado and Texas, including certified copies of Borrower’s
Organization Documents, certificates of good standing and/or qualification to
engage in business, tax clearance certificates, and the like;

40.

--------------------------------------------------------------------------------

                (xi)   a certificate signed by a Responsible Officer of Borrower
certifying (A) that the representations and warranties made by Borrower herein
are true and correct on and as of the Closing Date (except to the extent such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date), (B) that Borrower
is in compliance with all the terms and provisions of the Loan Documents to
which it is a party, and no Default or Event of Default shall have occurred and
be continuing, and (C) that there has been no event or circumstance since the
date of the Audited Financial Statements which has a Material Adverse Effect;

                (xii)   opinions of counsel to Borrower in form and substance
satisfactory to Administrative Agent;

                (xiii)   written evidence that the Existing Credit Agreement and
all commitments thereunder have been or concurrently herewith are being
terminated;

                (xiv)   a certificate in form and substance satisfactory to
Administrative Agent certifying that Borrower and its Subsidiaries on a
consolidated basis held unrestricted cash (and cash equivalents) of $100,000,000
or more as of the last day of the month during which the initial Extension of
Credit is to be made.

                (xv)   such other assurances, certificates, documents, consents
or opinions as Administrative Agent, Issuing Lender or Requisite Lenders
reasonably may require.

         (b)   Chicago Title Company shall be committed to issue the following
policies of title insurance upon the Closing Date: (A) an ALTA (1992) Loan
Policy insuring Administrative Agent that the Lien of the of the Colorado
Springs Deed of Trust is a first and primary Lien in Borrower's leasehold
interest in the Colorado Springs Real Property Security, subject only to the
Permitted Exceptions, and (B) an ALTA (1992) Leasehold Policy insuring leasehold
title in Borrower, such policies each in an amount not less than $50,000,000 and
to be reasonably satisfactory to Administrative Agent and the Lenders, with
extended coverage, access, tax parcel, variable rate, future advances, usury,
comprehensive, doing business, mechanics liens and zoning endorsements and such
other endorsements as and to the extent available in such jurisdiction where the
Colorado Springs Real Property Security is located, if requested by
Administrative Agent.

         (c)   Any fees required to be paid on or before the Closing Date shall
have been paid.

         (d)   Unless waived by Administrative Agent, Borrower shall have paid
all Attorney Costs of Administrative Agent to the extent invoiced prior to or on
the Closing Date, plus such additional amounts of Attorney Costs as shall
constitute its reasonable estimate of Attorney Costs incurred or to be incurred
by it through the closing proceedings (provided that such estimate shall not
thereafter preclude final settling of accounts between Borrower and
Administrative Agent).

         4.02  Conditions to all Extensions of Credit.   In addition to any
applicable conditions precedent set forth elsewhere in this Section 4 or in
Section 2, the obligation of each Lender to honor any Request for Extension of
Credit other than a Conversion or Continuation is subject to the following
conditions precedent:

41.

--------------------------------------------------------------------------------

         (a)   the representations and warranties of Borrower contained in
Section 5 shall be correct on and as of the date of such Extension of Credit,
except to the extent that such representations and warranties specifically refer
to an earlier date;

         (b)   no Default or Event of Default exists, or would result from such
proposed Extension of Credit;

         (c)   Administrative Agent shall have timely received a Request for
Extension of Credit by Requisite Notice by the Requisite Time therefor; and

         (d)   Administrative Agent shall have received the certificate required
by Section 6.02(b) of this Agreement for the calendar month immediately
preceding the date of the Request for Extension of Credit (or, in the case of a
Request for Extension of Credit made during the first ten Business Days of a
month, Administrative Agent shall have received such certificate for the second
calendar month preceding the date of the Request for Extension of Credit), and
such certificate shall have certified that Borrower and its Subsidiaries on a
consolidated basis held unrestricted cash (and cash equivalents) of $100,000,000
or more as of the last day of such month. 

         (e)   The sum of the Outstanding Obligations plus the advances
requested pursuant to the Request for Extension of Credit shall not exceed the
Availability Limit in accordance with the most recent financial statements
delivered by Borrower pursuant to Sections 6.01(a) and (b) of this Agreement.

         (f)   Administrative Agent shall have received, in form and substance
satisfactory to it, such other assurances, certificates, documents or consents
related to the foregoing as Administrative Agent or Requisite Lenders reasonably
may require.

         Each Request for Extension of Credit by Borrower shall be deemed to be
a representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of such Extension of Credit.

SECTION 5
REPRESENTATIONS AND WARRANTIES

         Borrower represents and warrants to Administrative Agent and Lenders
that:

         5.01  Existence and Qualification; Power; Compliance with Laws.  
Borrower is a corporation duly incorporated, validly existing and in good
standing under the Laws of the state of its incorporation, has the corporate
power and authority and the legal right to own, lease and operate its properties
and to conduct its business as currently conducted, is duly qualified and in
good standing under the Laws of Delaware, California, Colorado and Texas, and is
in compliance with all Laws except to the extent that noncompliance could not be
reasonably expected to have a Material Adverse Effect.

         5.02  Power; Authorization; Enforceable Obligations.   Borrower has the
corporate power and authority and the legal right to make, deliver and perform
each Loan Document to which it is a party and Borrower has the corporate power
and authority to borrow hereunder and has taken all necessary action to
authorize the borrowings on the terms and conditions of this Agreement and to
authorize the execution, delivery and performance of this Agreement and the
other Loan Documents to which it is a party.  No consent or authorization of,
filing with, or other act by or in respect of any Governmental Authority, is
required in connection with the borrowings hereunder or with the execution,
delivery, performance, validity or enforceability of this Agreement or any of
the other Loan Documents.  The Loan Documents have been duly executed and
delivered by Borrower, and constitute a legal, valid and binding obligation of
Borrower, enforceable against Borrower in accordance with their respective
terms.

42.

--------------------------------------------------------------------------------

         5.03  No Legal Bar.   The execution, delivery, and performance by
Borrower of the Loan Documents to which it is a party and compliance with the
provisions thereof have been duly authorized by all requisite action on the part
of Borrower and do not and will not (a) violate or conflict with, or result in a
breach of, or require any consent under (i) any Organization Documents of
Borrower or any of its Subsidiaries, (ii) any material applicable Laws, rules,
or regulations or any order, writ, injunction, or decree of any Governmental
Authority or arbitrator, or (iii) any material Contractual Obligation of
Borrower or any of its Subsidiaries or by which any of them or any of their
property is bound or subject, (b) constitute a default under any such material
agreement or instrument, or (c) result in, or require, the creation or
imposition of any Lien on any of the properties of Borrower or any of its
Subsidiaries (other than the Liens granted in connection herewith)..

         5.04  Financial Statements; No Material Adverse Effect.

         (a)   The Audited Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of Borrower and its Subsidiaries as of the date thereof,
including liabilities for taxes, material commitments and Indebtedness in
accordance with GAAP consistently applied throughout the period covered thereby.

         (b)   Since the date of the Audited Financial Statements, there has
been no event or circumstance which has a Material Adverse Effect.

         5.05  Litigation.   Except as disclosed in Schedule 5.05, no
litigation, investigation or proceeding of or before an arbitrator or
Governmental Authority is pending or, to the knowledge of Borrower after due and
diligent investigation, threatened by or against Borrower or any of its
Subsidiaries or against any of their properties or revenues which could
reasonably be expected to have a Material Adverse Effect.

         5.06  No Default.   Neither Borrower nor any its Subsidiaries are in
default under or with respect to any Contractual Obligation which could
reasonably be expected to have a Material Adverse Effect, and no Default or
Event of Default has occurred and is continuing or will result from the
consummation of this Agreement or any of the other Loan Documents, or the making
of the Extensions of Credit hereunder.

43.

--------------------------------------------------------------------------------

         5.07  Ownership of Property; Liens.   Borrower and its Subsidiaries
have valid fee or leasehold interests in all real property which they use in
their respective businesses, and Borrower and its respective Subsidiaries have
good and marketable title to all their other property, and none of such property
is subject to any Lien, except as permitted in Section 7.02.

         5.08  Taxes.   Borrower and its Subsidiaries have filed all material
tax returns which are required to be filed, and have paid, or made provision for
the payment of, all taxes with respect to the periods, property or transactions
covered by said returns, or pursuant to any assessment received by Borrower or
its respective Subsidiaries, except (a) such taxes, if any, as are being
contested in good faith by appropriate proceedings and as to which adequate
reserves have been established and maintained, and (b) immaterial taxes;
provided, however, that in each case no material item or portion of property of
Borrower or any of its Subsidiaries is in jeopardy of being seized, levied upon
or forfeited.

         5.09  Margin Regulations; Investment Company Act; Public Utility
Holding Company Act.

         (a)   Borrower is not engaged nor will it engage, principally or as one
of its important activities, in the business of extending credit for the purpose
of “purchasing” or “carrying” “margin stock” within the respective meanings of
each of the quoted terms under Regulation U of the Board of Governors of the
Federal Reserve System as now and from time to time hereafter in effect.  No
part of the proceeds of any Extensions of Credit hereunder will be used for
“purchasing” or “carrying” “margin stock” as so defined or for any purpose which
violates, or which would be inconsistent with, the provisions of Regulations U
or X of such Board of Governors.

         (b)   Neither Borrower nor any of its Subsidiaries (i) is a “holding
company,” or a “subsidiary company” of a “holding company,” or an “affiliate” of
a “holding company” or of a “subsidiary company” of a “holding company,” within
the meaning of the Public Utility Holding Company Act of 1935, or (ii) is or is
required to be registered as an “investment company” under the Investment
Company Act of 1940.

         5.10  ERISA Compliance.

         (a)   Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other federal or state Laws.  Each
Plan that is intended to qualify under Section 401(a) of the Code has received a
favorable determination letter from the IRS or an application for such a letter
is currently being processed by the IRS with respect thereto and, to the best
knowledge of Borrower, nothing has occurred which would prevent, or cause the
loss of, such qualification.  Borrower and each ERISA Affiliate have made all
required contributions to each Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan. 
There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has or could reasonably be
expected to have a Material Adverse Effect.

44.

--------------------------------------------------------------------------------

         (b)    (i) No ERISA Event has occurred or is reasonably expected to
occur; (ii) no Pension Plan has any Unfunded Pension Liability; (iii) neither
Borrower nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability under Title IV of ERISA with respect to any Pension Plan (other
than premiums due and not delinquent under Section 4007 of ERISA); (iv) neither
Borrower nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Sections 4201 or
4243 of ERISA with respect to a Multiemployer Plan; and (v) neither Borrower nor
any ERISA Affiliate has engaged in a transaction that could be subject to
Sections 4069 or 4212(c) of ERISA.

         5.11  Intangible Assets.   Borrower and its Subsidiaries own, or
possess the right to use, all trademarks, trade names, copyrights, patents,
patent rights, franchises, licenses and other intangible assets that are used in
the conduct of their respective businesses as now operated or could obtain such
right without causing a Material Adverse Effect, and none of such items, to the
best knowledge of Borrower, conflicts with the valid trademark, trade name,
copyright, patent, patent right or intangible asset of any other Person to the
extent that such conflict has or could reasonably be expected to have a Material
Adverse Effect.

         5.12  Compliance With Laws.   Borrower and its Subsidiaries are in
compliance in all material respects with all material Laws that are applicable
such Person.

         5.13  Environmental Compliance.   Borrower and its Subsidiaries conduct
in the ordinary course of business a review of the effect of existing
Environmental Laws and claims alleging potential liability or responsibility for
violation of any Environmental Law on their respective businesses, operations
and properties, and as a result thereof Borrower has reasonably concluded that
such Environmental Laws and claims do not, individually or in the aggregate,
have a Material Adverse Effect.

         5.14  Insurance.   The properties of Borrower and its Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of Borrower, in such amounts, with such deductibles and covering such risks as
are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where Borrower or such Subsidiary operates.

         5.15  Swap Obligations.   Neither Borrower nor any of its Subsidiaries
has incurred any outstanding obligations under any Swap Contracts, other than
Permitted Swap Obligations.  Borrower has undertaken its own independent
assessment of its consolidated assets, liabilities and commitments and has
considered appropriate means of mitigating and managing risks associated with
such matters and has not relied on any swap counterparty or any Affiliate of any
swap counterparty in determining whether to enter into any Swap Contract.

         5.16  Disclosure.   No statement, information, report, representation,
or warranty made by Borrower in any Loan Document or furnished to Administrative
Agent or any Lender in connection with any Loan Document contains any untrue
statement of a material fact or, when viewed together with Borrower’s periodic
reports filed under the Exchange Act and the rules and regulations promulgated
thereunder, omits to state any material fact necessary to make the statements
herein or therein not misleading.

45.

--------------------------------------------------------------------------------

SECTION 6
AFFIRMATIVE COVENANTS.

         So long as any Obligation remains unpaid or unperformed, or any portion
of the Commitments remains outstanding (or, in the case of Sections 6.12, 6.13,
6.14 and 6.15, within the time period specified therein), Borrower shall, and
shall (except in the case of Borrower’s reporting covenants set forth in
Sections 6.01 and 6.02(a)-(c) and Borrower's covenants set forth in Sections
6.12, 6.13 and 6.14), cause each Subsidiary, to:

         6.01  Financial Statements.   Deliver to Administrative Agent and each
Lender, in form and detail satisfactory to Administrative Agent and Requisite
Lenders:

         (a)   as soon as available, but in any event within (i) 90 days after
the end of each fiscal year of Borrower, or, (ii) if Borrower has been granted
an extension by the Securities and Exchange Commission permitting the late
filing by Borrower of any annual report on form 10-K, by the earlier of (x) 120
days after the end of each fiscal year of Borrower or (y) the last day of any
such extension, a consolidated balance sheet of Borrower and its Subsidiaries as
at the end of such fiscal year, and the related consolidated statements of
income and cash flows for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, all in reasonable
detail, audited and accompanied by a report and opinion of an independent
certified public accountant of nationally recognized standing, which report and
opinion shall be prepared in accordance with GAAP and shall not be subject to
any qualifications or exceptions as to the scope of the audit nor to any
qualifications and exceptions not reasonably acceptable to Requisite Lenders;

         (b)   as soon as available, but in any event within (i) 45 days after
the end of each of the first three fiscal quarters of each fiscal year of
Borrower, or, (ii) if Borrower has been granted an extension by the Securities
and Exchange Commission permitting the late filing by Borrower of any quarterly
report on form 10-Q, by the earlier of (x) 60 days after the end of each of the
first three fiscal quarters of each fiscal year of Borrower or (y) the last day
of any such extension, a consolidated balance sheet of Borrower and its
Subsidiaries as at the end of such fiscal quarter, and the related consolidated
statements of income and cash flows for such fiscal quarter and for the portion
of Borrower’s fiscal year then ended, setting forth in each case in comparative
form the figures for the corresponding fiscal quarter of the previous fiscal
year and the corresponding portion of the previous fiscal year, all in
reasonable detail and certified by a Responsible Officer of Borrower as fairly
presenting the financial condition, results of operations and cash flows of
Borrower and its Subsidiaries in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes; and

         (c)   Reports required to be delivered pursuant to clauses (a) and (b)
of this Section 6.01 shall be deemed to have been delivered on the date on which
Borrower posts such reports on Borrower’s website on the Internet at the website
address listed on Schedule 10.02 hereof or when such report is posted on the
Securities and Exchange Commission’s website at www.sec.gov.; provided that (x)
Borrower shall deliver paper copies of the reports referred to in such clauses
(a) and (b) of this Section 6.01 to Administrative Agent or any Lender who
requests Borrower to deliver such paper copies until written request to cease
delivering paper copies is given by Administrative Agent or such Lender, (y)
Borrower shall notify Administrative Agent and Lenders of the posting of any
such new material, and (z) in every instance Borrower shall provide paper copies
of the Compliance Certificates required by clause (a) of Section 6.02 to
Administrative Agent and each Lender.  Except for the Compliance Certificates
referred to in such clause (a) of Section 6.02, Administrative Agent shall have
no obligation to request the delivery or to maintain copies of the reports
referred to in clauses (a) and (b) of this Section 6.01, and in any event shall
have no responsibility to monitor compliance by Borrower with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such reports.

46.

--------------------------------------------------------------------------------

         6.02  Certificates, Notices and Other Information.   Deliver to
Administrative Agent and each Lender, in form and detail satisfactory to
Administrative Agent and Requisite Lenders:

         (a)   concurrently with the delivery of the financial statements
referred to in Sections 6.01(a) and (b), a duly completed Compliance Certificate
signed by a Responsible Officer of Borrower;

         (b)   monthly on or before the tenth Business Day of each calendar
month, certified copies of reports or account statements signed by a Responsible
Officer of Borrower detailing (i) the total amount of unrestricted cash (and
cash equivalents) held by Borrower and its Subsidiaries on a consolidated basis
as of the last day of the immediately preceding calendar month ("Consolidated
Cash Balance"), and (ii) the portion(s) of such Consolidated Cash Balance
deposited in domestic accounts subject to the Deposit Account Control
Agreements. 

         (c)   promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of Borrower, and copies of all annual, regular, periodic and
special reports and registration statements which Borrower may file or be
required to file with the Securities and Exchange Commission under Sections 13
or 15(d) of the Exchange Act, and not otherwise required to be delivered to
Administrative Agent pursuant hereto;

         (d)   promptly after the occurrence thereof, notice of any Default or
Event of Default;

         (e)   notice of any change in accounting policies or financial
reporting practices by Borrower or any Subsidiary that is material to Borrower
or to Borrower and its Subsidiaries on a consolidated basis;

         (f)   promptly after the commencement thereof, notice of any
litigation, investigation or proceeding affecting Borrower where the reasonably
expected damages to Borrower exceed the Threshold Amount, or in which injunctive
relief or similar relief is sought, which relief, if granted, has a Material
Adverse Effect;

         (g)   promptly after the occurrence thereof, notice of any Reportable
Event with respect to any Plan or the intent to terminate any Plan, or the
institution of proceedings or the taking or expected taking of any other action
to terminate any Plan or withdraw from any Plan;

         (h)   promptly after the occurrence thereof, notice of any Material
Adverse Effect; and

47.

--------------------------------------------------------------------------------

         (i)   promptly, such other data and information as from time to time
may be reasonably requested by Administrative Agent, or, through Administrative
Agent or any Lender.  Notwithstanding any provision of this Agreement to the
contrary, so long as no Default or Event of Default shall have occurred and be
continuing, neither Borrower nor any of its Subsidiaries shall be required to
disclose, permit the inspection, examination, photocopying or making extracts
of, or discuss, any document, information or other matter that (i) constitutes
non-financial trade secrets or non-financial proprietary information, or (ii)
the disclosure of which to any Lender, or their designated representative, is
then prohibited by law or any agreement binding on Borrower or any of its
Subsidiaries that was not entered into by Borrower or any such Subsidiary for
the purpose of concealing information from the Lenders.

         Each notice pursuant to this Section shall be accompanied by a
statement of a Responsible Officer of Borrower setting forth details of the
occurrence referred to therein and stating what action Borrower has taken and
proposes to take with respect thereto.  The annual reports, proxies, financial
statements or other communications required by Section 6.02(c) above shall be
deemed to have been delivered on the date on which Borrower posts such reports
on Borrower’s website on the Internet at the website address listed on Schedule
10.02 hereof or when such report is posted on the Securities and Exchange
Commission’s website at www.sec.gov.; provided that (y) Borrower shall deliver
paper copies of the reports referred to in Section 6.02(c) to Administrative
Agent or any Lender who requests Borrower to deliver such paper copies until
written request to cease delivering paper copies is given by Administrative
Agent or such Lender, and (z) Borrower shall notify Administrative Agent and
Lenders of the posting of any such new material.  Administrative Agent shall
have no obligation to request the delivery or to maintain copies of the reports
and communications referred to in Section 6.02(c), and in any event shall have
no responsibility to monitor compliance by Borrower with any such request for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such reports and communications.

         6.03  Payment of Taxes.   Pay and discharge when due all material
taxes, assessments, and governmental charges, except for any such tax,
assessment, charge, or levy which is an Ordinary Course Lien under subsection
(b) of the definition of such term.

         6.04  Preservation of Existence.   Preserve and maintain its existence,
licenses, permits, rights, franchises and privileges necessary or desirable in
the normal conduct of its business, except (i) as permitted by Section 7.03, or
(ii) where failure to do so would not reasonably be expected to have a Material
Adverse Effect.

         6.05  Maintenance of Properties.   Maintain, preserve and protect all
of its material properties and equipment necessary in the operation of its
business in good order and condition, subject to wear and tear in the ordinary
course of business, and not permit any waste of its properties, except where
failure to do so would not reasonably be expected to have a Material Adverse
Effect.

         6.06  Maintenance of Insurance.   Maintain liability and casualty
insurance with responsible insurance companies satisfactory to Lender in such
amounts and against such risks as is customary for similarly situated
businesses.

48.

--------------------------------------------------------------------------------

         6.07  Compliance With Laws.

         (a)   Comply with the requirements of all applicable Laws and orders of
any Governmental Authority, noncompliance with which would reasonably be
expected to have a Material Adverse Effect.

         (b)   Conduct its operations and keep and maintain its property in
material compliance with all Environmental Laws.

         6.08  Inspection Rights.   At any time during regular business hours
and as often as reasonably requested upon reasonable notice, permit
Administrative Agent or any Lender, or any employee, agent or representative
thereof, to examine, audit and make copies and abstracts from Borrower’s records
and books of account and to visit and inspect its properties and to discuss its
affairs, finances and accounts with any of its officers and key employees, and,
upon request, furnish promptly to Administrative Agent or any Lender true copies
of all financial information and internal management reports made available to
their senior management.  Notwithstanding any provision of this Agreement to the
contrary, so long as no Default or Event of Default shall have occurred and be
continuing, neither Borrower nor any of its Subsidiaries shall be required to
disclose, permit the inspection, examination, photocopying or making extracts
of, or discuss, any document, information or other matter that (i) constitutes
non-financial trade secrets or non-financial proprietary information, or (ii)
the disclosure of which to any Lender, or their designated representative, is
then prohibited by law or any agreement binding on Borrower or any of its
Subsidiaries that was not entered into by Borrower or any such Subsidiary for
the purpose of concealing information from the Lenders.  Borrower shall,
however, furnish to Administrative Agent such information concerning Borrower's
intellectual property (including, without limitation, application and
registration numbers for any filings in connection with such intellectual
property) as is reasonably necessary to permit Administrative Agent (on behalf
of itself and the other Lenders) to perfect a security interest in such
intellectual property.

         6.09  Keeping of Records and Books of Account.   Keep adequate records
and books of account reflecting all financial transactions in conformity with
GAAP, consistently applied, and in material conformity with all applicable
requirements of any Governmental Authority having regulatory jurisdiction over
Borrower or any applicable Subsidiary.

         6.10  Compliance with ERISA.   Cause, and cause each of its ERISA
Affiliates to:  (a) maintain each Plan in compliance in all material respects
with the applicable provisions of ERISA, the Code and other federal or state
law; (b) cause each Plan which is qualified under Section 401(a) of the Code to
maintain such qualification; and (c) make all required contributions to any Plan
subject to Section 412 of the Code.

         6.11  Compliance With Agreements.   Promptly and fully comply with all
Contractual Obligations to which any one or more of them is a party, except for
any such Contractual Obligations (a) the nonperformance of which would not cause
a Default or Event of Default, (b) then being contested by any of them in good
faith by appropriate proceedings, or (c) if the failure to comply therewith
could not reasonably be expected to have a Material Adverse Effect.

49.

--------------------------------------------------------------------------------

         6.12  ALTA Survey.  Not later than January 15, 2003, deliver to
Administrative Agent for the benefit of Lenders an ALTA/ACSM (1992)(Urban)
Survey of the Colorado Real Property Security, including Table A numbers 1, 2,
3, 4, 6, 8, 9, 10 and 11, certified to Administrative Agent, the Lenders and the
title company and otherwise in form reasonably acceptable to the Administrative
Agent and Lenders, together with endorsements to the title insurance policies
delivered pursuant to Section 4.01(b) hereof removing any survey exceptions,
adding endorsements that the real property shown on such Survey is identical to
the Property and such other endorsements as Administrative Agent and Lenders may
reasonably require.

         6.13  Securities Account Control Agreements.  Not later than January
15, 2003, cause three (3) originals of the Securities Account Control Agreements
to be delivered to Administrative Agent, fully executed on behalf of Borrower
and the respective financial institutions to be parties thereto.

         6.14  Boulder Deed of Trust; California Deed of Trust.  Not later than
January 15, 2003, obtain and deliver to Administrative Agent at Borrower's sole
cost and expense: (a) original consents in commercially reasonable from all
landlords for the Boulder Real Property Security and the California Real
Property Security permitting Borrower to enter into and deliver to
Administrative Agent for recordation the Boulder Deed of Trust and the
California Deed of Trust; (b) three (3) Borrower executed originals of each of
the Boulder Deed of Trust and the California Deed of Trust in form for
recordation in Colorado and California, respectively; and (c) a commitment by
Chicago Title Company to issue ALTA Leasehold Lender's policies of title
insurance insuring Administrative Agent that the Liens of the of the Boulder
Deed of Trust and the California Deed of Trust are first and primary Liens in
Borrower's leasehold interest in the Boulder Real Property Security and the
California Real Property Security, respectively, with such endorsements as
Administrative Agent may reasonably require, subject only to Permitted
Exceptions.  Administrative Agent shall cause the Boulder Deed of Trust and the
California Deed of Trust to be recorded in the Official Records of the counties
in which the Boulder Real Property Security and the California Real Property
Security are located, whereupon Borrower shall cause the foregoing title
policies to be issued at Borrower's sole cost and expense.  Notwithstanding the
foregoing, Borrower shall not be in breach of this covenant if Borrower has been
unable despite commercially reasonable efforts to obtain the landlord consents
set forth in Section 6.14(a) above on or before January 15, 2003.  In such
event, Borrower shall continue to use commercially reasonable efforts following
January 15, 2003 to obtain such consents and thereupon deliver such executed
originals of same to Administrative Agent and cause such title policies to be
issued.

         6.15  Hypothecation of Material Leases.     Concurrently with entering
into any Material Lease, at Administrative Agent's option, (a) deliver to
Administrative Agent a Leasehold Deed of Trust, Assignment of Leases and Rents,
Security Agreement and Fixture Filing in commercially reasonable form entered
into by Borrower, as Trustor, in favor of Administrative Agent, as Beneficiary
(for the account of each Lender in accordance with its Pro Rata Share),
encumbering Borrower's leasehold interest in the real property subject to the
Material Lease as security for the performance of all Obligations of Borrower,
together with any required landlord consent; and (b) cause to be issued by
Chicago Title Company or such other title insurer as is reasonably acceptable to
Administrative Agent an ALTA Leasehold Lender's leasehold policy of title
insurance insuring Administrative Agent that the Lien of foregoing Deed of
Trust, Assignment of Leases and Rents, Security Agreement and Fixture Filing is
a first and primary Lien in Borrower's leasehold interest in the real property
subject to the Material Lease, with such endorsements as Administrative Agent
may reasonably require, subject only to Permitted Exceptions.

50.

--------------------------------------------------------------------------------

         6.16  Use of Proceeds.   Use the proceeds of Extensions of Credit for
lawful general corporate purposes including working capital and capital
expenditures not otherwise in contravention of this Agreement.

SECTION 7
NEGATIVE COVENANTS

         So long as any Obligations remain unpaid or unperformed, or any portion
of the Commitments remains outstanding, Borrower shall not, nor shall it permit
any Subsidiary to, directly or indirectly:

         7.01  Indebtedness.   Create, incur, assume or suffer to exist any
Indebtedness except for the following (“Permitted Indebtedness”):

         (a)   Indebtedness under this Agreement;

         (b)   Indebtedness outstanding on the date hereof and listed on
Schedule 7.01 and any refinancings, refundings, renewals or extensions thereof,
provided that (i) the amount of such Indebtedness is not increased at the time
of such refinancing, refunding, renewal or extension except by an amount equal
to the premium or other amount paid, and fees and expenses incurred, in
connection with such refinancing and by an amount equal to any utilized
commitments thereunder, and (ii) the weighted average life of the principal
payments pursuant to such refinanced, refunded, renewed or extended Indebtedness
shall be no shorter than the weighted average life of such payments pursuant to
such Indebtedness immediately prior to such refinancing, refunding, renewal or
extension.

         (c)   Ordinary Course Indebtedness;

         (d)   Indebtedness of Borrower under the Convertible Subordinated
Debentures;

         (e)   Indebtedness of Borrower under any letter of credit facility
other than a Letter of Credit (a "Permitted LC Agreement"); provided that (A)
the sum at any time of the aggregate face amount of all letters of credit issued
and outstanding under all Permitted LC Agreements, plus the aggregate amount of
all unremedied drawings under such letters of credit, does not exceed
$10,000,000, and (B) the Indebtedness of Borrower under any Permitted LC
Agreement is at all times either unsecured or secured by Liens permitted
pursuant to Section 7.02.

         (f)   Indebtedness of Borrower and its Subsidiaries under loans and
Capital Leases incurred by Borrower or any of its Subsidiaries to finance the
acquisition by such Person of real property, improvements, fixtures, equipment
or other fixed assets (together with attachments, ascensions, additions, “soft
costs” and proceeds thereof), provided that in each case, (i) such Indebtedness
is incurred by such Person at the time of, or not later than 6 months after, the
acquisition by such Person of the property so financed, and (ii) such
Indebtedness does not exceed the purchase price of the property so financed;

51.

--------------------------------------------------------------------------------

         (g)   Indebtedness of Borrower and any of its Subsidiaries under
Synthetic Lease Obligations;

         (h)   Indebtedness of Borrower and its Subsidiaries under initial or
successive refinancings, refundings, renewals or extensions of any Indebtedness
permitted by subsections (d), (e) and (f) above, provided that (i) the amount of
such Indebtedness is not increased at the time of such refinancing, refunding,
renewal or extension except by an amount equal to the premium or other amount
paid, and fees and expenses incurred, in connection with such refinancing, and
(ii) the weighted average life of the principal payments pursuant to such
refinanced, refunded, renewed or extended Indebtedness shall be no shorter than
the weighted average life of such payments pursuant to such Indebtedness
immediately prior to such refinancing, refunding, renewal or extension.

         (i)   Indebtedness of Borrower to any of Borrower’s Subsidiaries,
Indebtedness of any of Borrower’s Subsidiaries to Borrower or Indebtedness of
any of Borrower’s Subsidiaries to any of Borrower’s other Subsidiaries;

         (j)   Subordinated Debt of Borrower to any Person, provided that (A)
such Indebtedness contains subordination provisions no less favorable to
Administrative Agent and Lenders than those set forth in Schedule 7.13 or as
otherwise approved by Requisite Lenders and (B) the aggregate principal amount
of all Subordinated Debt of Borrower outstanding (including the Convertible
Subordinated Debentures) does not exceed $350,000,000 at any time; and (C) the
maturity date of the Subordinated Debt shall not be earlier than the Business
Day next following the Maturity Date; and

         (k)   Other Indebtedness not included in (a) through (j) above and not
exceeding, in the aggregate at any time, 10% of the total consolidated assets of
Borrower and its Subsidiaries determined as of the end of the most recent fiscal
quarter.

         7.02  Liens.   Incur, assume or suffer to exist, any Lien upon any of
its property, assets or revenues, whether now owned or hereafter acquired,
except for the following (“Permitted Liens”):

         (a)   Liens existing on the date hereof and listed on Schedule 7.01 and
any renewals or extensions thereof, provided that the property covered thereby
is not increased and any renewal or extension of the obligations secured or
benefited thereby is permitted by Section 7.01(a);

         (b)   Ordinary Course Liens;

         (c)   Liens securing Investments which constitute Permitted Investments
under Section 7.05(d);

         (d)   Liens on cash or cash equivalents securing reimbursement
obligations of Borrower under letters of credit (other than any Letters of
Credit) in an aggregate amount of all such cash and cash equivalents not to
exceed $10,000,000;

52.

--------------------------------------------------------------------------------

         (e)   Liens on the property or assets of any corporation which becomes
a Subsidiary of Borrower after the date of this Agreement, provided that (i)
such Liens exist at the time such corporation became a Subsidiary, and (ii) such
Liens were not created in contemplation of such acquisition by Borrower;

         (f)   Rights of vendors or lessors under conditional sale agreements,
Capital Leases or other title retention agreements, provided that in each case,
(i) such rights secure or otherwise relate to Permitted Indebtedness, (ii) such
rights do not extend to any property other than property acquired with the
proceeds of such Permitted Indebtedness (together with accessions, additions,
replacements and proceeds thereof), and (iii) such rights do not secure any
Indebtedness other than Permitted Indebtedness;

         (g)   Liens securing Indebtedness and any related obligations of
Borrower or any of its Subsidiaries which constitutes Permitted Indebtedness
under Section 7.01(f) (or refinancings of such Indebtedness under Section
7.01(g)), provided that such Liens cover only those assets subject to Synthetic
Lease Obligations (together with accessions, additions, replacements and
proceeds thereof);

         (h)   Liens incurred in connection with leases, subleases, licenses and
sublicenses granted to Persons not interfering in any material respect with the
business of Borrower and its Subsidiaries and any interest or title of a lessee
or licensee under any such leases, subleases, licenses or sublicenses;

         (i)   Liens in favor of Lenders in connection with the Letter of Credit
Cash Collateral Account; and

         (j)   Liens arising in connection with judgments not constituting an
Event of Default pursuant to Section 8.01(h); and

         (k)   Liens not otherwise permitted hereunder on the property or assets
of Borrower and any of its Subsidiaries securing (i) borrowed money
Indebtedness, or (ii) all obligations of Borrower arising other than in
connection with any securitization which are evidenced by bonds, debentures,
notes or other similar instruments; provided that, in each case, the aggregate
principal amount of all Indebtedness secured by such Liens does not exceed at
any time ten percent (10%) of the Consolidated Tangible Net Worth of Lessee and
its Subsidiaries determined as of the end of the fiscal quarter immediately
preceding the date of determination.

         7.03  Fundamental Changes.   Merge or consolidate with or into any
Person or liquidate, wind-up or dissolve itself, or permit or suffer any
liquidation or dissolution or sell all or substantially all of its assets,
except that:

         (a)   any Subsidiary may merge with (i) Borrower, provided that
Borrower shall be the continuing or surviving corporation, (ii) any one or more
Subsidiaries, and (iii) any joint venture, partnership or other Person, so long
as such joint venture, partnership and other Person will, as a result of making
such merger and all other contemporaneous related transactions, become a
Subsidiary;

53.

--------------------------------------------------------------------------------

         (b)   any Subsidiary may sell all or substantially all of its assets
(upon voluntary liquidation or otherwise), to Borrower or to another Subsidiary;

         (c)   Borrower may merge into or consolidate with any other Person,
provided that (i) Borrower is the surviving corporation, and (ii) immediately
after giving effect to such merger or consolidation, no Default or Event of
Default shall have occurred and be continuing; and

         (d)   any Subsidiary may merge or consolidate with or into any other
Person or sell all or substantially all of its assets to the extent such
transaction is a Disposition otherwise permitted under Section 7.04 or an
Investment otherwise permitted under Section 7.05 and immediately after giving
effect to such merger or consolidation, no Default or Event of Default shall
have occurred and be continuing.

         7.04  Dispositions.   Make any Dispositions, except:

         (a)   Ordinary Course Dispositions;

         (b)   Dispositions permitted by Section 7.03;

         (c)   Dispositions of the Existing Colorado Springs Parcels or the
Subdivided Colorado Springs Parcels; and

         (d)   Dispositions not otherwise permitted hereunder provided that such
Dispositions do not exceed in the aggregate 10% of the Consolidated Tangible Net
Worth for the fiscal quarter ending December 31, 2002 as determined in the
financial statements delivered in accordance with Section 6.01.

         7.05  Investments.   Make any Investments, except for the following
(“Permitted Investments”):

         (a)   Investments existing on September 30, 2002;

         (b)   Ordinary Course Investments;

         (c)   Investments permitted by Section 7.01 or Section 7.03;

         (d)   Investments arising from rights received by Borrower and its
Subsidiaries upon the required payment of any permitted contingent obligations
of Borrower and its Subsidiaries;

         (e)   Investments in the nature of Acquisitions, provided that the
aggregate amount of such Acquisitions in any period of four consecutive fiscal
quarters does not exceed 10% of Consolidated Tangible Net Worth as determined as
of the fiscal quarter immediately preceding the date of determination;

         (f)   Investments of Borrower and its Subsidiaries in Swap Contracts,
provided that all such arrangements are entered into in connection with bona
fide hedging operations and not for speculation;

54.

--------------------------------------------------------------------------------

         (g)   Investments not otherwise permitted hereunder, provided that the
aggregate amount of such other Investments made after September 30, 2002 (less
any return on any such Investments) does not exceed 10% of Consolidated Tangible
Net Worth as determined as of the fiscal quarter immediately preceding the date
of determination.

         7.06  Restricted Payments.   Make any Restricted Payments, except as
follows:

         (a)   Borrower may pay dividends or other distributions payable solely
in shares of capital stock of Borrower or any Subsidiary or payable by a
Subsidiary to Borrower or to another Subsidiary;

         (b)   Borrower may distribute rights pursuant to a shareholder rights
plan or redeem such rights, provided that such redemption is in accordance with
the terms of such shareholder rights plan;

         (c)   Borrower may make Restricted Payments in connection with or
pursuant to any of its Employee Benefits Plans or in connection with the
employment, termination or compensation of its employees, officers or directors;

         (d)   Borrower may make Restricted Payments with the Net Proceeds
received from a substantially concurrent issuance of Equity Securities or
capital stock or with its Equity Securities or capital stock or Borrower may
convert any Equity Securities in accordance with their terms into other Equity
Securities; provided, however, that the cash amount of any such Restricted
Payment shall be limited to the amount of cash Net Proceeds received from the
concurrent issuance of Equity Securities or capital stock;

         (e)   Borrower may purchase Equity Securities pursuant to one or more
stock repurchase programs, provided that (i) no Default or Event of Default
shall have occurred and be continuing, (ii) after giving effect to any such
repurchases Borrower shall be in compliance with Section 7.12; and (iii) when
combined with the amount of all dividends, purchases or redemptions made under
Section 7.06(f), the total of all such purchases of Equity Securities shall not
exceed the sum of $5,000,000 in the aggregate over the life of this Agreement;
and

         (f)   Any Subsidiary of Borrower may declare or pay any dividends in
respect of its Equity Securities or purchase or redeem shares of its Equity
Securities or make distributions to shareholders not otherwise permitted
hereunder, provided that (i) the aggregate amount paid or distributed in any
period of four consecutive quarters (excluding any amounts covered by subsection
(b) above) does not exceed 5% of Consolidated Tangible Net Worth as determined
as of the fiscal quarter immediately preceding the date of determination; and
(ii) when combined with the amount of all purchases of Equity Securities made
under Section 7.06(e), the total of all such dividends, purchases or redemptions
shall not exceed the sum of $5,000,000 in the aggregate in the aggregate over
the life of this Agreement.

         7.07  ERISA.   At any time engage in a transaction which could be
subject to Sections 4069 or 4212(c) of ERISA, or permit any Pension Plan to (a)
engage in any non-exempt “prohibited transaction” (as defined in Section 4975 of
the Code); (b) fail to comply with ERISA or any other applicable Laws; or (c)
incur any material “accumulated funding deficiency” (as defined in Section 302
of ERISA), which, with respect to each event listed above, has a Material
Adverse Effect.

55.

--------------------------------------------------------------------------------

         7.08  Change in Nature of Business.   Engage, either directly or
indirectly through Affiliates, in any line of business other than the digital
storage business, any other business incidental or reasonably related thereto,
or any businesses that are, as determined by the Board of Directors of Borrower,
appropriate extensions thereof.

         7.09  Transactions with Affiliates.   Enter into any transaction of any
kind with any Affiliate (other than transactions among Borrower or any of its
Subsidiaries and any Subsidiary) of Borrower other than arm’s-length
transactions with Affiliates that are otherwise permitted hereunder.

         7.10  Use of Proceeds.   Borrower shall not, and shall not suffer or
permit any Subsidiary to, use any portion of the Loan proceeds or any Letter of
Credit, directly or indirectly, (i) for any Acquisition unless the prior,
effective written consent or approval to such Acquisition of the board of
directors or equivalent governing body of the acquiree is obtained, or (ii) to
acquire any security in any transaction that is subject to Section 13 (other
than an Investment Transaction) or Section 14 of the Exchange Act unless, prior
to the time such transaction becomes subject to such Section 13 or 14, the board
of directors or other applicable governing body of the Person that is the issuer
of such securities has adopted a resolution approving such transaction and
approving any “change in control” with respect to such Person whereby Borrower
or such Subsidiary may acquire control of such Person.  For purposes of this
Section 7.10, (x) an “Investment Transaction” means a transaction subject to
Section 13(d), but not Section 16, of the Exchange Act, provided that in
connection with such transaction Borrower or its Subsidiary (as the case may be)
has reported and at all times continues to report to the SEC that such
transaction is undertaken for investment purposes only and not for any of the
purposes specified in clauses 4(a) through (j), inclusive, of the special
instructions for complying with Schedule 13D under the Exchange Act, and (y)
“change in control” means, for any Person, an Acquisition with respect to such
Person.

         7.11  Certain Indebtedness Payments, Etc.   Neither Borrower nor any of
its Subsidiaries shall pay, prepay, redeem, purchase, defease or otherwise
satisfy in any manner prior to the scheduled payment thereof any Subordinated
Debt except as otherwise permitted under this Section 7.11; amend, modify or
otherwise change the terms of any document, instrument or agreement evidencing
Subordinated Debt such that such amendment, modification or change would (i)
cause the outstanding aggregate principal amount of all such Subordinated Debt
so amended, modified or changed to be increased as a consequence of such
amendment, modification or change, (ii) cause the subordination provisions
applicable to such Subordinated Debt to be less favorable to Administrative
Agent and Lenders than those set forth on Schedule 7.13, (iii) increase the
interest rate applicable thereto, or (iv) accelerate the scheduled payment
thereof.  Borrower shall not cause or permit any of its obligations, except the
obligations constituting Senior Indebtedness, to constitute “Designated Senior
Indebtedness” under the Indenture governing the Convertible Subordinated
Debentures (it being understood that the Obligations of Borrower under this
Agreement shall at all times constitute “Designated Senior Indebtedness”
thereunder).  Notwithstanding the foregoing, Borrower may conduct an exchange
offer (whether public, private or on a 3(a)(9) basis) for all or part of the
Borrower’s Convertible Subordinated Debentures for one or more of the following:
(a) new securities (“New Securities”) that are subordinated in right of payment
to the obligations of Borrower under the Credit Agreement and other Loan
Documents at least to the same extent as the existing Convertible Subordinated
Debentures; provided that (w) the aggregate annual interest obligation of
Borrower under the New Securities shall be equal to or less than the aggregate
annual interest obligation under the existing Convertible Subordinated
Debentures, (x) the maturity date of the New Securities shall not be earlier
than the maturity date of the existing Convertible Subordinated Debentures, (y)
the total principal amount of the obligations represented by Borrower's
Subordinated Debt shall not be increased by means of any exchange of New
Securities for all or part of the Borrower’s Convertible Subordinated
Debentures, and (z) the New Securities shall not permit any amortization of the
principal amount of the obligations represented thereby prior to the maturity of
the existing Convertible Subordinated Debentures; or (b) new securities issued
by Maxtor ("Maxtor Securities").  No exchange or series of exchanges of New
Securities or Maxtor Securities for all or any part of Borrower’s Convertible
Subordinated Debentures pursuant to this Section 7.11 shall be deemed to permit
any reduction in the amount of Maxtor's reimbursement obligations under the
Maxtor Reimbursement Agreement except on a dollar-for-dollar basis to the extent
that the obligations represented by Borrower's Subordinated Debt are reduced by
means of such exchange or series of exchanges.  Borrower may (A) convert, or
honor a conversion request with respect to, any such Subordinated Debt into
Equity Securities of Borrower in accordance with the terms thereof, (B) pay cash
to holders of such Subordinated Debt in connection with such a conversion but
solely to the extent representing the value of any fractional shares; and (C)
make other payments, repayments, redemptions, purchases, defeasance or other
satisfaction of Subordinated Debt not to exceed $5,000,000 in the aggregate.

56.

--------------------------------------------------------------------------------

         7.12  Financial Covenants.

         (a)   Consolidated Tangible Net Worth.  Permit Consolidated Tangible
Net Worth on the last day of any fiscal quarter (such date to be referred to
herein as a “determination date”), commencing with the fiscal quarter ended
December 31, 2002, to be less than $190,000,000.

         (b)   Minimum Quick Ratio.  Permit the Quick Ratio determined as of the
last day of any fiscal quarter of Borrower (commencing with the quarter ending
December 31, 2002) to be less than 1.00:1.00.

         (c)   Maximum Adjusted Leverage Ratio.  Permit the Adjusted Leverage
Ratio, determined as of the last day of any fiscal quarter of Borrower
commencing with the fiscal quarter ending June 30, 2003 (measured on a rolling
four quarter basis for the four fiscal quarters ending on such dates), to be
greater than the following: (i) for the fiscal quarters ending June 30, 2003 and
September 30, 2003, 2.50:1.00; and (ii) for the fiscal quarters ending December
31, 2003 and all fiscal quarters thereafter, 2.00:1.00.

         (d)   Minimum Consolidated EBITDA.  Permit Consolidated EBITDA,
determined as of the last day of any fiscal quarter of Borrower commencing with
the fiscal quarter ending December 31, 2002, to be less than the following: (i)
for the fiscal quarter ending December 31, 2002, $1.00; (ii) for the fiscal
quarter ending March 31, 2003, $18,000,000; (iii) for the fiscal quarter ending
June 30, 2003, $14,000,000; (iv) for the fiscal quarter ending September 30,
2003, $11,000,000; (v) for the fiscal quarter ending December 31, 2003,
$12,500,000; and (vi) for the fiscal quarter ending March 31, 2004, $13,000,000.

         (e)   Maximum Senior Indebtedness.  Permit Senior Indebtedness of
Borrower and its Subsidiaries on a consolidated basis to exceed at any time
outstanding $125,000,000 from the Closing Date through March 31, 2003.

57.

--------------------------------------------------------------------------------

         (f)   Maximum Capital Expenditures.  Permit capital expenditures (as
determined pursuant to GAAP) of Borrower and its Subsidiaries on a consolidated
basis to exceed $10,000,000 for each fiscal quarter of Borrower or $30,000,000
for each fiscal year of Borrower.

         (g)   Minimum Unrestricted Cash.  Permit Borrower's Consolidated Cash
Balance (as defined in Section 6.02(b)) at any time to fall below $100,000,000. 
During any period in which the Consolidated Cash Balance is less than
$200,000,000, Borrower shall maintain a minimum Consolidated Cash Balance of
$100,000,000 deposited in domestic accounts subject to the Deposit Account
Control Agreements or Securities Account Control Agreements.  During any period
in which the Consolidated Cash Balance is equal to or greater than $200,000,000,
Borrower shall maintain a minimum Consolidated Cash Balance of $50,000,000
deposited in domestic accounts subject to the Deposit Account Control Agreements
and Securities Account Control Agreements.  The Consolidated Cash Balance
covenants set forth in this Section 7.12(g) shall be tested monthly in
accordance with the reports to be delivered to Administrative Agent and each
Lender pursuant to Section 6.02(b) of this Agreement.

         7.13  Accounting Changes.   Change (i) its fiscal year (currently April
1 to March 31), or (ii) its accounting practices except as permitted by GAAP.

         7.14  Tax Losses.   Alone or together with one or more of its
Subsidiaries or Affiliates, incur a Tax Loss the uninsured or unreimbursed
portion of which (individually, or together with all other prior Tax Losses)
exceeds the Threshold Amount, where (i) an "uninsured" Tax Loss means a Tax Loss
which is not the subject of a bona fide insurance policy or contract with an
insurer or syndicate of insurers of national repute or as to which such insurer
or insurers have disputed or disclaimed contractual liability for such Tax Loss
or otherwise breached the terms of such policy or contract, and (ii) an
"unreimbursed" Tax Loss means a Tax Loss not reimbursed by Maxtor in accordance
with the terms of the Maxtor Reimbursement Agreement.

SECTION 8
EVENTS OF DEFAULT AND REMEDIES

         8.01  Events of Default.   Any one or more of the following events
shall constitute an Event of Default:

         (a)   Borrower fails to pay any principal on any Outstanding Obligation
(other than fees) as and on the date when due; or

         (b)   Borrower fails to pay any interest on any Outstanding Obligation
or any facility fees or other fees specified in Sections 2.04 and 2.08 due
hereunder within five (5) Business Days after the date when due; or fails to pay
any other fees or amount payable to Administrative Agent or any Lender under any
Loan Document within five (5) Business Days after the date due; or

58.

--------------------------------------------------------------------------------

         (c)   Any default occurs in the observance or performance of any
agreement contained in Section 7; or

         (d)   Any default occurs in the observance or performance of any
agreement contained in Section 6.01 and such default continues for ten days; or

         (e)   The occurrence of an Event of Default (as such term is or may
hereafter be specifically defined in any other Loan Document) under any other
Loan Document; or Borrower fails to perform or observe any other covenant or
agreement (not specified in subsections (a), (b) (c) or (d) above) contained in
any Loan Document on its part to be performed or observed and such failure
continues for 30 days; or

         (f)   Any representation or warranty in any Loan Document proves to
have been incorrect in any material respect when made or deemed made; or

         (g)    (i) Borrower (x) defaults in any payment when due of principal
of or interest on any Indebtedness (other than Indebtedness hereunder) having an
aggregate principal amount in excess of the Threshold Amount, or (y) defaults in
the observance or performance of any other agreement or covenant relating to any
Indebtedness (other than Indebtedness hereunder) or contained in any instrument
or agreement evidencing, securing or relating thereto, or any other event shall
occur, the effect of which default or other event is to cause, or to permit the
holder or holders of such Indebtedness (or a trustee or agent on behalf of such
holder or holders or beneficiary or beneficiaries) to cause, with the giving of
notice if required, any Guaranty Obligation in excess of the Threshold Amount to
become payable or cash collateral in respect thereof to be demanded on account
of such default or other event; (ii) an Event of Default occurs as defined in
the Synthetic Lease; (iii) Borrower is unable or admits in writing its inability
to pay its debts generally as they mature; or (iv) the occurrence under any Swap
Contract of an Early Termination Date (as defined in such Swap Contract)
resulting from (x) any event of default under such Swap Contract as to which
Borrower or any Subsidiary is the Defaulting Party (as defined in such Swap
Contract) or (y) any termination event under any Swap Contract (as defined
therein) as to which Borrower or any Subsidiary is an affected party (as so
defined) (other than termination events resulting solely from changes in the
value of Borrower’s stock price or other rates, prices or indices underlying any
such Swap Contract), and as to which, in either event, the Swap Termination
Value owed by Borrower or such Subsidiary as a result thereof is greater than
the Threshold Amount; provided, however, that a Voluntary Redemption Event shall
not constitute an Event of Default under this Section 8.01(f); or

         (h)   Any Loan Document, at any time after its execution and delivery
and for any reason other than the agreement of all Lenders or satisfaction in
full of all the Obligations, ceases to be in full force and effect or is
declared by a court of competent jurisdiction to be null and void, invalid or
unenforceable in any respect; or Borrower denies that it has any or further
liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any Loan Document; or

59.

--------------------------------------------------------------------------------

         (i)    (i) A final judgment against Borrower is entered for the payment
of money in excess of the Threshold Amount, or any non-monetary final judgment
is entered against Borrower which has a Material Adverse Effect and, in each
case if such judgment remains unsatisfied without procurement of a stay of
execution within 30 calendar days after the date of entry of judgment; or (ii)
any writ or warrant of attachment or execution or similar process is issued or
levied against all or any material part of the property of any such Person
representing an obligation for the payment of money which is (singly or in the
aggregate with all other such writs or warrants or similar process) in excess of
the Threshold Amount and is not released, vacated or fully bonded (A) within 30
calendar days after its issue or levy or (B) if earlier, five days prior to the
date of any proposed sale.

         (j)   Borrower or any of its Material Subsidiaries institutes or
consents to the institution of any proceeding under Debtor Relief Laws, or makes
an assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of that Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under Debtor Relief Laws relating to any such
Person or to all or any part of its property is instituted without the consent
of that Person and continues undismissed or unstayed for 60 calendar days, or an
order for relief is entered in any such proceeding; or

         (k)    (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount; (ii) the aggregate amount of Unfunded Pension Liability among all
Pension Plans at any time exceeds the Threshold Amount; or (iii) Borrower or any
ERISA Affiliate fails to pay when due, after the expiration of any applicable
grace period, any installment payment with respect to its withdrawal liability
under Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount in
excess of the Threshold Amount; or

         (l)   There occurs (i) any Change of Control, or (ii) any event
relating to a change in the corporate ownership, control or governance of
Borrower or any Subsidiary as issuer (“Issuer”) of any notes, bonds, debentures,
Subordinated Debt or other debt securities, the result of which is to cause
Indebtedness evidenced by any such notes, bonds, debentures, Subordinated Debt
or other debt securities to be subject to mandatory redemption or repurchase by
Issuer, provided the outstanding amount of such outstanding Indebtedness exceeds
the Threshold Amount.

         8.02  Certain Financial Covenant Defaults.   In the event that, after
taking into account any extraordinary charge to earnings taken or to be taken as
of the end of any fiscal period of Borrower (a “Charge”), and if solely by
virtue of such Charge, there would exist an Event of Default due to breach of
Section 7.12 as of such fiscal period end date, such Event of Default shall be
deemed to arise upon the earlier of (i) the date after such fiscal period end
date on which Borrower announces publicly it will take, is taking or has taken
such Charge (including an announcement in the form of a statement in a report
filed with the SEC) or, if such announcement is made prior to such fiscal period
end date, the date that is such fiscal period end date, and (ii) the date
Borrower delivers to Administrative Agent its audited annual or unaudited
quarterly financial statements in respect of such fiscal period reflecting such
Charge as taken.

60.

--------------------------------------------------------------------------------

         8.03  Remedies Upon Event of Default.   Without limiting any other
rights or remedies of Administrative Agent or Lenders provided for elsewhere in
this Agreement, or the other Loan Documents, or by applicable Law, or in equity,
or otherwise:

         (a)   Upon the occurrence, and during the continuance, of any Event of
Default other than an Event of Default described in Section 8.01(i):

                (i)   Requisite Lenders may request Administrative Agent to, and
Administrative Agent thereupon shall, terminate the Commitments and/or declare
all or any part of the unpaid principal of all Loans, all interest accrued and
unpaid thereon and all other amounts payable under the Loan Documents to be
immediately due and payable, whereupon the same shall become and be immediately
due and payable, without protest, presentment, notice of dishonor, demand or
further notice of any kind, all of which are expressly waived by Borrower;
and/or

                (ii)   Issuing Lender may, with the approval of Administrative
Agent on behalf of Requisite Lenders, demand immediate payment by Borrower of an
amount equal to the aggregate amount of all outstanding Letter of Credit Usage
to be held in a Letter of Credit Cash Collateral Account.

         (b)   Upon the occurrence of any Event of Default described in Section
8.01(i):

                (i)   the Commitments and all other obligations of
Administrative Agent or Lenders shall automatically terminate without notice to
or demand upon Borrower, which are expressly waived by Borrower;

                (ii)   the unpaid principal of all Loans, all interest accrued
and unpaid thereon and all other amounts payable under the Loan Documents shall
be immediately due and payable, without protest, presentment, notice of
dishonor, demand or further notice of any kind, all of which are expressly
waived by Borrower; and

                (iii)   an amount equal to the aggregate amount of all
outstanding Letter of Credit Usage shall be immediately due and payable to
Issuing Lender without notice to or demand upon Borrower, which are expressly
waived by Borrower, to be held in a Letter of Credit Cash Collateral Account.

         (c)   Upon the occurrence of any Event of Default, Lenders and
Administrative Agent, or any of them, without notice to (except as expressly
provided for in any Loan Document) or demand upon Borrower, which are expressly
waived by Borrower (except as to notices expressly provided for in any Loan
Document), may proceed to (but only with the consent of Requisite Lenders)
protect, exercise and enforce their rights and remedies under the Loan Documents
against Borrower and such other rights and remedies as are provided by Law or
equity (including, without limitation, the provisions of the applicable Uniform
Commercial Code).

61.

--------------------------------------------------------------------------------

         (d)   Except as permitted by Section 10.05, no Lender may exercise any
rights or remedies with respect to the Obligations without the consent of
Requisite Lenders in their sole and absolute discretion.  The order and manner
in which Administrative Agent’s and Lenders’ rights and remedies are to be
exercised shall be determined by Requisite Lenders in their sole and absolute
discretion.  Regardless of how a Lender may treat payments for the purpose of
its own accounting, for the purpose of computing the Obligations hereunder,
payments shall be applied first, to costs and expenses (including Attorney
Costs) incurred by Administrative Agent and each Lender, second, to the payment
of accrued and unpaid interest on the Loans to and including the date of such
application, third, to the payment of the unpaid principal of the Loans, and
fourth, to the payment of all other amounts (including fees) then owing to
Administrative Agent and Lenders under the Loan Documents, in each case paid pro
rata to each Lender in the same proportions that the aggregate Obligations owed
to each Lender under the Loan Documents bear to the aggregate Obligations owed
under the Loan Documents to all Lenders, without priority or preference among
Lenders.  No application of payments will cure any Event of Default, or prevent
acceleration, or continued acceleration, of amounts payable under the Loan
Documents, or prevent the exercise, or continued exercise, of rights or remedies
of Administrative Agent and Lenders hereunder or thereunder or at Law or in
equity.

SECTION 9
ADMINISTRATIVE AGENT

         9.01  Appointment and Authorization of Administrative Agent.

         (a)   Each Lender hereby irrevocably (subject to Section 9.09)
appoints, designates and authorizes Administrative Agent to take such action on
its behalf under the provisions of this Agreement and each other Loan Document
and to exercise such powers and perform such duties as are expressly delegated
to it by the terms of this Agreement or any other Loan Document, together with
such powers as are reasonably incidental thereto.  Notwithstanding any provision
to the contrary contained elsewhere in this Agreement or in any other Loan
Document, Administrative Agent shall not have any duties or responsibilities,
except those expressly set forth herein, nor shall Administrative Agent have or
be deemed to have any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against Administrative Agent.  Without limiting the generality of the foregoing
sentence, the use of the term “agent” in this Agreement with reference to
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law. 
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties.

         (b)   Issuing Lender shall act on behalf of Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith until such
time and except for so long as Administrative Agent may agree at the request of
Requisite Lenders to act for such Issuing Lender with respect thereto; provided,
however, that Issuing Lender shall have all of the benefits and immunities (i)
provided to Administrative Agent in this Section 9 with respect to any acts
taken or omissions suffered by Issuing Lender in connection with Letters of
Credit issued by it or proposed to be issued by it and the application and
agreements for letters of credit pertaining to the Letters of Credit as fully as
if the term “Administrative Agent” as used in this Section 9 included Issuing
Lender with respect to such acts or omissions, and (ii) as additionally provided
in this Agreement with respect to Issuing Lender.

62.

--------------------------------------------------------------------------------

         9.02  Delegation of Duties.   Administrative Agent may execute any of
its duties under this Agreement or any other Loan Document by or through agents,
employees or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties.  Administrative Agent shall
not be responsible for the negligence or misconduct of any agent or
attorney-in-fact that it selects with reasonable care.

         9.03  Liability of Administrative Agent.   No Administrative
Agent-Related Person shall (i) be liable for any action taken or omitted to be
taken by any of them under or in connection with this Agreement or any other
Loan Document or the transactions contemplated hereby (except for its own gross
negligence or willful misconduct), or (ii) be responsible in any manner to any
Lender for any recital, statement, representation or warranty made by Borrower
or any Subsidiary or Affiliate of Borrower, or any officer thereof, contained in
this Agreement or in any other Loan Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by
Administrative Agent under or in connection with, this Agreement or any other
Loan Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or for any failure of
Borrower or any other party to any Loan Document to perform its obligations
hereunder or thereunder.  No Administrative Agent-Related Person shall be under
any obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of Borrower or any of Borrower’s Subsidiaries or Affiliates.

         9.04  Reliance by Administrative Agent.

         (a)   Administrative Agent shall be entitled to rely, and shall be
fully protected in relying, upon any writing, resolution, representation,
notice, consent, certificate, affidavit, letter, telegram, facsimile, telex or
telephone message, statement or other document or conversation believed by it to
be genuine and correct and to have been signed, sent or made by the proper
Person or Persons, and upon advice and statements of legal counsel (including
counsel to Borrower), independent accountants and other experts selected by
Administrative Agent. Administrative Agent shall be fully justified in failing
or refusing to take any action under any other Loan Document unless it shall
first receive such advice or concurrence of Requisite Lenders as it deems
appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by Lenders against any and all liability and expense which may be
incurred by it by reason of taking or continuing to take any such action. 
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement or any other Loan Document in
accordance with a request or consent of Requisite Lenders or all Lenders, if
required hereunder, and such request and any action taken or failure to act
pursuant thereto shall be binding upon all of Lenders.  Where this Agreement
expressly permits or prohibits an action unless Requisite Lenders otherwise
determine, and in all other instances, Administrative Agent may, but shall not
be required to, initiate any solicitation for the consent or a vote of Lenders.

63.

--------------------------------------------------------------------------------

         (b)   For purposes of determining compliance with the conditions
specified in Section 4.01, each Lender that has executed this Agreement shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter either sent by Administrative Agent to such Lender for
consent, approval, acceptance or satisfaction, or required thereunder to be
consented to or approved by or acceptable or satisfactory to such Lender.

         (c)   Each Lender hereby authorizes Administrative Agent, upon payment
of the amount certified by Borrower as the full and final payment of all
principal, interest, fees and other charges outstanding under this Agreement,
and following termination of the Commitments, to execute with and in favor of
Borrower a termination letter that, inter alia, terminates Borrower’s obligation
to observe any or all of the covenants in Sections 3, 6 and 7 hereof.

         9.05  Notice of Default.   Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default,
except with respect to defaults in the payment of principal, interest and fees
required to be paid to Administrative Agent for the account of Lenders, unless
Administrative Agent shall have received written notice from a Lender or
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”.  Administrative
Agent will notify Lenders of its receipt of any such notice.  Administrative
Agent shall take such action with respect to such Default or Event of Default as
may be directed by Requisite Lenders in accordance with Section 8; provided,
however, that unless and until Administrative Agent has received any such
direction, Administrative Agent may (but shall not be obligated to) take such
action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable or in the best interest of Lenders.

         9.06  Credit Decision; Disclosure of Information by Administrative
Agent.   Each Lender acknowledges that no Administrative Agent-Related Person
has made any representation or warranty to it, and that no act by Administrative
Agent hereinafter taken, including any consent to and acceptance of any
assignment or review of the affairs of Borrower and its Subsidiaries, shall be
deemed to constitute any representation or warranty by any Administrative
Agent-Related Person to any Lender as to any matter, including whether
Administrative Agent-Related Persons have disclosed material information in
their possession.  Each Lender, including any Lender by assignment, represents
to Administrative Agent that it has, independently and without reliance upon any
Administrative Agent-Related Person and based on such documents and information
as it has deemed appropriate, made its own appraisal of and investigation into
the business, prospects, operations, property, financial and other condition and
creditworthiness of Borrower and its Subsidiaries, and all applicable bank
regulatory laws relating to the transactions contemplated hereby, and made its
own decision to enter into this Agreement and to extend credit to Borrower
hereunder.  Each Lender also represents that it will, independently and without
reliance upon any Administrative Agent-Related Person and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit analysis, appraisals and decisions in taking or not taking
action under this Agreement and the other Loan Documents, and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of Borrower.  Except for notices, reports and other documents
expressly required to be furnished to Lenders by Administrative Agent herein,
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, prospects,
operations, property, financial and other condition or creditworthiness of
Borrower or any of its Subsidiaries which may come into the possession of any
Administrative Agent-Related Person.

64.

--------------------------------------------------------------------------------

         9.07  Indemnification of Administrative Agent.   Whether or not the
transactions contemplated hereby are consummated, Lenders shall indemnify upon
demand each Administrative Agent-Related Person (to the extent not reimbursed by
or on behalf of Borrower and without limiting the obligation of Borrower to do
so), pro rata, and hold harmless each Administrative Agent-Related Person from
and against any and all Indemnified Liabilities incurred by it; provided,
however, that no Lender shall be liable for the payment to any Administrative
Agent-Related Person of any portion of such Indemnified Liabilities resulting
from such Person’s gross negligence or willful misconduct; provided, however,
that no action taken in accordance with the directions of Requisite Lenders
shall be deemed to constitute gross negligence or willful misconduct for
purposes of this Section.  Without limitation of the foregoing, each Lender
shall reimburse Administrative Agent upon demand for its ratable share of any
costs or out-of-pocket expenses (including Attorney Costs) incurred by
Administrative Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, any other Loan Document, or
any document contemplated by or referred to herein, to the extent that
Administrative Agent is not reimbursed for such expenses by or on behalf of
Borrower.  The undertaking in this Section shall survive the payment of all
Obligations hereunder and the resignation or replacement of Administrative
Agent.

         9.08  Administrative Agent in Individual Capacity.   KeyBank and its
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, acquire equity interests in and generally engage in any kind of
banking, trust, financial advisory, underwriting or other business with Borrower
and its Subsidiaries and Affiliates as though KeyBank were not Administrative
Agent or Issuing Lender hereunder and without notice to or consent of Lenders. 
Lenders acknowledge that, pursuant to such activities, KeyBank or its Affiliates
may receive information regarding Borrower or its Affiliates (including
information that may be subject to confidentiality obligations in favor of
Borrower or such Affiliate) and acknowledge that Administrative Agent shall be
under no obligation to provide such information to them.  With respect to its
Loans, KeyBank shall have the same rights and powers under this Agreement as any
other Lender and may exercise the same as though it were not Administrative
Agent or Issuing Lender.

         9.09  Successor Administrative Agent.   Administrative Agent may, and
at the request of Requisite Lenders shall, resign as Administrative Agent upon
30 days’ notice to Lenders.  If Administrative Agent resigns under this
Agreement, Requisite Lenders shall appoint from among Lenders a successor
administrative agent for Lenders which successor administrative agent shall be
approved by Borrower.  If no successor administrative agent is appointed prior
to the effective date of the resignation of Administrative Agent, Administrative
Agent may appoint, after consulting with Lenders and Borrower and upon approval
of Borrower (other than at any time as there exists an Event of Default) which
will not be unreasonably withheld, a successor administrative agent from among
Lenders.  Upon the acceptance of its appointment as successor administrative
agent hereunder, such successor administrative agent shall succeed to all the
rights, powers and duties of the retiring Administrative Agent and the term
“Administrative Agent” shall mean such successor administrative agent and the
retiring Administrative Agent’s appointment, powers and duties as Administrative
Agent shall be terminated.  After any retiring Administrative Agent’s
resignation hereunder as Administrative Agent, the provisions of this Section 9
and Sections 10.03 and 10.11 shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Administrative Agent under this
Agreement.  If no successor administrative agent has accepted appointment as
Administrative Agent (whether due to absence of Borrower approval or otherwise)
by the date which is 30 days following a retiring Administrative Agent’s notice
of resignation, the retiring Administrative Agent’s resignation shall
nevertheless thereupon become effective and Lenders shall perform all of the
duties of Administrative Agent hereunder until such time, if any, as Requisite
Lenders appoint a successor agent as provided for above.  Notwithstanding the
foregoing, however, KeyBank may not be removed as Administrative Agent at the
request of Requisite Lenders unless KeyBank shall also simultaneously be
replaced as “Issuing Lender” hereunder pursuant to documentation in form and
substance reasonably satisfactory to KeyBank.

65.

--------------------------------------------------------------------------------

         9.10  Syndication Agent; Documentation Agent.   None of Lenders (or
Affiliates of Lenders) identified on the facing page or signature pages of this
Agreement as a “Syndication Agent” or “Documentation Agent” shall have any
right, power, obligation, liability, responsibility or duty under this Agreement
in such capacity.  Without limiting the foregoing, none of Lenders (or
Affiliates of Lenders) so identified shall have or be deemed to have any
fiduciary relationship with any Lender.  Each Lender acknowledges that it has
not relied, and will not rely, on any of Lenders (or Affiliates of Lenders) so
identified in deciding to enter into this Agreement or in taking or not taking
action hereunder.

SECTION 10
MISCELLANEOUS

         10.01  Amendments; Consents.   No amendment, modification, supplement,
extension, termination or waiver of any provision of this Agreement or any other
Loan Document, no approval or consent thereunder, and no consent to any
departure by Borrower therefrom shall be effective unless in writing signed by
Requisite Lenders and acknowledged by Administrative Agent, and each such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given.  Except as otherwise expressly provided herein, without
the approval in writing of Administrative Agent and all Lenders, no amendment,
modification, supplement, termination, waiver or consent may be effective:

         (a)   To reduce the amount of principal, principal prepayments or the
rate of interest payable on, any Loan, or the amount of any fee or other amount
payable to any Lender under the Loan Documents (unless such modification is
consented to by each Lender entitled to receive such fee ) or to waive an Event
of Default consisting of the failure of Borrower to pay when due principal,
interest or any commitment fee;

         (b)   To postpone any date fixed for any payment of principal of,
prepayment of principal of, or any installment of interest on, any Loan or any
installment of any commitment fee, to extend the term of, or increase the amount
of, any Lender’s Commitment (it being understood that a waiver of an Event of
Default shall not constitute an extension or increase in the Commitment of any
Lender) or modify the Pro Rata Share of any Lender;

66.

--------------------------------------------------------------------------------

         (c)   To release collateral in which Lenders have a security interest
to secure the performance of Borrower's obligations under the Loan Documents
constituting more than 20% of the value of Borrower's consolidated assets;

         (d)   To amend the definition of “Requisite Lenders” or the provisions
of Section 4, Section 9, this Section 10.01 or Section 10.06;

         (e)   To amend Section 7.12(g); or

         (f)   To amend any provision of this Agreement that expressly requires
the consent or approval of all Lenders; provided, however, that (i) no
amendment, waiver or consent shall, unless in writing and signed by Issuing
Lender in addition to Requisite Lenders or all Lenders, as the case may be,
affect the rights or duties of Issuing Lender, (ii) no amendment, waiver or
consent shall, unless in writing and signed by Administrative Agent in addition
to Requisite Lenders or all Lenders, as the case may be, affect the rights or
duties of Administrative Agent, and (iii) the fee letters may be amended, or
rights or privileges thereunder waived, in a writing executed by the parties
thereto.  Any amendment, modification, supplement, termination, waiver or
consent pursuant to this Section shall apply equally to, and shall be binding
upon, all Lenders and Administrative Agent.

         10.02  Transmission and Effectiveness of Communications and Signatures.

         (a)   Modes of Delivery.  Except as otherwise provided in any Loan
Document, notices, requests, demands, directions, agreements and documents
delivered in connection with the Loan Documents (collectively, “communications”)
shall be transmitted by Requisite Notice to the number and address set forth on
Schedule 10.02, may be delivered by the following modes of delivery, and shall
be effective as follows:

Mode of Delivery

Effective on earlier of actual receipt and:

Courier

Scheduled delivery date

Facsimile

When transmission in legible form complete

Mail

Fourth Business Day after deposit in U.S. mail first class postage pre-paid

Personal delivery

When received

Telephone

When conversation completed

provided, however, that communications delivered to Administrative Agent
pursuant to Section 2 must be in writing and shall not be effective until
actually received by Administrative Agent.

         (b)   Reliance by Administrative Agent and Lenders.  Administrative
Agent and Lenders shall be entitled to rely and act on any communications
purportedly given by or on behalf of Borrower even if (i) such communications
(A) were not made in a manner specified herein, (B) were incomplete or (C) were
not preceded or followed by any other notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any subsequent related
communications provided for herein.  Borrower shall indemnify Administrative
Agent and Lenders from any loss, cost, expense or liability as a result of
relying on any communications permitted herein.

67.

--------------------------------------------------------------------------------

         (c)   Effectiveness of Facsimile Documents and Signatures.  Documents
and agreements delivered from time to time in connection with the Loan Documents
may be transmitted and/or signed by facsimile.  The effectiveness of any such
documents and signatures shall, subject to applicable Law, have the same force
and effect as hardcopies with manual signatures and shall be binding on all
Borrower Parties and Administrative Agent and Lenders.  Administrative Agent may
also request that any such documents and signature be confirmed by a
manually-signed hardcopy thereof; provided, however, that the failure to request
or deliver any such manually-signed hardcopy shall not affect the effectiveness
of any facsimile documents or signatures.

         10.03  Attorney Costs, Expenses and Taxes.   Borrower agrees (a) to pay
or reimburse Administrative Agent for all reasonable costs and expenses incurred
in connection with the development, preparation, negotiation and execution of
the Loan Documents, and the development, preparation, negotiation and execution
of any amendment, waiver, consent, supplement or modification to, any Loan
Documents, and any other documents prepared in connection herewith or therewith,
and the consummation and administration of the transactions contemplated hereby
and thereby, including all reasonable Attorney Costs, and (b) to pay or
reimburse Administrative Agent and each Lender for all costs and expenses
incurred in connection with any refinancing, restructuring, reorganization
(including a bankruptcy reorganization), collection and enforcement or attempted
enforcement, or preservation of any rights under any Loan Documents, and any
other documents prepared in connection herewith or therewith, or in connection
with any refinancing, or restructuring of any such documents in the nature of a
“workout” or of any insolvency or bankruptcy proceeding, including Attorney
Costs.  The foregoing costs and expenses shall include all reasonable search,
filing, recording, title insurance and appraisal charges and fees and taxes
related thereto, and other out-of-pocket expenses incurred by Administrative
Agent and the cost of independent public accountants and other outside experts
retained by Administrative Agent or any Lender.  Such costs and expenses shall
also include administrative costs of Administrative Agent reasonably
attributable to the administration of the Loan Documents.  Any amount payable by
Borrower under this Section shall bear interest from the second Business Day
following the date of demand for payment at the Default Rate, unless waived by
Administrative Agent.  The agreements in this Section shall survive repayment of
all Obligations.

         10.04  Binding Effect; Assignment.

         (a)   This Agreement and the other Loan Documents to which Borrower is
a party will be binding upon and inure to the benefit of Borrower,
Administrative Agent, Lenders and their respective successors and assigns,
except that, Borrower may not assign its rights hereunder or thereunder or any
interest herein or therein without the prior written consent of all Lenders and
any such attempted assignment shall be void.  Any Lender may at any time pledge
its Note or any other instrument evidencing its rights as a Lender under this
Agreement to a Federal Reserve Bank, but no such pledge shall release such
Lender from its obligations hereunder or grant to such Federal Reserve Bank the
rights of a Lender hereunder absent foreclosure of such pledge.

68.

--------------------------------------------------------------------------------

         (b)   From time to time following the Closing Date, each Lender may
assign to one or more Eligible Assignees all or any portion of its Commitment
and/or Extensions of Credit; provided that (i) such assignment, if not to a
Lender or an Affiliate of the assigning Lender, shall be consented to by
Borrower at all times other than during the existence of a Default or Event of
Default and by Administrative Agent and Issuing Lender (which approval of
Borrower shall not be unreasonably withheld), (ii) a copy of a duly signed and
completed Assignment and Acceptance shall be delivered to Administrative Agent,
(iii) except in the case of an assignment (A) to an Affiliate of the assigning
Lender or to another Lender or (B) of the entire remaining Commitment of the
assigning Lender, the portion of the Commitment assigned shall not be less than
the Minimum Amount therefor, and (iv) the effective date of any such assignment
shall be as specified in the Assignment and Acceptance, but not earlier than the
date which is five Business Days after the date Administrative Agent has
received the Assignment and Acceptance.  Upon any required consent by
Administrative Agent, Issuing Lender and Borrower to such assignment and payment
of the requisite fee described below, the assignee named therein shall be a
Lender for all purposes of this Agreement, with the Pro Rata Share therein set
forth and, to the extent of such Pro Rata Share, the assigning Lender shall be
released from its further obligations under this Agreement.  Borrower agrees
that it shall execute and deliver upon request (against delivery by the
assigning Lender to Borrower of any Note) to such assignee Lender, one or more
Notes evidencing such assignee Lender’s Loans, and to the assigning Lender if
requested, one or more Notes evidencing Loans under any Commitment retained by
the assigning Lender.  Administrative Agent’s consent to any assignment shall
not be deemed to constitute any representation or warranty by any Administrative
Agent-Related Person as to any matter.  For purposes hereof, each mutual fund
that is an Affiliate of a Lender shall be deemed to be a single Eligible
Assignee, whether or not such fund is managed by the same fund manager as other
mutual funds that are Affiliates of the same Lender.

         (c)   After receipt of a completed Assignment and Acceptance, and
receipt of an assignment fee of $3,500 from such Eligible Assignee (including in
the case of assignments to Affiliates of assigning Lenders), Administrative
Agent shall, promptly following the effective date thereof, provide to Borrower
and Lenders a revised Schedule 10.02 giving effect thereto.

         (d)   Each Lender may from time to time, without the consent of any
other Person, grant participations to one or more other Person (including
another Lender) of all or any portion of its Pro Rata Share of its Commitment or
Extensions of Credit; provided, however, that (i) such Lender’s obligations
under this Agreement shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations, (iii) the participating banks or other financial institutions shall
not be a Lender hereunder for any purpose except, if the participation agreement
so provides, for the purposes of Section 3 (but only to the extent that the cost
of such benefits to Borrower does not exceed the cost which Borrower would have
incurred in respect of such Lender absent the participation) and subject to
Sections 10.05 and 10.06, (iv) Borrower, Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement, (v)
the participation agreement shall not restrict an increase in the combined
Commitments or in granting Lender’s Pro Rata Share, so long as the amount of the
participation interest is not affected thereby, and (vi) the consent of the
holder of such participation interest shall not be required for amendments or
waivers of provisions of the Loan Documents; provided, however, that the
assigning Lender may, in any agreement with a participant, give such participant
the right to consent to any matter which (A) extends the Maturity Date as to
such participant or any other date upon which any payment of money is due to
such participant, (B) reduces the rate of interest owing to such participant,
any fee or any other monetary amount owing to such participant, or (C) reduces
the amount of any installment of principal owing to such participant.  Any
Lender that sells a participation to any Person that is a “foreign corporation,
partnership or trust” within the meaning of the Code shall include in its
participation agreement with such Person a covenant by such Person that such
Person will comply with the provisions of Section 10.21 as if such Person were a
Lender and provide that Administrative Agent and Borrower shall be third party
beneficiaries of such covenant.

69.

--------------------------------------------------------------------------------

         10.05  Set-off.   In addition to any rights and remedies of
Administrative Agent and Lenders or any assignee or participant of any Lender or
any Affiliate thereof (each, a “Proceeding Party”) provided by law, upon the
occurrence and during the continuance of any Event of Default, each Proceeding
Party is authorized at any time and from time to time, without prior notice to
Borrower, any such notice being waived by Borrower to the fullest extent
permitted by law, to proceed directly, by right of set-off, banker’s lien, or
otherwise, against any assets of Borrower Parties which may be in the hands of
such Proceeding Party (including all general or special, time or demand,
provisional or other deposits and other indebtedness owing by such Proceeding
Party to or for the credit or the account of Borrower) and apply such assets
against the Obligations, irrespective of whether such Proceeding Party shall
have made any demand therefor and although such Obligations may be unmatured. 
Each Lender agrees promptly to notify Borrower and Administrative Agent after
any such set-off and application made by such Lender; provided, however, that
the failure to give such notice shall not affect the validity of such set-off
and application.

         10.06  Sharing of Payments.   Each Lender severally agrees that if it,
through the exercise of any right of setoff, banker’s lien or counterclaim
against Borrower or otherwise, receives payment on account of the Outstanding
Obligations held by it that is ratably more than any other Lender receives in
payment on account of the Outstanding Obligations held by such other Lender,
then, subject to applicable Laws: (a) the Lender exercising the right of setoff,
banker’s lien or counterclaim or otherwise receiving such payment shall
purchase, and shall be deemed to have simultaneously purchased, from the other
Lender a participation in the Outstanding Obligations held by the other Lender
and shall pay to the other Lender a purchase price in an amount so that the
share of the Outstanding Obligations held by each Lender after the exercise of
the right of setoff, banker’s lien or counterclaim or receipt of payment shall
be in the same proportion that existed prior to the exercise of the right of
setoff, banker’s lien or counterclaim or receipt of payment; and (b) such other
adjustments and purchases of participations shall be made from time to time as
shall be equitable to ensure that all Lenders share any payment obtained in
respect of the Outstanding Obligations ratably in accordance with each Lender’s
share of the Outstanding Obligations immediately prior to, and without taking
into account, the payment; provided that, if all or any portion of a
disproportionate payment obtained as a result of the exercise of the right of
setoff, banker’s lien, counterclaim or otherwise is thereafter recovered from
the purchasing Lender by Borrower or any Person claiming through or succeeding
to the rights of Borrower, the purchase of a participation shall be rescinded
and the purchase price thereof shall be restored to the extent of the recovery,
but without interest.  Each Lender that purchases a participation in the
Outstanding Obligations pursuant to this Section shall from and after the
purchase have the right to give all notices, requests, demands, directions and
other communications under this Agreement with respect to the portion of the
Outstanding Obligations purchased to the same extent as though the purchasing
Lender were the original owner of the Outstanding Obligations purchased. 
Borrower expressly consents to the foregoing arrangements and agrees that any
Lender holding a participation in an Obligation so purchased may exercise any
and all rights of setoff, banker’s lien or counterclaim with respect to the
participation as fully as if Lender were the original owner of the Obligation
purchased.

70.

--------------------------------------------------------------------------------

         10.07  No Setoff.   As to any and all funds, securities or other assets
of Borrower which are now or hereafter held by Administrative Agent or any
Lender as collateral pursuant to the Credit Agreement or any other Loan Document
for any of the obligations thereunder (including, without limitation, all
amounts in the Supplemental Borrowing Account and any other deposit account,
securities account or other similar account) (collectively the "Collateral
Assets"), Administrative Agent and the Lenders agree that they shall not
exercise any right of setoff or recoupment against nor shall they assert any
security interest in the Collateral Assets in connection with any other
obligation owed to Administrative Agent or any Lender which is unrelated to the
Credit Agreement or the Loan Documents, except for: (i) recovery for any items
deposited with Administrative Agent or any Lender and returned unpaid or as to
which claims have been asserted as to breach of transfer or presentment
warranties, (ii) overdrafts on any account which generated the funds which
constitute part of the Collateral Assets, (iii) automated clearing house
entries, and (iv) Administrative Agent or any Lender's usual and customary fees
for services rendered in connection with the assets or bank accounts which
constitute the Collateral Assets.

         10.08  No Waiver; Cumulative Remedies.

         (a)   No failure by any Lender or Administrative Agent to exercise, and
no delay by any Lender or Administrative Agent in exercising, any right, remedy,
power or privilege hereunder, shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege under any
Loan Document preclude any other or further exercise thereof or the exercise of
any other right, remedy, power or privilege.  Without limiting the generality of
the foregoing, the terms and conditions of Section 4 may be waived in whole or
in part, with or without terms or conditions, in respect of any Extension of
Credit without prejudicing Administrative Agent’s or Lenders’ rights to assert
them in whole or in part in respect of any other Extension of Credit.

         (b)   The rights, remedies, powers and privileges herein or therein
provided are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by Law. Any decision by Administrative Agent or any Lender
not to require payment of any interest (including Default Interest), fee, cost
or other amount payable under any Loan Document or to calculate any amount
payable by a particular method on any occasion shall in no way limit or be
deemed a waiver of Administrative Agent’s or such Lender’s right to require full
payment thereof, or to calculate an amount payable by another method that is not
inconsistent with this Agreement, on any other or subsequent occasion.

71.

--------------------------------------------------------------------------------

         (c)   The terms and conditions of Section 9 are for the sole benefit of
Administrative Agent and Lenders.

         10.09  Usury.   Notwithstanding anything to the contrary contained in
any Loan Document, the interest and fees paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”).  If Administrative Agent or
any Lender shall receive interest or a fee in an amount that exceeds the Maximum
Rate, the excessive interest or fee shall be applied to the principal of the
Outstanding Obligations or, if it exceeds the unpaid principal, refunded to
Borrower.  In determining whether the interest or a fee contracted for, charged,
or received by Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations.

         10.10  Counterparts.   This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

         10.11  Integration.   This Agreement, together with the other Loan
Documents and any letter agreements referred to herein, comprises the complete
and integrated agreement of the parties on the subject matter hereof and
supersedes all prior agreements, written or oral, on the subject matter hereof. 
In the event of any conflict between the provisions of this Agreement and those
of any other Loan Document, the provisions of this Agreement shall control and
govern; provided that the inclusion of supplemental rights or remedies in favor
of Administrative Agent or Lenders in any other Loan Document shall not be
deemed a conflict with this Agreement.  Each Loan Document was drafted with the
joint participation of the respective parties thereto and shall be construed
neither against nor in favor of any party, but rather in accordance with the
fair meaning thereof.

         10.12  Nature of Lenders’ Obligations.   Nothing contained in this
Agreement or any other Loan Document and no action taken by Administrative Agent
or Lenders or any of them pursuant hereto or thereto may, or may be deemed to,
make Lenders a partnership, an association, a joint venture or other entity,
either among themselves or with Borrower or any Affiliate of Borrower.  Each
Lender’s obligation to make any Extension of Credit pursuant hereto is several
and not joint or joint and several, and in the case of the initial Extension of
Credit only is conditioned upon the performance by all other Lenders of their
obligations to make the initial Extension of Credit.  A default by any Lender
will not increase the Pro Rata Share attributable to any other Lender.

         10.13  Survival of Representations and Warranties.   All
representations and warranties made hereunder and in any Loan Document,
certificate or statement delivered pursuant hereto or thereto or in connection
herewith or therewith shall survive the execution and delivery thereof but shall
terminate the later of (a) when the Commitments are terminated and (b) when no
Obligations remain outstanding under any Loan Document.  Such representations
and warranties have been or will be relied upon by Administrative Agent and each
Lender, notwithstanding any investigation made by Administrative Agent or any
Lender or on their behalf.

72.

--------------------------------------------------------------------------------

         10.14  Indemnity by Borrower.   Borrower agrees to indemnify, defend,
save and hold harmless each Administrative Agent-Related Person and each Lender
and their respective Affiliates, directors, officers, agents, attorneys and
employees (collectively, the “Indemnitees”) from and against: (a) any and all
claims, demands, actions or causes of action that are asserted against any
Indemnitee by any Person (other than Administrative Agent or any Lender)
relating directly or indirectly to a claim, demand, action or cause of action
that such Person asserts or may assert against Borrower, any of its Affiliates
or any its officers or directors; (b) any and all claims, demands, actions or
causes of action arising out of or relating to, the Loan Documents, any
predecessor loan documents, the Commitments, the use or contemplated use of the
proceeds of any Loan, the Colorado Springs Real Property Security, the Boulder
Real Property Security, the California Real Property Security, property that is
the subject of any Material Lease or any other collateral given to secure the
obligations of Borrower under this Agreement, or the relationship of Borrower,
Administrative Agent and Lenders under this Agreement; (c) any administrative or
investigative proceeding by any Governmental Authority arising out of or related
to a claim, demand, action or cause of action described in subsection (a) or (b)
above; and (d) all liabilities, claims, actions, loss, damages, including,
without limitation, foreseeable and unforeseeable consequential damages, costs
and expenses (including sums paid in settlement of claims and all consultant,
expert and legal fees and expenses of Indemnitees' counsel) directly or
indirectly arising out of or resulting from any Hazardous Substance being
present at any time in or around any part of the Colorado Real Property
Security, or in the soil, groundwater or soil vapor on or under the Colorado
Real Property Security, including those incurred in connection with any
investigation of site conditions or any clean-up, remedial, removal or
restoration work, or any resulting damages or injuries to the person or property
of any third parties or to any natural resources; (e) any and all liabilities,
losses, costs or expenses (including Attorney Costs) that any Indemnitee suffers
or incurs as a result of the assertion of any foregoing claim, demand, action,
cause of action or proceeding, or as a result of the preparation of any defense
in connection with any foregoing claim, demand, action, cause of action or
proceeding, in all cases, whether or not an Indemnitee is a party to such claim,
demand, action, cause of action or proceeding, including those liabilities
caused by an Indemnitee’s own negligence (all the foregoing, collectively, the
“Indemnified Liabilities”); provided that no Indemnitee shall be entitled to
indemnification for any loss caused by its own gross negligence or willful
misconduct or for any loss asserted against it by another Indemnitee.

         10.15  Nonliability of Lenders.

Borrower acknowledges and agrees that:

         (a)   Any inspections of any property of Borrower made by or through
Administrative Agent or Lenders are for purposes of administration of the Loan
Documents only, and Borrower is not entitled to rely upon the same (whether or
not such inspections are at the expense of Borrower);

         (b)   By accepting or approving anything required to be observed,
performed, fulfilled or given to Administrative Agent or Lenders pursuant to the
Loan Documents, neither Administrative Agent nor Lenders shall be deemed to have
warranted or represented the sufficiency, legality, effectiveness or legal
effect of the same, or of any term, provision or condition thereof, and such
acceptance or approval thereof shall not constitute a warranty or representation
to anyone with respect thereto by Administrative Agent or Lenders;

73.

--------------------------------------------------------------------------------

         (c)   The relationship between Borrower and Administrative Agent and
Lenders is, and shall at all times remain, solely that of borrower and lenders;
neither Administrative Agent nor any Lender shall under any circumstance be
deemed to be in a relationship of confidence or trust or a fiduciary
relationship with Borrower or its Affiliates, or to owe any fiduciary duty to
Borrower or its Affiliates; neither Administrative Agent nor any Lender
undertakes or assumes any responsibility or duty to Borrower or its Affiliates
to select, review, inspect, supervise, pass judgment upon or inform Borrower or
its Affiliates of any matter in connection with their property or the operations
of Borrower or its Affiliates; Borrower and its Affiliates shall rely entirely
upon their own judgment with respect to such matters; and any review,
inspection, supervision, exercise of judgment or supply of information
undertaken or assumed by Administrative Agent or any Lender in connection with
such matters is solely for the protection of Administrative Agent and Lenders
and neither Borrower nor any other Person is entitled to rely thereon; and

         (d)   Neither Administrative Agent nor any Lender shall be responsible
or liable to any Person for any loss, damage, liability or claim of any kind
relating to injury or death to Persons or damage to property caused by the
actions, inaction or negligence of Borrower and/or its Affiliates and Borrower
hereby indemnifies and holds Administrative Agent and Lenders harmless from any
such loss, damage, liability or claim.

         10.16  No Third Parties Benefited.   This Agreement is made for the
purpose of defining and setting forth certain obligations, rights and duties of
Borrower, Administrative Agent and Lenders in connection with the Extensions of
Credit, and is made for the sole benefit of Borrower, Administrative Agent and
Lenders, and Administrative Agent’s and Lenders’ successors and assigns.  Except
as provided in Sections 10.04 and 10.13, no other Person shall have any rights
of any nature hereunder or by reason hereof.

         10.17  Severability.   Any provision of the Loan Documents that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

         10.18  Confidentiality.   Administrative Agent and each Lender shall
use any confidential non-public information concerning Borrower and its
Subsidiaries that is furnished to Administrative Agent or such Lender by or on
behalf of Borrower and its Subsidiaries in connection with the Loan Documents
(collectively, “Confidential Information”) solely for the purpose of evaluating
and providing products and services to them and administering and enforcing the
Loan Documents, and it will hold the Confidential Information in confidence. 
Notwithstanding the foregoing, Administrative Agent and each Lender may disclose
Confidential Information (a) to their Affiliates or any of their or their
Affiliates’ directors, officers, employees, advisors, or representatives
(collectively, the “Representatives”) whom it determines need to know such
information for the purposes set forth in this Section; (b) to any bank or
financial institution or other entity to which such Lender has assigned or
desires to assign an interest or participation in the Loan Documents or the
Obligations, provided that any such foregoing recipient of such Confidential
Information agrees to keep such Confidential Information confidential as
specified herein; (c) to any governmental agency or regulatory body having or
claiming to have authority to regulate or oversee any aspect of Administrative
Agent’s or such Lender’s business or that of its Representatives in connection
with the exercise of such authority or claimed authority; (d) to the extent
necessary or appropriate to effect or preserve Administrative Agent’s or such
Lender’s or any of their Affiliates’ security (if any) for any Obligation or to
enforce any right or remedy or in connection with any claims asserted by or
against Administrative Agent or such Lender or any of their Representatives; and
(e) pursuant to any subpoena or any similar legal process.  For purposes hereof,
the term “Confidential Information” shall not include information that (x) is in
Administrative Agent’s or a Lender’s possession prior to its being provided by
or on behalf of the Borrower Parties, provided that such information is not
known by Administrative Agent or such Lender to be subject to another
confidentiality agreement with, or other legal or contractual obligation of
confidentiality to, Borrower, (y) is or becomes publicly available (other than
through a breach hereof by Administrative Agent or such Lender), or (z) becomes
available to Administrative Agent or such Lender on a nonconfidential basis,
provided that the source of such information was not known by Administrative
Agent or such Lender to be bound by a confidentiality agreement or other legal
or contractual obligation of confidentiality with respect to such information.

74.

--------------------------------------------------------------------------------

         10.19  Further Assurances.   Borrower and its Subsidiaries shall, at
their expense and without expense to Lenders or Administrative Agent, do,
execute and deliver such further acts and documents as any Lender or
Administrative Agent from time to time reasonably requires for the assuring and
confirming unto Lenders or Administrative Agent of the rights hereby created or
intended now or hereafter so to be, or for carrying out the intention or
facilitating the performance of the terms of any Loan Document.

         10.20  Headings.   Section headings in this Agreement and the other
Loan Documents are included for convenience of reference only and are not part
of this Agreement or the other Loan Documents for any other purpose.

         10.21  Time of the Essence.   Time is of the essence of the Loan
Documents.

         10.22  Foreign Lenders.   Each Lender that is a “foreign corporation,
partnership or trust” within the meaning of the Code (a "Foreign Lender") shall
deliver to Administrative Agent, prior to receipt of any payment subject to
withholding under the Code (or after accepting an assignment of an interest
herein), two duly signed completed copies of either Form W-8BEN or any successor
thereto (relating to such Person and entitling it to a complete exemption from
withholding on all payments to be made to such Person by Borrower pursuant to
this Agreement) or Form W-8ECI or any successor thereto (relating to all
payments to be made to such Person by Borrower pursuant to this Agreement) of
the United States Internal Revenue Service or such other evidence satisfactory
to Borrower and Administrative Agent that no withholding under the federal
income tax laws is required with respect to such Person.  Thereafter and from
time to time, each such Person shall (a) promptly submit to Administrative Agent
such additional duly completed and signed copies of one of such forms (or such
successor forms as shall be adopted from time to time by the relevant United
States taxing authorities) as may then be available under then current United
States laws and regulations to avoid, or such evidence as is satisfactory to
Borrower and Administrative Agent of any available exemption from, United States
withholding taxes in respect of all payments to be made to such Person by
Borrower pursuant to this Agreement, and (b) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws that Borrower make any
deduction or withholding for taxes from amounts payable to such Person.  If such
Persons fails to deliver the above forms or other documentation, then
Administrative Agent may withhold from any interest payment to such Person an
amount equivalent to the applicable withholding tax imposed by Sections 1441 and
1442 of the Code, without reduction.  If any Governmental Authority asserts that
Administrative Agent did not properly withhold any tax or other amount from
payments made in respect of such Person, such Person shall indemnify
Administrative Agent therefor, including all penalties and interest and costs
and expenses (including Attorney Costs) of Administrative Agent.  The obligation
of Lenders under this Section shall survive the payment of all Obligations and
the resignation or replacement of Administrative Agent.

75.

--------------------------------------------------------------------------------

         10.23  Removal and Replacement of Lenders.

         (a)   Under any circumstances set forth in this Agreement providing
that Borrower shall have the right to remove and replace a Lender as a party to
this Agreement, Borrower may, upon notice to such Lender and Administrative
Agent, remove such Lender by (i) non ratably terminating such Lender’s
Commitment, and (ii) if being replaced, causing such Lender to assign its
Commitment to one or more other Lenders or Eligible Assignees acceptable to
Borrower, Administrative Agent and Issuing Lender; provided, however, that
during the existence of any Event of Default, Borrower may not remove or replace
a Lender pursuant to this Section 10.22.  Any removed or replaced Lender shall
be entitled to (x) payment in full of all principal, interest, fees and other
amounts owing to such Lender or such Lender’s affiliated Indemnitees under any
Loan Document through the date of termination or assignment (including any
amounts payable pursuant to Section 3.05), (y) appropriate assurances and
indemnities (which may include letters of credit) as such Lender may reasonably
require with respect to its participation interest in any Letters of Credit and
(z) a release of such Lender from its obligations under the Loan Documents.  Any
Lender being replaced shall execute and deliver an Assignment and Acceptance
covering such Lender’s Commitment, and shall otherwise comply with Section
10.04.  Administrative Agent shall distribute an amended Schedule 2.01, which
shall thereafter be incorporated into this Agreement, to reflect adjustments to
Lenders and their Commitments.

         (b)   In order to make all Lender’s interests in any outstanding
Extensions of Credit ratable in accordance with any revised Pro Rata Shares
after giving effect to the removal or replacement of a Lender, Borrower shall
pay or prepay, if necessary, on the effective date thereof, all outstanding
Extensions of Credit of all Lenders, together with any amounts due under Section
3.05.  Borrower may then request Extensions of Credit from Lenders in accordance
with their revised Pro Rata Shares.

76.

--------------------------------------------------------------------------------

         10.24  Governing Law.

         (a)   THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF CALIFORNIA APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT ADMINISTRATIVE AGENT AND
EACH LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

         (b)   ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF CALIFORNIA
OR OF THE UNITED STATES FOR THE CENTRAL DISTRICT OF SUCH STATE, AND BY EXECUTION
AND DELIVERY OF THIS AGREEMENT, BORROWER, ADMINISTRATIVE AGENT AND EACH LENDER
CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE
JURISDICTION OF THOSE COURTS.  BORROWER, ADMINISTRATIVE AGENT AND EACH LENDER
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT
OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED HERETO.  BORROWER, ADMINISTRATIVE
AGENT AND EACH LENDER WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER
PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH
STATE.

         10.25  Waiver of Right to Trial by Jury.   EACH PARTY TO THIS AGREEMENT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM
WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT
OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

77.

--------------------------------------------------------------------------------

         10.26  Entire Agreement.   This Agreement and the other Loan Documents
represent the final agreement between the parties and may not be contradicted by
evidence of prior, contemporaneous, or subsequent oral agreements of the
parties.  There are no unwritten oral agreements between the parties.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

                                                                                                                            

QUANTUM CORPORATION, a Delaware corporation, as Borrower

By: /s/Michael J. Lambert
Name: Michael J. Lambert
Title: Executive Vice President and CFO

KEYBANK NATIONAL ASSOCIATION, as
Administrative Agent, Issuing Lender, Sole
Arranger, Sole Book Manager and Lender

By: /s/Robert W.Boswell
Name: Robert W. Boswell
Title: Vice President

FLEET NATIONAL BANK, as Lender

By: /s/Greg Roux
Name: Greg Roux
Title: Director

UNION BANK OF CALIFORNIA, N.A., as Lender

By: /s/Sarabelle Hitchner
Name: Sarabelle Hitchner
Title: Vice President

SILICON VALLEY BANK, as Lender

By: /s/Kevin Walsh
Name: Kevin Walsh
Title: Vice President

COMERICA BANK CALIFORNIA, as Lender

By: /s/Rob Ways
Name: Rob Ways
Title:  Vice President

78.

--------------------------------------------------------------------------------